EXHIBIT 10.2

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

by and between

DUKE ENERGY CORPORATION

and

SPECTRA ENERGY CORP

Dated as of December 13, 2006



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
December 13, 2006, by and between Duke Energy Corporation, a Delaware
corporation (“Duke Energy”), and Spectra Energy Corp (f/k/a Gas SpinCo, Inc.), a
Delaware corporation (“Spectra Energy”), each a “Party” and together, the
“Parties”.

R E C I T A L S:

WHEREAS, Duke Energy, acting through its direct and indirect subsidiaries,
currently conducts a number of businesses, including (i) the Gas Business, and
(ii) the Power Business;

WHEREAS, the Board of Directors of Duke Energy has determined that it is
appropriate, desirable and in the best interests of Duke Energy and its
stockholders to separate Duke Energy into two separate, independent and publicly
traded companies: (i) one comprising the Gas Business, which shall be owned and
conducted, directly or indirectly, by Spectra Energy, and (ii) one comprising
the Power Business which shall continue to be owned and conducted, directly or
indirectly, by Duke Energy;

WHEREAS, to effect this separation the Parties entered into that certain
Separation and Distribution Agreement dated as of even date hereof (as amended
or otherwise modified from time to time, the “Separation Agreement”);

WHEREAS, Duke Energy and Spectra Energy desire that if (but only if) the
Distribution occurs, Duke Energy will provide to Spectra Energy and its
subsidiaries during the relevant Services Term, directly or through Duke
Energy’s Affiliates or subcontractors, the Duke Energy Services, all in
accordance with the terms and subject to the conditions set forth in this
Agreement; and

WHEREAS, Duke Energy and Spectra Energy desire that if (but only if) the
Distribution occurs, Spectra Energy will provide to Duke Energy and its
subsidiaries during the relevant Services Term, directly or through Spectra
Energy’s Affiliates or subcontractors, the Spectra Energy Services, all in
accordance with the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1. Definitions.

As used in this Agreement, the following capitalized terms shall have the
following meanings:

“Action” shall have the meaning set forth in the Separation Agreement.

“Additional Service” shall have the meaning set forth in Section 2.8(b).

 

1



--------------------------------------------------------------------------------

“Affiliate” shall have the meaning set forth in the Separation Agreement.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Agreement Dispute” shall have the meaning set forth in Section 12.

“Ancillary Agreement” shall have the meaning set forth in the Separation
Agreement.

“Auditing Entity” shall have the meaning set forth in Section 9.3.

“Business” shall mean the Gas Business or the Power Business, as applicable.

“Business Day” shall have the meaning set forth in the Separation Agreement.

“Confidential Information” shall have the meaning set forth in the Separation
Agreement.

“Contract” shall have the meaning set forth in the Separation Agreement.

“Default Interest Rate” shall have the meaning set forth in Section 3.1(c).

“Distribution” shall have the meaning set forth in the Separation Agreement.

“Distribution Date” shall have the meaning set forth in the Separation
Agreement.

“Due Date” shall have the meaning set forth in Section 3.1(b).

“Duke Energy” shall have the meaning set forth in the preamble hereof.

“Duke Energy Group” shall have the meaning set forth in the Separation
Agreement.

“Duke Energy Project Manager” shall have the meaning set forth in Section 2.10.

“Duke Energy Services” shall mean the limited enumerated services described on
Schedule A-1, Schedule A-2, Schedule A-3 of the Schedules to Transition Services
Agreement document attached hereto and each next consecutive Schedule A through
and including Schedule A-46 included therein.

“Duke Energy Trademarks” shall have the meaning set forth in Section 13.2(a).

“Effective Time” shall have the meaning set forth in the Separation Agreement.

“FERC” shall mean the U.S. Federal Energy Regulatory Commission, or its
successor agency.

“Fee” or “Fees” shall have the meaning set forth in Section 3.1(a).

“Force Majeure” shall have the meaning set forth in the Separation Agreement.

“Gas Business” shall have the meaning set forth in the Separation Agreement.

 

2



--------------------------------------------------------------------------------

“Governmental Approvals” shall have the meaning set forth in the Separation
Agreement.

“Governmental Entity” shall have the meaning set forth in the Separation
Agreement.

“Group” shall mean either the Duke Energy Group or the Spectra Energy Group, as
applicable.

“Law” shall have the meaning set forth in the Separation Agreement.

“Liabilities” shall have the meaning set forth in the Separation Agreement.

“New York Courts” shall have the meaning set forth in Section 15.16.

“Omitted Service” shall have the meaning set forth in Section 2.8(a).

“Party” shall have the meaning set forth in the preamble hereof.

“Person” shall have the meaning set forth in the Separation Agreement.

“Power Business” shall have the meaning set forth in the Separation Agreement.

“Prime Rate” shall have the meaning set forth in the Separation Agreement.

“Separation Agreement” shall have the meaning set forth in the recitals hereto.

“Service” shall mean any of the Spectra Energy Services and the Duke Energy
Services, as applicable.

“Service Provider” shall mean Duke Energy with respect to the Duke Energy
Services, and Spectra Energy with respect to the Spectra Energy Services.

“Service Recipient” shall mean Spectra Energy with respect to the Duke Energy
Services, and Duke Energy with respect to the Spectra Energy Services.

“Services Group” shall mean any Services or group of Services identified on one
Schedule attached to this Agreement and for which Service or group of Services a
single, separate Fee is specified on such Schedule.

“Services Term” shall have the meaning set forth in Section 4.1.

“Spectra Energy” shall have the meaning set forth in the preamble hereof.

“Spectra Energy Group” shall have the meaning set forth in the Separation
Agreement.

“Spectra Energy Project Manager” shall have the meaning set forth in
Section 2.10.

“Spectra Energy Services” shall mean the limited enumerated services described
on Schedule B-1, Schedule B-2, Schedule B-3 of the Schedules to Transition
Services Agreement document attached hereto and each next consecutive Schedule B
through and including Schedule B-14 included therein.

 

3



--------------------------------------------------------------------------------

“Subsidiary” shall have the meaning set forth in the Separation Agreement.

“TM License Period” shall have the meaning set forth in Section 13.2(a).

 

2. Services.

2.1 Scope of Services.

(a) Spectra Energy hereby retains Duke Energy to provide, and Duke Energy hereby
agrees to provide, the Duke Energy Services to Spectra Energy or any of its
subsidiaries, as designated by Spectra Energy, during the relevant Services
Term.

(b) Duke Energy hereby retains Spectra Energy to provide, and Spectra Energy
hereby agrees to provide, the Spectra Energy Services to Duke Energy or any of
its subsidiaries, as designated by Duke Energy, during the relevant Services
Term.

(c) Notwithstanding anything to the contrary in this Agreement, (i) the Duke
Energy Services shall be available to Spectra Energy or any of its subsidiaries
only for the purposes of conducting the Gas Business substantially in the same
manner and places as it was conducted immediately prior to the Effective Time;
and (ii) the Spectra Energy Services shall be available to Duke Energy or any of
its subsidiaries only for the purposes of conducting the Power Business
substantially in the same manner and places as it was conducted immediately
prior to the Effective Time.

2.2 Provision of Services. The Duke Energy Services may be directly provided by
Duke Energy or may be provided through any of its Affiliates or subcontractors,
and the Spectra Energy Services may be directly provided by Spectra Energy or
may be provided through any of its Affiliates or subcontractors.

2.3 No Financing to Services Recipient. In no event shall a Service Provider or
its Affiliates be required to (i) lend any funds to a Service Recipient or its
Affiliates, (ii) expend funds for any additional equipment or material or
property (real or personal) on behalf of Service Recipient, or (iii) make any
payments or disbursements on behalf of Service Recipient, except to the extent
Service Recipient has previously delivered to Service Provider sufficient funds
to make any such expenditures, payment or disbursement.

2.4 No Assumption or Modification of Obligations. Nothing herein shall be deemed
to (i) constitute the assumption by Service Provider or any of its Affiliates,
or the agreement to assume, any duties, obligations or liabilities of Service
Recipient or its Affiliates whatsoever; or (ii) alter, amend or otherwise modify
any obligation of Duke Energy or Spectra Energy under the Separation Agreement.

 

4



--------------------------------------------------------------------------------

2.5 Application of Resources. Unless otherwise expressly required under the
terms of any relevant Schedule hereto or the Separation Agreement, or otherwise
agreed to by the Parties in writing, in providing the Services, Service Provider
or its Affiliates shall not be obligated to: (i) expend funds and other
resources beyond levels that would be customary and reasonable for any other
nationally recognized service provider to perform services that are similar to
the relevant Services; (ii) maintain the employment of any specific employee or
subcontractor; (iii) purchase, lease or license any additional (measured as of
the even date hereof) equipment or materials (expressly excluding any renewal or
extension of any leases or licenses required for Service Provider to perform the
relevant Services during the relevant Services Term); or (iv) pay any of Service
Recipient’s costs related to its or any of its Affiliates’ receipt of the
Services.

2.6 Performance of Services. Subject to the other terms (i) in this Agreement
setting forth and circumscribing Service Provider’s performance obligations
hereunder (including in Sections 2.1, 2.2, 2.3, 2.5, 2.7, 2.8, 2.9 and 6, and
(ii) in the relevant Schedules hereto, each Service Provider shall perform, or
cause the applicable members of its Group to perform, the Services required to
be provided by it hereunder in a manner specifically described in the relevant
Schedules hereto, or, to the extent not so described in such Schedules, in a
manner that is substantially the same in nature, accuracy, quality,
completeness, timeliness, responsiveness and efficiency with how such relevant
Services have been rendered to the Gas Business by Duke Energy (or any of its
subsidiaries) prior to the Effective Time, or to the Power Business by Spectra
Energy (or any of its subsidiaries) prior to the Effective Time.

2.7 Transitional Nature of Services; Changes. The Parties acknowledge the
transitional nature of the Services and agree that notwithstanding anything to
the contrary herein, each Service Provider may make changes from time-to-time in
the manner of performing the Services if such Service Provider is making similar
changes in performing similar services for itself and/or its Affiliates;
provided that Service Provider must provide Service Recipient with at least
thirty (30) days prior written notice of such changes.

2.8 Omitted Services; Additional Services; Extension of Services Terms.

(a) Omitted Services. If, after the Distribution Date and prior to December 31,
2007, a Party identifies a service that the other Party (or a member of such
other Party’s Group) previously provided to such first Party (or any of its
subsidiaries) prior to the Distribution Date, but such service was inadvertently
omitted from inclusion in the Services to be received by such first Party under
this Agreement (an “Omitted Service”), then, upon the prior written consent of
the Party that would be Service Provider of such Omitted Service (which consent
shall not be unreasonably withheld), such Omitted Service shall be added and
considered as part of the Services to be provided by such Service Provider. The
Parties shall cooperate and act in good faith to reach agreement on the fees and
other specific terms and conditions applicable to such Omitted Service, provided
that if such Omitted Service is substantially similar to any other Service
provided by Services Provider under this Agreement, such fees and other specific
terms and conditions shall be substantially similar to the fees and other
specific terms and conditions applicable to such other Services, and provided,
further, that a 15% surcharge shall be added to any fees applicable to an
Omitted Service. Upon the Parties agreement on the fees and other specific terms
and conditions applicable to an Omitted Service, the Parties shall execute an
amendment to this Agreement that provides for the substitution of the relevant
Schedule, or additions of supplements to the relevant Schedule, in order to
describe such Omitted Service and the agreement upon the related fees and other
specific terms and conditions applicable thereto.

 

5



--------------------------------------------------------------------------------

(b) Additional Services; Extension of Services Terms. In the event that the
Parties identify and agree upon (i) an additional service to be provided under
this Agreement, as well as the related fees and other specific terms and
conditions applicable thereto (an “Additional Service”), or (ii) an extension of
any particular Service Term for any Services Group, as well as the related fees
and other specific terms and conditions applicable thereto, the Parties shall
execute an amendment to this Agreement that provides for the substitution of the
relevant Schedule, or additions of supplements to the relevant Schedule, in
order to describe such Additional Service or extension, and the agreed upon
related fees and other specific terms and conditions applicable thereto.

2.9 Impracticability. Subject to the provisions of Section 2.11, Service
Provider shall not be required to provide any Service to the extent: (A) that
the performance of the Services would (i) require Service Provider or any of its
Affiliates to violate any applicable Laws (including any applicable codes or
standards of conduct established by FERC or any other Governmental Entity with
respect to their activities subject to the jurisdiction of FERC or such other
Governmental Entity) or any internal policy reasonably adopted in order to
comply with any applicable Laws; (ii) result in the breach of any software
license, lease, or other Contract; or (iii) require prior approval of a
Governmental Entity (except to the extent such approval has already been
obtained); or (B) provided under Section 15.20.

2.10 Project Managers. Duke Energy shall designate to Spectra Energy at least
one individual to whom all of Spectra Energy’s communications may be addressed
with respect to the Duke Energy Services and who has authority to act for and
bind Duke Energy in all aspects with respect to the Duke Energy Services (the
“Duke Energy Project Manager”). Spectra Energy shall designate to Duke Energy at
least one individual to whom all of Duke Energy’s communications may be
addressed with respect to the Spectra Energy Services and who has authority to
act for and bind Spectra Energy in all aspects with respect to the Spectra
Energy Services (the “Spectra Energy Project Manager”). The initial Duke Energy
Project Manager designated by Duke Energy shall be Sean Trauschke and the
initial Spectra Energy Project Manager designated by Spectra Energy shall be
Greg Harper. Notwithstanding the foregoing in this Section 2.10, the Parties
acknowledge and agree that with respect to ordinary course of business
communications between the Parties regarding any relevant Service falling within
any Services Group, such communications shall take place between each Party’s
representative (or his or her designee) identified under the caption “CONTACTS”
on the Schedule hereto that includes such Services Group.

2.11 Cooperation. In the event that there is nonperformance of any Service as a
result of (i) a Force Majeure event described in Section 15.20, or
(ii) impracticability pursuant to Section 2.9, the Parties agree to work
together in good faith to arrange for an alternative means by which the
applicable Service Recipient may obtain, at its sole cost and expense, the
Service so affected. The Parties and the members of their respective Groups
shall cooperate with each other in connection with the performance of the
Services, including producing on a timely basis all Contracts, documents and
other information that is reasonably requested with respect to the performance
of Services; provided, however, that such cooperation shall not unreasonably
disrupt the normal operations of the Parties and the members of their respective
Groups; and provided, further, however the Party requesting cooperation shall
pay all reasonable out-of-pocket costs and expenses incurred by the Party or any
members of its Group furnishing such requested cooperation, unless otherwise
expressly provided in this Agreement or the Separation Agreement.

 

6



--------------------------------------------------------------------------------

3. Pricing.

3.1 Fees.

(a) Fees. In consideration of Service Provider’s performance of the relevant
Services, Service Recipient shall pay to Service Provider the fees prescribed on
the relevant Schedules hereto (individually a “Fee” and collectively the
“Fees”); provided that, in the event Service Recipient has not caused itself or
its Affiliates, as applicable, to obtain such relevant Service from an
alternative third party service provider and/or otherwise terminated the
provision of such relevant Service by the date that is 180 days after the
Distribution Date, then the Fee applicable to such Service shall be increased by
10% for the remainder of the applicable Services Term.

(b) Invoices; Payment Procedures. Service Provider shall invoice Service
Recipient on a monthly basis for all Fees accrued with respect to the prior
month. Fees shall be payable by Service Recipient within thirty (30) days after
Service Recipient’s receipt of an invoice (the “Due Date”). All amounts
(i) payable pursuant to the terms of this Agreement shall be paid to Service
Provider as directed by Service Provider, and (ii) due and payable hereunder
shall be invoiced and paid in U.S. dollars, except as may be expressly provided
in any relevant Schedule hereto. A Service Recipient’s obligation to make any
required payments under this Agreement shall not be subject to any unilateral
right of offset, set-off, deduction or counterclaim, however arising.

(c) Interest. In the absence of a timely notice of billing dispute in accordance
with the provisions of Section 3.2, amounts not paid on or before the Due Date
shall be payable with interest, accrued at the then effective Prime Rate plus 2%
(the “Default Interest Rate”) (or the maximum legal rate whichever is lower),
calculated for the actual number of days elapsed, accrued from the Due Date
until the date of the actual receipt of payment.

(d) Taxes. If any Governmental Entity shall impose a tax on the Services
rendered to a Service Recipient or its subsidiaries by Service Provider
hereunder, Service Recipient agrees to pay, or remit to Service Provider so that
Service Provider may pay, the amount of such tax imposed on the Services
rendered to Service Recipient or its subsidiaries by Service Provider under this
Agreement. Notwithstanding anything to the contrary contained in this Agreement,
Service Recipient shall have no liability for, and shall not be obligated to pay
for, any property taxes of any kind or type applicable to the property of
Service Provider or any of its subsidiaries or any income taxes of any kind or
type applicable to the income of Service Provider or any of its subsidiaries,
except as may be expressly provided in any relevant Schedule hereto.

3.2 Payment Disputes. In the event that Service Recipient disputes any invoice
or portion thereof, Service Recipient shall provide Service Provider prior to
the Due Date written notice of the disputed amounts, together with a statement
of the particulars of the dispute, including the calculations with respect to
any errors or inaccuracies claimed. Should Service Recipient fail to provide
timely evidence of the invoice errors claimed on or before the Due

 

7



--------------------------------------------------------------------------------

Date, the disputed amounts shall be owed with interest at the Default Interest
Rate from the Due Date until payment is received. Should Service Recipient
provide the required information on or before the Due Date, Service Provider
shall make a determination on the dispute no later than thirty (30) days from
the Due Date. If Service Recipient has (i) underpaid the amount actually due,
Service Recipient shall remit any amount due plus interest at the Default
Interest Rate from the Due Date until paid within five (5) Business Days after
receipt of the determination from Service Provider, or (ii) overpaid the amount
actually due, Service Provider shall remit to Service Recipient any refund
within five (5) Business Days after determination of such overpayment plus
interest at the Default Interest Rate on such refund from the date Service
Provider received the overpayment until refunded. Notwithstanding any disputed
invoice or portion thereof, Service Recipient shall nevertheless pay when due
any undisputed amount of such invoice to Service Provider.

3.3 Expenses. In addition to the payment of all Fees, Service Recipient shall
reimburse Service Provider for all reasonable out-of-pocket costs and expenses
incurred by Service Provider or its Affiliates in connection with providing the
Services (including all travel-related expenses) to the extent that such costs
and expenses are not reflected in the Fees for such Services; provided, however,
any such expenses exceeding $10,000 per month for any Services Group (other than
routine business travel and related expenses) shall require advance approval of
Service Recipient. Any travel-related expenses incurred in performing the
Services shall be incurred and charged to Service Recipient in accordance with
Service Provider’s then applicable business travel policies.

 

4. Services Term; Termination.

4.1 Services Term. The performance of the Services shall commence on the
Distribution Date and, unless earlier terminated pursuant to Section 4.2 or 4.3,
shall terminate on the earlier of (i) December 31, 2007, or (ii) such earlier
date as may be expressly provided for in the relevant Schedule hereto (the
“Services Term”).

4.2 Termination. This Agreement or any specific Services Group, as specified
below in this Section 4.2, may be terminated prior to the expiration of the
relevant Services Term only as follows:

(a) with respect to all Duke Energy Services in any Services Group, by Spectra
Energy by giving a termination notice to Duke Energy, provided that (i) the
termination will be effective as of the last day of the calendar month
immediately following the calendar month in which Duke Energy receives such
termination notice, and (ii) Spectra Energy shall reimburse Duke Energy for any
and all costs and expenses incurred by Duke Energy or any of its subsidiaries as
a result of such early termination by Spectra Energy, including internal
demobilization or incremental, unplanned severance costs, and early termination
fees and other costs incurred in order to terminate or reduce the level of
services provided by third parties under Contracts with Duke Energy or any of
its subsidiaries, which services are affected by such early termination, such
reimbursement to be due and payable on the Due Date following Spectra Energy’s
receipt of any invoice from Duke Energy with respect to such costs and expenses,
or, if there are no more Due Dates, within thirty (30) days of Spectra Energy’s
receipt of such invoice;

 

8



--------------------------------------------------------------------------------

(b) with respect to all Spectra Energy Services in any Services Group, by Duke
Energy by giving a termination notice to Spectra Energy, provided that (i) the
termination will be effective as of the last day of the calendar month
immediately following the calendar month in which Spectra Energy receives such
termination notice, and (ii) Duke Energy shall reimburse Spectra Energy for any
and all costs and expenses incurred by Spectra Energy or any of its subsidiaries
as a result of such early termination by Duke Energy, including internal
demobilization or incremental, unplanned severance costs, and early termination
fees and other costs incurred in order to terminate or reduce the level of
services provided by third parties under Contracts with Spectra Energy or any of
its subsidiaries, which services are affected by such early termination, such
reimbursement to be due and payable on the Due Date following Duke Energy’s
receipt of any invoice from Spectra Energy with respect to such costs and
expenses, or, if there are no more Due Dates, within thirty (30) days of Duke
Energy’s receipt of such invoice;

(c) with respect to all Services included in any Services Group that is
adversely affected by a breach, by the non-breaching Party if the other Party
fails to observe or perform in any material respect any term, obligation, or
condition of this Agreement and the defaulting Party does not cure such failure
within fifteen (15) days after written demand by the first Party, provided that
if the defaulting Party begins promptly and diligently to cure such breach in
accordance with this provision and such breach is not capable of being cured
within such 15-day period, the defaulting Party shall have up to an additional
fifteen (15) days to cure such breach if it demonstrates that it is reasonably
capable of curing such breach within such additional 15-day period;

(d) with respect to the entire Agreement, by either Party if the other Party
makes a general assignment for the benefit of creditors, or files a voluntary
petition in bankruptcy or for reorganization or rearrangement under the
bankruptcy laws, or if a petition in bankruptcy is filed against such other
Party and is not dismissed within thirty (30) days after the filing, or if a
receiver or trustee is appointed for all or a material portion of the property
or assets used by the other Party to perform Services hereunder; or

(e) with respect to all Services included in any Services Group that is
adversely affected by a Force Majeure, by either Party if Service Provider fails
to perform in any material respect its obligation to perform any Services within
such Services Group as a result of circumstances of Force Majeure and such Force
Majeure continue to exist for at least sixty (60) consecutive days.

4.3 Rights and Obligations Upon Termination. Upon expiration of the Services
Term or in the event of a termination pursuant to Section 4.2, no Party, nor any
of its Affiliates, shall have any liability or further obligation to any other
Party or any of its Affiliates pursuant to this Agreement, except: (i) that the
provisions of Sections 3 (to the extent of amounts accrued thereunder through
the date of such expiration or termination), 4, 5, 6, 9, 11, 12, 13, 14 and 15
(as well as in each case associated defined terms) shall survive any such
expiration or termination and not be extinguished thereby; and (ii) any Party
nevertheless shall be entitled to seek any remedy to which it may be entitled at
law or in equity for the violation or breach by the other Party of any
agreement, covenant, representation, warranty, or indemnity contained in this
Agreement that occurs prior to such expiration or termination.

 

9



--------------------------------------------------------------------------------

5. Return of Leased Property or Licensed Software.

Service Recipient shall be liable for all costs and expenses incurred by Service
Provider or any of its subsidiaries resulting from any delay or failure of
Service Recipient to return to Service Provider or any licensor, as applicable,
any leased property or licensed software that is included as part of the
Services provided to such Service Recipient upon (i) the termination of the
relevant Services as provided herein, or (ii) the expiration of the term of the
applicable lease or license, provided that Services Provider has provided
Service Recipient with at least sixty (60) days prior written notice of such
expiration.

 

6. Disclaimer of Representations and Warranties.

EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2.6, SECTION 15.22, OR OTHERWISE IN ANY
SCHEDULE HERETO, EACH PARTY ACKNOWLEDGES AND AGREES (I) THAT ALL SERVICES ARE
PROVIDED BY SERVICE PROVIDER ON AN “AS IS” BASIS, AND (II) THAT NEITHER SERVICE
PROVIDER NOR ANY MEMBER OF ITS GROUP MAKES ANY REPRESENTATIONS OR WARRANTIES,
WHETHER STATUTORY, EXPRESS, OR IMPLIED, TO SERVICE RECIPIENT OR ANY OF ITS
AFFILIATES WITH RESPECT TO THE SERVICES, ANY EQUIPMENT OR MATERIALS PROVIDED
UNDER THIS AGREEMENT, OR OTHERWISE HEREUNDER, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, OR ANY WARRANTIES ARISING
FROM COURSE OF DEALING OR USAGE OF TRADE.

 

7. Effective Time.

This Agreement shall be effective as of the Effective Time.

 

8. Internal Controls and Procedures.

In addition to the record retention requirements of the Separation Agreement,
with respect to the Services for which each Service Provider is responsible,
such Service Provider shall maintain and comply with such internal controls and
procedures as are necessary to comply with the Sarbanes-Oxley Act of 2002 or as
otherwise agreed by the Parties to be implemented by the Parties to comply with
internal controls and procedures or applicable Law. In the event a Service
Recipient requires a change to the internal controls or procedures, or requires
the implementation of additional internal controls or procedures, related to the
Services required to be provided to such Service Recipient in order for such
Service Recipient to comply with changes to applicable Law, Service Provider
shall change or add to such Service Provider’s internal controls or procedures
related to such Services as reasonably requested by such Service Recipient;
provided, however, in connection with a Service Provider changing or adding to
internal controls or procedures as required by the foregoing, Service Recipient
shall pay for any and all additional costs and expenses associated with the
implementation or maintenance of the applicable change or addition; provided,
further, however, that if such change or addition is required for the compliance
by both Parties with a Law applicable to both Parties, the Parties shall
negotiate in good faith an equitable sharing of the costs and expenses
associated with such change or addition.

 

10



--------------------------------------------------------------------------------

9. Books and Records; Audits.

9.1 Books and Records. Each Party shall keep and maintain books, records,
accounts and other documents sufficient to reflect accurately and completely the
transactions conducted, and all associated costs incurred, pursuant to this
Agreement. Such records shall include receipts, invoices, memoranda, vouchers,
inventories, timesheets and accounts pertaining to the Services, as well as
complete copies of all contracts, purchase orders, service agreements and other
such arrangements entered into in connection therewith.

9.2 Audit of Performance. Each Party shall have access to and the right to
inspect all records maintained by the other Party directly related to the
Services, as is reasonably necessary for the purposes of verifying the other
Party’s compliance with this Agreement, including auditing and verifying costs
or expenses claimed to be due and payable hereunder. Such access shall be
available at reasonable times on Business Days during business hours and under
reasonable conditions with a minimum of at least ten (10) days prior written
notice. Each Party shall keep and preserve all such records for a period of at
least five (5) year from and after end of the relevant Services Term.

9.3 Audit Assistance. Each Party and its Subsidiaries are or may be subject to
audit by Governmental Entities, such Party’s third party or internal auditor,
such Party’s customers, or other Persons that are parties to contracts with such
Party, in each case pursuant to applicable Law, contractual provision, or
request of such Party’s board of directors (or its audit committee) (an
“Auditing Entity”). If an Auditing Entity exercises its right to audit such
first Party’s or any of its Subsidiary’s books, records, documents, accounting
practices or procedures, internal controls and procedures, or operational,
financial or legal practices and procedures, and such audit relates to the
Services required to be provided to, or from, such first Party hereunder, upon
written request of such first Party, the other Party shall, within a reasonable
period of time, provide, at the sole cost and expense of such first Party, all
assistance, records and access reasonably requested by such first Party in
responding to such audits (including documents related to testing methodologies,
test results, audit reports of significant findings, and remediation plans with
respect to any deficiencies with respect to such other Party’s internal controls
or procedures, and work papers of such other Party’s third party or internal
auditor that relate to the matter being subject of such audit), to the extent
that such assistance, records or access is within the reasonable control of such
other Party. If an audit report of a Service Recipient’s third party or internal
auditor relating to such audit identifies any deficiencies in a Service
Provider’s internal controls and procedures directly related to a Service
provided to such Service Recipient, such Service Provider shall, at the sole
cost and expense of such Service Recipient, implement such reasonable changes to
such Service to correct such deficiencies to ensure compliance with applicable
Law in connection with such Service; provided, however, that if such correction
is required for the compliance by both Parties with a Law applicable to both
Parties, the Parties shall negotiate in good faith an equitable sharing of the
costs and expenses associated with such correction.

 

11



--------------------------------------------------------------------------------

10. Compliance with Laws and Governmental Requirements.

Each Party shall be responsible for compliance with all Laws affecting its
Business. Each Service Recipient shall be responsible for any use such Service
Recipient may make of the Services to assist it in complying with applicable
Laws. Each Service Provider shall comply with (i) all Laws applicable to the
provision by it of the Services hereunder; and (ii) the accounting and reporting
requirements of any Governmental Entity having jurisdiction over it or any
member of its Group with respect to their respective activities related to such
Service Provider’s performance of the Services, including accounting for related
costs pursuant to FERC’s uniform system of accounts.

 

11. Limitation of Liability; Indemnity.

(a) Service Provider’s Limitation of Liability. In no event shall a Service
Provider or any of its Affiliates have any liability to a Service Recipient or
any of its Affiliates whether under this Agreement or otherwise in connection
with performance hereunder, including for any error in judgment or any act or
omission, except as a result of the gross negligence or willful misconduct of
Service Provider or any of its Affiliates. In addition, neither Duke Energy,
Spectra Energy nor any of their respective Affiliates shall be liable for any
loss of profits, loss of business, loss of use or of data, interruption of
business, or for indirect, special, punitive, exemplary, incidental or
consequential damages of any kind whether under this Agreement or otherwise in
connection with performance hereunder, even if the other Party has been advised
of the possibility of such damages.

(b) Service Recipient Indemnity. Service Recipient hereby agrees to indemnify,
defend and hold harmless Service Provider and each of its Affiliates from and
against any and all claims, losses, demands, liabilities, costs and expenses
(including reasonable attorneys’ fees and costs and expenses related thereto)
suffered or incurred by Service Provider or any of its Affiliates as a result of
or in connection with any third party claims arising from Service Provider’s or
any of its Affiliates’ performance of the Services hereunder, except to the
extent such third party claims are based in whole or in part on Service
Provider’s or any of its Affiliates’ gross negligence or willful misconduct in
performing the Services.

(c) Service Provider Indemnity. Service Provider hereby agrees to indemnify,
defend and hold harmless Service Recipient and each of its Affiliates from and
against any and all claims, losses, demands, liabilities, costs and expenses
(including reasonable attorney’s fees and costs and expenses related thereto)
suffered or incurred by Service Recipient or any of its Affiliates as a result
of, or in connection with, any third party claims to the extent caused by the
gross negligence or willful misconduct of Service Provider or any of its
Affiliates in performing the Services. In no event shall the aggregate liability
of Service Provider and its Affiliates to Service Recipient and its Affiliates
for any damages concerning Service Provider’s or its Affiliates’ or
subcontractors’ performance or nonperformance of the Services or any other
matter arising out of, or related to, this Agreement (regardless of whether any
such claim for such damages is based in contract or in tort) exceed the amounts
actually paid to Service Provider by Service Recipient pursuant to this
Agreement

(d) Procedures. Any claim for indemnification under this Section 11 shall be
governed by, and be subject to, the provisions of Article VII of the Separation
Agreement, which provisions are hereby incorporated by reference into this
Agreement and any references to “Agreement” in such Article VII as incorporated
herein shall be deemed to be references to this Agreement.

 

12



--------------------------------------------------------------------------------

12. Dispute Resolution.

Any controversy, dispute or claim arising out of, in connection with, or in
relation to the interpretation, performance, nonperformance, validity,
termination or breach of this Agreement or otherwise arising out of, or in any
way related to this Agreement or the transactions contemplated hereby, including
any claim based on contract, tort, statute or constitution (but excluding any
controversy, dispute or claim arising out of any Contract relating to the use or
lease of real property if any third party is a necessary party to such
controversy, dispute or claim) (collectively, “Agreement Dispute”), shall be
governed by, and be subject to, the provisions of Article IX of the Separation
Agreement, which provisions (and related defined terms) are hereby incorporated
by reference into this Agreement; provided, however, (i) any references to
“Agreement” or “Agreement Disputes” in such Article IX as incorporated herein
shall be deemed to be references to this Agreement and Agreement Disputes as
defined in this Agreement; (ii) the last sentence of Section 9.1(a) of the
Separation Agreement (i.e., a dollar threshold for recourse with respect to
“Agreement Disputes”) shall not be incorporated by reference into, or have any
effect with respect to, this Agreement; and (iii) the provisions of Section 9.12
of the Separation Agreement (Limitation on Actions) shall be revised to read as
follows for purposes of this Agreement: “Notwithstanding anything to the
contrary in this Agreement, no Action shall be commenced (including the dispute
resolution procedures set forth in this Article IX) by a Party against the other
Party asserting any claim arising from (i) breach of any obligation of such
other Party to perform a Service under this Agreement more than one hundred and
eighty (180) days after such first Party acquires, or reasonably should have
acquired, knowledge of such breach, or (ii) breach of any other obligation of
such other Party under this Agreement more than 12 months after such first Party
acquires, or reasonably should have acquired, knowledge of such breach;
provided, however, regardless of such first Party’s knowledge of the facts
giving rise to its claim based on a breach of this Agreement, no Action shall be
commenced by such first Party against the other Party more than 36 months after
the occurrence of the initial event giving rise to such claim for such breach
(it being understood that if no such Action is commenced within such 180-day
period, 12-month-period, or 36-month periods, as applicable, the breaching Party
shall be discharged from liability for such breach).”

 

13. Property Rights; Trademark License.

13.1 No Transfer. The Parties acknowledge and agree that nothing in this
Agreement is intended to transfer any right, title, or interest in and to any
tangible, intangible, real or personal property (including any and all
intellectual property rights). Notwithstanding any materials, deliverables, or
other products that may be created or developed by Service Provider or its
Affiliates from the date hereof through the expiration or termination of the
Services Term, Service Provider does not hereby convey, nor does Service
Recipient or any of its Affiliates hereby obtain, any right, title, or interest
in or to any of Service Provider’s or any of its Affiliates’ equipment,
materials, deliverables, products, or any other rights or property used to
provide the Services. All customer and personnel data, files and input and
output materials and the media upon which they are located that are supplied by
Service Recipient or any of its Affiliates in connection with this Agreement
shall remain Service Recipient’s or such Affiliate’s property, respectively, and
Service Provider shall not have any rights or interests with respect thereto

 

13



--------------------------------------------------------------------------------

13.2 Human Resources Branding.

(a) Grant of Transitional License. Notwithstanding the requirements of
Section 5.2(a) of the Separation Agreement or Section 13.1 above, subject to the
terms and conditions set forth in this Section 13.2, Duke Energy hereby grants
to Spectra Energy, effective as of the Effective Date and terminating on
December 31, 2007 (the “TM License Period”), a limited, non-exclusive, royalty
free and non-transferable license to use all trademarks owned by Duke Energy or
any of its Subsidiaries (including the trademarks “Duke Energy” and “Duke Energy
Corporation” or any other trademark containing the word “Duke”) that are used by
Duke Energy in connection with its human resources programs and systems as of
the Effective Time (the “Duke Energy Trademarks”) solely in connection with the
operation of Spectra Energy’s human resources programs and systems (including
use in connection with Spectra Energy’s websites, benefit manuals and
correspondence with program participants); provided, however, that Spectra
Energy shall use its commercially reasonable efforts to substitute its own
corporate identification for the corporate identification that includes the Duke
Energy Trademarks in connection with such systems and programs as soon as
reasonably practicable after the Distribution Date, but in no event no event
later than the expiration of the TM License Period. Spectra Energy agrees that
immediately upon the expiration of the TM License Period, Spectra Energy shall
cease all further use of the Duke Energy Trademarks in connection with its human
resources systems and programs and destroy any and all materials related thereto
bearing the Duke Energy Trademarks. Spectra Energy shall neither sublicense the
Duke Energy Trademarks, nor shall Spectra Energy publish, distribute or
otherwise use the Duke Energy Trademarks for any purpose other than as expressly
provided in this Section 13.2. Spectra Energy shall use the Duke Energy
Trademarks in accordance with sound trademark usage principles and all
applicable Laws as reasonably necessary to maintain the validity and
enforceability of Duke Energy’s rights in such trademarks and Spectra Energy
shall not use the Duke Energy Trademarks in any manner which might tarnish,
disparage, or reflect adversely on Duke Energy or the Duke Energy Trademarks. If
Spectra Energy uses the Duke Energy Trademarks in a manner which Duke Energy, in
its reasonable judgment, determines reflects adversely upon the image, goodwill
and reputation of Duke Energy or the Duke Energy Trademarks, then, upon receipt
of written notice from Duke Energy identifying its objection, Spectra Energy
shall immediately cease the particular use to which Duke Energy has objected.
Spectra Energy agrees to cooperate with and assist Duke Energy in protecting and
enforcing Duke Energy’s rights in the Duke Energy Trademarks and in maintaining
any registrations with any Governmental Entities for the Duke Energy Trademarks
in force. Spectra Energy shall assist Duke Energy in the enforcement of rights
in the Duke Energy Trademarks by promptly informing Duke Energy of any actual or
potential claim, demand, infringement, misuse or misappropriation relating to
the Duke Energy Trademarks to the extent that Spectra Energy is in possession of
such information or otherwise becomes aware of any such actual or potential
claim, demand, infringement, misuse or misappropriation. Duke Energy will have
the sole right to determine whether or not to investigate such alleged
infringement and to determine whether to initiate or participate in any judicial
or administrative proceeding involving the Duke Energy Trademarks. Duke Energy
is and shall remain the sole owner of the Duke Energy Trademarks and all
goodwill associated therewith. Spectra Energy acknowledges that nothing herein
gives Spectra Energy any right, title or interest in the Duke Energy Trademarks,
apart from the license granted under this Section 13.2(a), and in no event shall
Spectra Energy’s use of the Duke Energy Trademarks be deemed to vest any right,
title or interest to the Duke Energy Trademarks in Spectra Energy. All uses of
the Duke Energy

 

14



--------------------------------------------------------------------------------

Trademarks by Spectra Energy, and all goodwill generated thereby, shall inure
exclusively and completely to the benefit of Duke Energy. Spectra Energy, agrees
that it shall not contest or challenge the validity of, or Duke Energy’s title
in, the Duke Energy Trademarks, and it shall not register or apply for
registration of the Duke Energy Trademarks.

(b) Notice and Disclaimer. Spectra Energy shall inform all of its and its
Subsidiaries employees, retirees and other human resources program participants
by written notice as soon as reasonably practicable after the Distribution Date
that Spectra Energy, and not Duke Energy, is responsible for the operation of
Spectra Energy’s human resources programs or systems after the Effective Time,
and that Spectra Energy’s use of the Duke Energy Trademarks in connection with
such human resources programs or systems does not imply any commitment or
obligation on the part of Duke Energy or any of its subsidiaries with respect to
such individuals. Spectra Energy shall also include with any publication or
distribution of the Duke Energy Trademarks for use in connection with its human
resources programs or systems (i) a trademark legend readable to users
indicating that the Duke Energy Trademarks are owned solely by Duke Energy, but
licensed to Spectra Energy for certain limited uses under a separate license
agreement, and (ii) a disclaimer that Spectra Energy, and not Duke Energy, is
responsible for the operation of Spectra Energy’s human resources programs or
systems after the Effective Time, and that Spectra Energy’s use of the Duke
Energy Trademarks in connection with such human resources programs or systems
does not imply any commitment or obligation on the part of Duke Energy or any of
its subsidiaries with respect to Spectra Energy’s or any of its subsidiaries’
employees, retirees and other human resources program participants.

(c) Indemnity. Spectra Energy hereby agrees to indemnify, defend and hold
harmless Duke Energy and each of its Affiliates from and against any and all
claims, losses, demands, liabilities, costs and expenses (including reasonable
attorneys’ fees and costs and expenses related thereto) suffered or incurred by
Duke Energy or any of its Affiliates as a result of or in connection with any
third party claims arising from Spectra Energy’s or any of its subsidiaries’ use
of the Duke Energy Trademarks in connection with its human resources programs or
systems. Notwithstanding anything to the contrary in this Agreement, any claim
for indemnification under this Section 13.2 shall not be governed by, or be
subject to, the provisions of Section 11.

 

14. Confidential Information.

Any Confidential Information received by either Party or its Affiliates from the
other Party or any of its Affiliates in connection with this Agreement shall be
governed by, and be subject to, the provisions of Sections 8.2 and 8.4 of the
Separation Agreement, which provisions are hereby incorporated by reference into
this Agreement and any references to “Agreement” in such Sections 8.2 and 8.4 as
incorporated herein shall be deemed to be references to this Agreement.
Notwithstanding anything to the contrary in this Agreement, in connection with a
Service Provider’s performance of the Services, (i) such Service Provider shall
not have a right to access any Confidential Information of the Service Recipient
or any of its Affiliates that is subject to any attorney-client privilege or
attorney work-product privilege under applicable Law in favor of such Service
Recipient or any of its Affiliates; and (ii) the Parties shall cooperate with
each other to establish reasonable procedures in connection with the provision
of Services in order to preserve such privileges.

 

15



--------------------------------------------------------------------------------

15. Miscellaneous.

15.1 Complete Agreement; Construction. This Agreement, including the Schedules
attached to the body of this Agreement, shall constitute the entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter. In the event of any conflict between the terms and
conditions of the body of this Agreement and the terms and conditions of any
Schedule hereto, the terms and conditions of such Schedule shall control. In the
event of any conflict between the terms and conditions of this Agreement and the
terms and conditions of the Separation Agreement or any other Ancillary
Agreement, the terms and conditions of this Agreement shall control.

15.2 Counterparts. This Agreement may be executed in more than one counterparts,
all of which shall be considered one and the same agreement, and, except as
expressly provided in Section 7, shall become effective when one or more such
counterparts have been signed by each of the Parties and delivered to the other
Parties. Execution of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic copy of a signature shall be deemed
to be, and shall have the same effect as, execution by original signature.

15.3 Survival of Agreement. Except as otherwise contemplated by this Agreement,
all covenants and agreements of the Parties contained in this Agreement shall
survive the Effective Time and remain in full force and effect in accordance
with their applicable terms.

15.4 Expenses. Except as otherwise expressly provided in this Agreement, the
Parties agree that all out-of-pocket fees and expenses incurred and directly
related to the transactions contemplated hereby shall be borne and paid by the
Person incurring such cost or Liability.

15.5 Notices. All notices, requests, claims, demands and other communications
under this Agreement, as between the Parties, shall be in writing and shall be
given or made (and shall be deemed to have been duly given or made upon receipt
unless the day of receipt is not a Business Day, in which case it shall be
deemed to have been duly given or made on the next following Business Day) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 15.5):

To Duke Energy:

Duke Energy Corporation

526 South Church Street

Charlotte, North Carolina 28202

Attn: Chief Legal Officer

Facsimile: 704-382-8137

 

16



--------------------------------------------------------------------------------

To Spectra Energy:

Spectra Energy Corp

5400 Westheimer Court

Houston, Texas 77056

Attn: General Counsel

Facsimile: 713-627-5536

15.6 Waivers. The failure of any Party to require strict performance by any
other Party of any provision in this Agreement will not waive or diminish that
Party’s right to demand strict performance thereafter of that or any other
provision hereof.

15.7 Amendments. Subject to the terms of Section 15.10, this Agreement may not
be modified or amended except by an agreement in writing signed by each of the
Parties.

15.8 Assignment. Except as otherwise expressly provided for in this Agreement,
this Agreement shall not be assignable, in whole or in part, by any Party
without the prior written consent of the other Party, and any attempt to assign
any rights or obligations arising under this Agreement without such consent
shall be null and void; provided, that a Party may assign this Agreement in
connection with a merger transaction in which such Party is not the surviving
entity or the sale by such Party of all or substantially all of its Assets, and
upon the effectiveness of such assignment, the assigning Party shall be released
from all of its obligations under this Agreement if the surviving entity of such
merger or the transferee of such Assets shall agree in writing, in form and
substance reasonably satisfactory to the other Party, to be bound by the terms
of this Agreement as if named as a “Party” hereto.

15.9 Successors and Assigns. Subject to Section 15.8, the provisions of this
Agreement and the obligations and rights hereunder shall be binding upon, inure
to the benefit of and be enforceable by (and against) the Parties and their
respective successors and permitted transferees and assigns.

15.10 Termination. Notwithstanding anything to the contrary herein, this
Agreement may be terminated and abandoned at any time prior to the Effective
Time by and in the sole discretion of Duke Energy without the approval of
Spectra Energy or the stockholders of Duke Energy. In the event of such
termination, no Party shall have any liability of any kind to any other Party or
any other Person. After the Effective Time, this Agreement may not be terminated
except (i) by an agreement in writing signed by each of the Parties, or (ii) as
expressly provided for in this Agreement.

15.11 Subsidiaries. Each of the Parties shall cause to be performed all actions,
agreements and obligations set forth herein to be performed by any Subsidiary or
Affiliate of such Party or by any entity that becomes a Subsidiary or Affiliate
of such Party on and after the Distribution Date.

 

17



--------------------------------------------------------------------------------

15.12 Third Party Beneficiaries. Except as otherwise expressly provided in this
Agreement, this Agreement is solely for the benefit of the Parties and should
not be deemed to confer upon third parties any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

15.13 Title and Headings. Titles and headings to sections herein are inserted
for the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

15.14 Schedules. The Schedules attached hereto are incorporated herein by
reference and shall be construed with and as an integral part of this Agreement
to the same extent as if the same had been set forth verbatim herein.

15.15 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws, and not the Laws governing conflicts of Laws
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law),
of the State of New York.

15.16 Consent to Jurisdiction. Subject to the provisions of Section 12, each of
the Parties irrevocably submits to the exclusive jurisdiction of (a) the Supreme
Court of the State of New York, New York County, and (b) the United States
District Court for the Southern District of New York (the “New York Courts”),
for the purposes of any suit, action or other proceeding to compel arbitration
or for provisional relief in aid of arbitration in accordance with Section 12 or
for provisional relief to prevent irreparable harm, and to the non-exclusive
jurisdiction of the New York Courts for the enforcement of any award issued
thereunder. Each of the Parties further agrees that service of any process,
summons, notice or document by United States registered mail to such Party’s
respective address set forth in Section 15.5 shall be effective service of
process for any action, suit or proceeding in the New York Courts with respect
to any matters to which it has submitted to jurisdiction in this Section 15.16.
Each of the Parties irrevocably and unconditionally waives any objection to the
laying of venue of any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the New York Courts, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

15.17 Specific Performance. The Parties agree that irreparable damage would
occur in the event that the provisions of this Agreement were not performed in
accordance with their specific terms. Accordingly, it is hereby agreed that the
Parties shall be entitled to (i) an injunction or injunctions to enforce
specifically the terms and provisions hereof in any arbitration in accordance
with Section 12, (ii) provisional or temporary injunctive relief in accordance
therewith in any New York Court, and (iii) enforcement of any such award of an
arbitral tribunal or a New York Court in any court of the United States, or any
other any court or tribunal sitting in any state of the United States or in any
foreign country that has jurisdiction, this being in addition to any other
remedy or relief to which they may be entitled.

15.18 Waiver of Jury Trial. SUBJECT TO SECTIONS 12, 15.16 AND 15.17 HEREIN, EACH
OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT

 

18



--------------------------------------------------------------------------------

OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 15.18.

15.19 Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and the Parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

15.20 Force Majeure. No Party (or any Person acting on its behalf) shall have
any liability or responsibility for failure to fulfill any obligation (other
than a payment obligation) under this Agreement so long as and to the extent to
which the fulfillment of such obligation is prevented, frustrated, hindered or
delayed as a consequence of circumstances of Force Majeure. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event: (a) notify the other Party of the nature and
extent of any such Force Majeure condition, and (b) use due diligence to remove
any such causes and resume performance under this Agreement as soon as
reasonably practicable.

15.21 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. This Agreement shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting or causing any instrument to be drafted.

15.22 Authorization. Each of the Parties hereby represents and warrants that it
has the power and authority to execute, deliver and perform this Agreement, that
this Agreement has been duly authorized by all necessary corporate action on the
part of such Party, that this Agreement constitutes a legal, valid and binding
obligation of each such Party and that the execution, delivery and performance
of this Agreement by such Party does not contravene or conflict with any
provision of law or of its charter or bylaws or any material agreement,
instrument or order binding on such Party.

15.23 References; Interpretations. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires:

(i) the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”;

 

19



--------------------------------------------------------------------------------

(ii) references in this Agreement to Sections and Schedules shall be deemed
references to Sections of, and Schedules attached to, this Agreement;

(iii) the words “hereof”, “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Section or provision of this Agreement; and

(iv) references in this Agreement to any time shall be to New York City, New
York time unless otherwise expressly provided herein.

15.24 Status of Service Provider as Independent Contractor. Each Service
Recipient expressly acknowledges that each Service Provider, its Affiliates, and
each of their respective employees, agents, subcontractors and representatives
are “independent contractors,” and nothing in this Agreement is intended and
nothing shall be construed to create an employer/employee, partnership, joint
venture or other similar relationship between any Service Recipient and Service
Provider, its Affiliates, or each of their respective employees, agents,
subcontractors and representatives. In addition, each Service Provider shall
have the authority and responsibility to elect the means, manner and method of
performing the Services required to be provided by it under this Agreement. This
Agreement shall not be interpreted or construed to create an association, joint
venture, partnership, or agency between the Parties or to impose any partnership
or fiduciary obligation or related liability upon any Party.

[Signature Page Follows]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties caused this Transition Services Agreement to be
duly executed as of the day and year first above written.

 

Duke Energy: DUKE ENERGY CORPORATION By:   /s/ James E. Rogers Name:   James E.
Rogers Title:   President and Chief Executive Officer

 

Spectra Energy: SPECTRA ENERGY CORP By:   /s/ Fred J. Fowler Name:   Fred J.
Fowler Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------

CONFIDENTIAL

EXECUTION COPY

SCHEDULES

TO

TRANSITION SERVICES AGREEMENT

by and between

DUKE ENERGY CORPORATION

and

SPECTRA ENERGY CORP

Dated as of December 13, 2006



--------------------------------------------------------------------------------

CONFIDENTIAL

 

TABLE OF CONTENTS

 

          Page SCHEDULE A    SERVICES TO BE PROVIDED TO SPECTRA ENERGY BY DUKE
ENERGY    A-1 SCHEDULE A-1    DCP MIDSTREAM TRAINING AND DEVELOPMENT SERVICES   
A-2 SCHEDULE A-2    DCP MIDSTREAM HR COMPLIANCE    A-4 SCHEDULE A-3    DCP
MIDSTREAM UNITED WAY MATCHING    A-6 SCHEDULE A-4    SPECTRA ENERGY HEWITT
SERVICES    A-7 SCHEDULE A-5    SPECTRA ENERGY HR COMPLIANCE    A-10 SCHEDULE
A-6    DCP MIDSTREAM HRO VENDOR MANAGEMENT    A-12 SCHEDULE A-7    SPECTRA
ENERGY HR VENDOR MANAGEMENT SERVICES    A-14 SCHEDULE A-8    SPECTRA ENERGY
GENERAL HR CONSULTING    A-17 SCHEDULE A-9    DCP MIDSTREAM GENERAL HR
CONSULTING    A-19 SCHEDULE A-10    SPECTRA ENERGY NON-QUALIFIED ADMINISTRATION
– EXECUTIVE BENEFITS    A-21 SCHEDULE A-11    SPECTRA ENERGY STOCK PLAN
ADMINISTRATION – EXTERNAL CONTRACTS    A-24 SCHEDULE A-12    SPECTRA ENERGY
TRAINING AND DEVELOPMENT SERVICES    A-27 SCHEDULE A-13    SPECTRA ENERGY STOCK
PLAN ADMINISTRATION – EXTERNAL CONTRACT – FIDELITY    A-29 SCHEDULE A-14    DCP
MIDSTREAM STOCK PLAN ADMINISTRATION – INTERNAL    A-31 SCHEDULE A-15    DCP
MIDSTREAM NON-QUALIFIED ADMINISTRATION – EXECUTIVE BENEFITS    A-33

 

A-i



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-16    DCP MIDSTREAM STOCK PLAN ADMINISTRATION – EXTERNAL CONTRACT   
A-35 SCHEDULE A-17    SPECTRA ENERGY STOCK PLAN ADMINISTRATION – INTERNAL   
A-37 SCHEDULE A-18    SPECTRA ENERGY TRAINING AND DEVELOPMENT CBT DEVELOPER   
A-40 SCHEDULE A-19    SPECTRA ENERGY U.S. BENEFIT PLAN ADMINISTRATION    A-42
SCHEDULE A-20    DCP MIDSTREAM HEWITT SERVICES    A-45 SCHEDULE A-21    SPECTRA
ENERGY EHS MANAGEMENT SYSTEM AUDITS    A-48 SCHEDULE A-22    SPECTRA ENERGY
CONSOLIDATIONS ASSISTANCE    A-49 SCHEDULE A-23    SPECTRA ENERGY CORPORATE
ACCOUNTING FUNCTIONS    A-50 SCHEDULE A-24    DUKE ENERGY AUDIT SERVICE
RESOURCES SHARING    A-52 SCHEDULE A-25    SPECTRA ENERGY GENERAL
CONSULTATION-FINANCE    A-54 SCHEDULE A-26    SPECTRA ENERGY AND DCP MIDSTREAM
PAYROLL ACCOUNTING    A-55 SCHEDULE A-27    CHANGE IN ACCOUNTING POLICY FIN 48
IMPLEMENTATION    A-56 SCHEDULE A-28    SPECTRA ENERGY ACCOUNTS PAYABLE    A-57
SCHEDULE A-29    SPECTRA ENERGY CORPORATE EHS SCIENTIFIC SERVICES ANALYTICAL
SERVICES    A-61 SCHEDULE A-30    SPECTRA ENERGY SECURITY AND BADGE SERVICES   
A-63 SCHEDULE A-31    SPECTRA ENERGY DC OFFICE LEASE    A-65 SCHEDULE A-32   
SPECTRA ENERGY ENTERPRISE OPERATION SERVICES CONSULTING    A-66

 

A-ii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-33    SPECTRA ENERGY AND DCP MIDSTREAM IT CONSULTATION AND
MISCELLANEOUS SERVICES    A-68 SCHEDULE A-34    DCP MIDSTREAM IT BUSINESS AND
MISCELLANEOUS APPLICATIONS    A-70 SCHEDULE A-35    DCP MIDSTREAM HUMAN
RESOURCES (HR) SYSTEMS    A-73 SCHEDULE A-36    DCP MIDSTREAM AND SPECTRA ENERGY
IT FINANCIAL SYSTEMS    A-75 SCHEDULE A-37    DCP MIDSTREAM IT INFRASTRUCTURE   
A-79 SCHEDULE A-38    DCP MIDSTREAM IT SECURITY    A-85 SCHEDULE A-39    DCP
MIDSTREAM TELECOMMUNICATIONS/NETWORK    A-89 SCHEDULE A-40    SPECTRA ENERGY IT
BUSINESS AND MISCELLANEOUS APPLICATIONS    A-92 SCHEDULE A-41    SPECTRA ENERGY
EMAIL SERVICES    A-94 SCHEDULE A-42    SPECTRA ENERGY HUMAN RESOURCES (HR)
SYSTEMS    A-96 SCHEDULE A-43    DCP MIDSTREAM EMAIL / LOTUS NOTES APPLICATION
SERVICES    A-98 SCHEDULE A-44    SPECTRA ENERGY IT INFRASTRUCTURE    A-101
SCHEDULE A-45    SPECTRA ENERGY IT SECURITY    A-104 SCHEDULE A-46    SPECTRA
ENERGY IT TELECOMMUNICATIONS/NETWORK    A-108 SCHEDULE B    SERVICES TO BE
PROVIDED TO DUKE ENERGY BY SPECTRA ENERGY    B-1 SCHEDULE B-1    DUKE ENERGY -
HR GENERAL CONSULTING    B-2 SCHEDULE B-2    SPECTRA ENERGY AUDIT SERVICES
RESOURCE SHARING    B-4 SCHEDULE B-3    DUKE ENERGY SERVICES FOR PROPERTY TAX   
B-6 SCHEDULE B-4    DUKE ENERGY SERVICES FOR PROPERTY TAX    B-7

 

A-iii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE B-5    DUKE ENERGY SERVICES FOR DENA FACILITIES    B-8 SCHEDULE B-6   
DUKE ENERGY SERVICES FOR SALES & USE TAX AUDIT SUPPORT    B-9 SCHEDULE B-7   
DUKE ENERGY SERVICES FOR STATE INCOME TAX AUDIT SUPPORT    B-10 SCHEDULE B-8   
DUKE ENERGY SERVICES FOR STATE TAX    B-11 SCHEDULE B-9    DUKE ENERGY SERVICES
FOR STATE TAX    B-12 SCHEDULE B-10    DUKE ENERGY SERVICES FOR STATE TAX   
B-13 SCHEDULE B-11    DUKE ENERGY – PEOPLESOFT IT SUPPORT    B-14 SCHEDULE B-12
   DUKE ENERGY REAL ESTATE SERVICES    B-16 SCHEDULE B-13    DUKE ENERGY –
TELECOM, WORKSTATION, SERVER SERVICES    B-18 SCHEDULE B-14    DUKE ENERGY
LOGISTICS / FREIGHT TRANSPORTATION PROGRAM    B-20

 

A-iv



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A

SERVICES TO BE PROVIDED TO SPECTRA ENERGY BY DUKE ENERGY

Capitalized terms used in this Schedule and not otherwise defined in the
Schedule shall have the respective meanings ascribed thereto in the body of the
Transition Services Agreement to which this Schedule is attached (the
“Agreement”).

All dollars expressed are U.S. Dollars, unless otherwise explicitly noted.

Duke Energy will bill Spectra Energy periodically as set forth in the Agreement.

With respect to services provided to DCP Midstream, Duke Energy will bill
Spectra Energy for such services and Spectra Energy shall pay Duke Energy for
such services, in accordance with the Agreement. Spectra Energy shall be
responsible for payment to Duke Energy irrespective of any reimbursement or
payment from DCP Midstream.

 

A-1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-1

 

Service Name:    DCP MIDSTREAM TRAINING AND DEVELOPMENT SERVICES ID Number(s):
   151

 

I. SCOPE OF SERVICES

Consultation of Corporate Human Resources Talent Management / Leadership
Training Team

 

  •  

Duke Energy will provide up to 40 total hours of periodic consulting services to
DCP Midstream by George Hardie or others in Talent Management group. Anticipate
primary consultation to be in respect to:

 

  •  

succession planning system;

 

  •  

current tools owned by Duke Energy but administered by Hewitt;

 

  •  

transfer of information to new system as adopted by DCP Midstream; and

 

  •  

set up of new employees in the GEMS system.

Forum Corporation will provide Leadership training instruction

 

  •  

Duke Energy will provide up to 20 hours of consulting services to DCP Midstream
by members of the Duke Energy Leadership Development Group in respect to
information/consulting provided in regard to the Forum courses and coding of the
billing for Forum services/courses delivered for DCP Midstream.

 

  •  

Duke Energy will cause Forum to provide to DCP Midstream leadership training as
requested by DCP Midstream, not to be materially different that the Forum
leadership courses delivered to DCP Midstream in 2006, namely:

 

  •  

3 Supervisory Leadership Development (SLD); and

 

  •  

2 Emerging Leader Program (ELP) courses.

Subject to, and to the extent provided in the Curriculum Development and
Training Agreement (the “Forum Agreement”), dated as of June 6, 2000, by and
between Duke Energy Corporation (a North Carolina corporation now known as Duke
Energy Carolinas, LLC) and The Forum Corporation of North America (“Forum”),
Duke Energy Corporation, a Delaware corporation, will provide such Work as
defined or used in the Forum Agreement to DCP Midstream.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

A-2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

III. FEES

Consultation Fees to include:

All Duke Energy Personnel: $86 per hour

The Forum (3rd party vendor) course costs and associated instructor and other
expenses associated with delivery of courses will be billed to DCP Midstream
through Spectra Energy upon Duke’s receipt of billing from Forum.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:    George Hardie

            HR Consultant II, Talent Management

            Phone: 704-382-5664

            Mobile: 704-998-1348

            Fax: 704-382-4155

            E-mail: gohardie@duke-energy.com

  

Attn:    Lynn Fitzgibbons

            Manager Training & Development – DCP Midstream

            Phone: 432 620-4133

            Cell: 432 349-5929

            Fax: 432 620- 4116

            Email: lsfitzgibbons@duke-energy.com

  

Attn:    Michael Landrum

            Manager Training & Development – Spectra Energy

            Phone: 713-627-5456

            Mobile: 713-851-5182

            Facsimile: 713-989-1503

            E-mail: mlandrum@duke-energy.com

 

A-3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-2

 

Service Name:    DCP MIDSTREAM HR COMPLIANCE ID Number(s):    152

 

I. SCOPE OF SERVICES

Duke Energy will assist DCP Midstream in its preparation for full stand alone
status by providing the following services:

 

  •  

Provide service and administration of an Employee Opinion Survey;

 

  •  

Assist with training and conversion to stand-alone status of DCP Midstream
Affirmative Action Programs, including the 2007 annual EE01 and Vets reporting
in September 2007.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

$2,000 monthly

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

A-4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:    Deborah Patton

            VP, HR, Employee Relations

            Phone: 980-373-4493

            Mobile: 704-516 -4134

            Facsimile: 704-382-7642

            E-mail: dtpatton@duke-energy.com

  

Service Recipient:

 

Attn:    Jim Haynes

            VP HR Spectra Energy US

            Phone: 713-627-5166

            Mobile: 713-501-5641

            Facsimile: 713-989-3181

            E-mail: jdhaynes@duke-energy.com

  

Attn:    Nancy Quigg-Young

            Director HR Service Delivery

            Compliance and Risk – DCP

            Midstream

            Phone: 713- 627-6416

            Mobile: 713-557- 0502

            Facsimile: 713-627-6617

            E-mail: NBQuigg-Young@duke-energy.com

 

A-5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-3

 

Service Name:    DCP MIDSTREAM UNITED WAY MATCHING ID Number(s):    143

 

I. SCOPE OF SERVICES

The Duke Energy Foundation will distribute DCP Midstream’s matching
contributions for the 2006-2007 campaign to the various United Ways on DCP
Midstream’s behalf.

Total Duke Energy personnel time required to fulfill the service is estimated to
be 8 – 10 hours.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

Duke Energy Foundation will issue one invoice to DCP Midstream through Spectra
Energy for the total amount distributed. This invoice will be issued
approximately Nov-Dec. 2007.

All Duke Energy Foundation personnel: $101.00 per hour

 

IV. ADDITIONAL TERMS AND CONDITIONS

 

V. CONTACTS

 

Service Provider:

 

Attn:    Hilary Davidson

            Director, Duke Energy Community & Stakeholder Relations

            and VP, Duke Energy Foundation

            Phone: 980- 373-5738

            Mobile: 704-458-2315

            Facsimile: 704 382 7600

            E-mail: HSDavidson@duke-energy.com

  

Service Recipient:

 

Attn:    Roz Elliott

            Director, Public Affairs

            Phone: 303-605-1707

            Mobile: 303-882-1703

            Facsimile: 303 605-2225

            E-mail: rlelliott@duke-energy.com

 

A-6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-4

 

Service Name:    SPECTRA ENERGY HEWITT SERVICES ID Number(s):    26

 

I. SCOPE OF SERVICES

 

  •  

Subject to, and to the extent provided in the Human Resources Services Agreement
between Duke Energy Corporation (a North Carolina corporation and now Duke Power
Company LLC) and Hewitt Associates LLC, dated as of May 16, 2005, and as amended
from time-to-time (the “HRO Agreement”), Duke Energy will provide such services
as defined in the HRO Agreement to Spectra Energy.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

Ongoing Vendor Costs

Spectra Energy US

$100,000 monthly estimate, provided, however, the actual cost will vary based on
the number of relevant participants and a per participant charge of $52.844,
plus certain related pass-through expenses for postage, delivery, fulfillment
processing, and communication processes.

Spectra Energy Canada (billed directly to Spectra Energy)

$173,000 monthly estimate , provided, however, the actual cost will vary based
on the number of relevant participants and a per participant charge of $52.844,
plus certain related pass-through expenses for postage, delivery, fulfillment
processing, and communication processes.

Implementation Costs

Spectra Energy US

(to include Market Link, Workbrain, Peoplesoft, Sum Total

$32,609 monthly

Spectra Energy Canada (billed directly to Spectra Energy)

(to include Canadian portion of Sum Total)

$7,755 monthly

 

A-7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IV. ADDITIONAL TERMS AND CONDITIONS

Ongoing provision of Hewitt Services through the HRO Agreement is currently in
place with Duke Energy VMO.

Services shall be provided in accordance with the terms and subject to the
conditions of the HRO Agreement currently in place with Duke Energy VMO.

Pass through costs and change orders specific to Spectra Energy will be invoiced
directly to Spectra Energy.

All segments of Spectra Energy are expected to continue utilization of services
as designated in the HRO Agreement through June 30, 2007 to prevent the
triggering of additional costs to Duke Energy under the HRO Agreement. In the
event that the early exit of Spectra Energy from receipt of services under the
HRO Agreement, in accordance with Section 4.2(a) of the Agreement, prior to
June 30, 2007, Spectra Energy will be responsible 100% of the incremental costs
incurred by Duke Energy as a result of such early exit by Spectra Energy,
including any early termination fee, waiver charge, or repricing of per
participant costs.

Notwithstanding the foregoing, Duke Energy shall not be obligated to provide,
and Spectra Energy shall not be required to accept, the following services after
responsibility for providing those services is transferred to Hewitt: Staffing,
Performance Management, Succession Planning, Management Self Service,
Compensation, and Your Total Rewards.

To the extent Duke Energy is to make any payment on behalf of Spectra Energy or
any of its Subsidiaries as part of providing services under this Schedule,
Spectra Energy must fund by wire transfer to a bank account designated by Duke
Energy an amount of cash equal to such payment, which funding must be received
at such Duke Energy bank account prior to the time such payment is due to be
paid from such Duke Energy bank account. Duke Energy shall have no obligation to
pay any amounts on behalf of Spectra Energy or any of its Subsidiaries until
sufficient funds have been so transferred. Under this Schedule, such services
include Duke Energy funding the payroll of Spectra Energy and its Subsidiaries.

 

A-8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:    Martin W Brown

            Managing Director, HR Client Services

            Phone: 704-382-5961

            Mobile: 704-460-0040

            Facsimile: 704-382-4537

            E-mail: mbrown@duke-energy.com

  

Service Recipient:

 

Attn:    Mark Heavens

            HR Business Process Development Manager

            Phone: 519- 436-4600 -2484

            Mobile: 519-365-3422

            Facsimile: 519-436-5480

            E-mail: MHeavens@duke-energy.com

 

A-9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-5

 

Service Name:    SPECTRA ENERGY HR COMPLIANCE ID Number(s):    53

 

I. SCOPE OF SERVICES

Duke Energy will assist Spectra Energy in its preparation for full stand-alone
status by providing the following services:

 

  •  

Support for the development of HR Compliance Self-Audit (including modification
or cloning of a “Checklist”);

 

  •  

Administration of an Employee Opinion Survey;

 

  •  

Assisting Spectra Energy to develop and implement appropriate SOX processes and
controls in the areas of Compensation, Benefits, HRIS/Payroll and Accounting;

 

  •  

Assisting with training and conversion to stand-alone status of Spectra Energy
Affirmative Action Programs , including the 2007 annual EEO1 and Vets reporting
in September 2007; and

 

  •  

Providing information, documents, templates, and/or sources of material for
Spectra Energy to produce their own: HR Policies, HR Procedures and Guidelines,
HR Absence and Attendance Rules, HR Employee Programs, HR Risk Management Tools,
and HR Governance Controls.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

Fees are to be split 50/50 between Spectra Energy US and Spectra Energy Canada

Total $4,000 monthly, allocated:

$2,000 to Spectra Energy US, and

$2,000 to Spectra Energy Canada

 

IV. ADDITIONAL TERMS AND CONDITIONS

Consulting services outside of TSA scope, including an HR Compliance Audit
Assessment, conducted at Spectra Energy’s request would be cover under
Consulting Services price - $93/hour + out of pocket expenses

 

A-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Deborah Patton

VP, HR, Employee Relations

Phone: 980-373-4493

Mobile: 704-516-4134

Facsimile: 704-382-7642

E-mail: dtpatton@duke-energy.com

   Attn:   

Jim Haynes

VP HR Spectra Energy US

Phone: 713-627-5166

Mobile: 713-501-5641

Facsimile: 713-989-3181

E-mail: jdhaynes@duke-energy.com

 

A-11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-6

 

Service Name:    DCP MIDSTREAM HRO VENDOR MANAGEMENT ID Number(s):    150

 

I. SCOPE OF SERVICES

Duke Energy Human Resources will continue to manage the on-going relationship
with Hewitt on behalf of DCP Midstream for all services outlined in the TSA
titled “Hewitt Outsourcing Contract.” Management of services includes not only
on-going maintenance of services currently provided, but new tools and services
being implemented in 2007 which DCP Midstream will be using. The fees listed
below account for a portion of internal Duke labor costs being allocated to DCP
Midstream for both maintenance and transformation projects.

Continuation of the current VMO services as they relate to the Hewitt
outsourcing services and contract which include:

 

  •  

Manage the relationship between Duke / DCP Midstream and Hewitt;

 

  •  

Measure and report on Hewitt’s performance;

 

  •  

Resolve issues;

 

  •  

Manage and approve change orders;

 

  •  

Manage HRO budget:

 

  •  

Respond to questions regarding budget or variances

 

  •  

Verify headcount for billings

 

  •  

Ensure billings and invoices are correct according to the contract or change
order

 

  •  

Respond to questions regarding budget or variances

 

  •  

Manage transition and transformation projects;

 

  •  

Coordinate and manage special projects and/or events that occur during 2007;

 

  •  

Participate in contract and/or change order negotiations;

 

  •  

Resolve contractual issues that occur during the year;

 

  •  

Prepare reports on budget variances and respond to budget questions; and

 

  •  

Prepare a spreadsheet of current active employee/contractor phone numbers on the
DCP Midstream portal page(s) for the entire year of 2007 and update it weekly.

 

  •  

Performs SOX controls as appropriate or works with Hewitt on SOX issues,
controls and/or audits.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

A-12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

III. FEES

Ongoing Support

$29,000 monthly

Transformation support

$11,000 monthly

NOTE: All items in the scope of services would fall into both fee categories
(On-going and Transformation) with the exception of “Prepare a spreadsheet of
current active employee/contract phone numbers on DCP Midstream portal page(s)
for the entire year of 2007 and update it weekly” which would fall into the
Ongoing support category. This is based on the fact that individuals from both
areas will spend a percentage of time on both categories of support.

NOTE: Fees above are calculated as 9.9% of the budget (for the transformation
group and the ongoing support group) required to support DCP Midstream and is
derived by headcount representation. Transformation includes project support as
well as labour, travel and office expenses for 8 people. Ongoing support
includes managing day to day operations of the Hewitt services including such
things as contracts and payroll,

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Martin W Brown

Managing Director, HR Client Services

Phone: 704-382-5961

Mobile: 704-460-0040

Facsimile : 704-382-4537

E-mail: mbrown@duke-energy.com

   Attn:   

Mark HeavensHR Business Process Development Manager – Spectra Energy

Phone: 519- 436-4600 - 2484

Mobile: 519-365-3422

Facsimile: 519-436-5480

E-mail: MHeavens@duke-energy.com

      Attn:   

Chris Lewis

VP Human Resources - DCP Midstream

Phone: 303-605-2191

Mobile: 303-803-2185

Facsimile: 303-605-2227

E-mail: calewis@duke-energy.com

 

A-13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-7

 

Service Name:    SPECTRA ENERGY HR VENDOR MANAGEMENT SERVICES ID Number(s):   
126

 

I. SCOPE OF SERVICES

Duke Energy Human Resources will continue to manage the on-going relationship
with Hewitt on behalf of Spectra Energy for all services outlined in the TSA
titled “Hewitt Outsourcing Contract.” Management of services includes not only
on-going maintenance of services currently provided, but new tools and services
being implemented in 2007 which Spectra Energy will be using. The fees listed
below account for a portion of internal Duke labor costs being allocated to
Spectra Energy for both maintenance and transformation projects. In the event
that Spectra Energy requires consulting services outside the scope of the TSA
agreement, the appropriate hourly rates will be charged.

Continuation of the current VMO services as they relate to the Hewitt
outsourcing services and contract which include:

 

  •  

Manage the relationship between Duke / Spectra Energy and Hewitt;

 

  •  

Measure and report on Hewitt’s performance;

 

  •  

Resolve issues;

 

  •  

Manage and approve change orders;

 

  •  

Manage HRO budget:

 

  •  

Respond to questions regarding budget or variances

 

  •  

Verify headcount for billings

 

  •  

Ensure billings and invoices are correct according to the contract or change
order

 

  •  

Respond to questions regarding budget or variances

 

  •  

Manage transition and transformation projects;

 

  •  

Coordinate and manage special projects and/or events that occur during 2007;

 

  •  

Participate in contract and/or change order negotiations;

 

  •  

Resolve contractual issues that occur during the year;

 

  •  

Prepare reports on budget variances and respond to budget questions; and

 

  •  

Prepare a spreadsheet of current active employee/contractor phone numbers on the
Spectra Energy portal page(s) for the entire year of 2007 and update it weekly.

 

  •  

Performs SOX controls as appropriate or works with Hewitt on SOX issues,
controls and/or audits.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

A-14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

III. FEES

Ongoing Support

Spectra Energy US

$24,000 monthly

Transformation Support

Spectra Energy US

$9,000 monthly

No VMO fees for Canada due to the existence of a VMO organization in Canada.

NOTE: All items in the scope of services would fall into both fee categories
( On-going and Transformation) with the exception of “Prepare a spreadsheet of
current active employee/contract phone numbers on Spectra Energy portal page(s)
for the entire year of 2007 and update it weekly” which would fall into the
Ongoing support category. This is based on the fact that individuals from both
areas will spend a percentage of time on both categories of support.

NOTE: Fees above are calculated as 8.1% of the budget (for the transformation
group and the ongoing support group) required to support Spectra Energy and is
derived by headcount representation. Transformation includes project support as
well as labour, travel and office expenses for 8 people. Ongoing support
includes managing day to day operations of the Hewitt services including such
things as contracts and payroll.

 

IV. ADDITIONAL TERMS AND CONDITIONS

Despite the change in reporting structure where the Canadian staff performing
VMO functions for Canada are now reporting to Spectra Energy, the same level of
direct access to and communication with Hewitt will be required for these
individuals during 2007. Examples include:

Continue to communicate and pass information to the Hewitt staff in Toronto and
the Account Manager in Charlotte through:

 

  a) informal or formal meetings to discuss status or resolve issues

 

  b) providing updates on policies, programs, SOX

 

  c) educating Hewitt based on changes or issues

Continue to meet on a regular basis either in person at the Hewitt facilities or
the Duke Chatham office or by telephone in order to:

 

  a) plan for projects i.e. year-end , union contract implementations

 

  b) discuss issues/problems

 

  c) evaluate calls to the centre call

 

A-15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Continue to pass information via email or by mail regarding communications to
employees and to verify and review outputs Continue to submit business
requirements (Change Requests/Change Orders) for projects including contract
increases, audits, special payments, mass changes, reorganizations etc.

Continue to participate in status and performance reviews with Hewitt and
members of the US VMO staff including monthly performance meetings and meetings
regarding escalation of issues

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Martin W Brown

Managing Director, HR Client Services

Phone: 704-382-5961

Mobile: 704-460-0040

Facsimile: 704-382-4537

E-mail: mbrown@duke-energy.com

   Attn:   

Mark Heavens

HR Business Process Development Manager

Phone: 519-436-4600-2484

Mobile: 519-365-3422

Facsimile: 519-436-5480

E-mail: MHeavens@duke-energy.com

 

A-16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-8

 

Service Name:    SPECTRA ENERGY GENERAL HR CONSULTING ID Number(s):    180

 

I. SCOPE OF SERVICES

Services:

Consulting, outside of that referenced in specific HR Service Agreements, with
Subject Matter Experts from Duke, Human Resources, on an on-going basis through
2007. Consulting may be in the form of telephone and email exchange or meetings
as required. Expertise may be sought from the following functions:

 

  •  

Staffing & Recruiting

 

  •  

Training & Development

 

  •  

General & Executive Compensation

 

  •  

US Benefits

 

  •  

Compliance

 

  •  

Vendor Management Office

 

  •  

Employee Relations

 

  •  

Medical Management

 

  •  

Labor Relations

 

  •  

Business Support and General Services

 

II. SERVICES TERM

January 1, 2007 to December 31, 2007

 

III. FEES

Staffing & Recruiting - $79/hour + out of pocket expenses

Training & Development - $86/hour + out of pocket expenses

General & Executive Compensation - $112/hour + out of pocket expenses

US Benefits - $80/hour + out of pocket expenses

Compliance - $93/hour + out of pocket expenses

Vendor Management Office Support - $84/hour + out of pocket expenses

Vendor Management Office Transformation - $127/hour + out of pocket expenses

 

A-17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Employee Relations - $78/hour + out of pocket expenses

Medical Management - $122/hour + out of pocket expenses

Labor Relations - $113/hour + out of pocket expenses

Business Support and General Services—$111/hour + out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

Not applicable

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Colon McLean –

VP, HR Business Support

Phone: 704-382-3442

Mobile 704-651-6317

Facsimile: 704-382-1982

E-mail: csmclean@duke-energy.com

  

Jim Haynes

VP, HR Spectra Energy US

Phone: 713-627-5166

Mobile: 713-501-5641

Facsimile: 713-989-3181

E-mail: jdhaynes@duke-energy.com

 

A-18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-9

 

Service Name:    DCP MIDSTREAM GENERAL HR CONSULTING ID Number(s):    202

 

I. SCOPE OF SERVICES

Services:

Consulting, outside of that referenced in specific HR Service Agreements, with
Subject Matter Experts from Duke, Human Resources, on an on-going basis through
2007. Consulting may be in the form of telephone and email exchange or meetings
as required. Expertise may be sought from the following functions:

 

  •  

Staffing & Recruiting

 

  •  

Training & Development

 

  •  

General & Executive Compensation

 

  •  

US Benefits

 

  •  

Compliance

 

  •  

Vendor Management Office

 

  •  

Employee Relations

 

  •  

Medical Management

 

  •  

Labor Relations

 

  •  

Business Support and General Services

 

II. SERVICES TERM

January 1, 2007 to December 31, 2007

 

III. FEES

Staffing & Recruiting - $79/hour + out of pocket expenses

Training & Development - $86/hour + out of pocket expenses

General & Executive Compensation - $112/hour + out of pocket expenses

US Benefits - $80/hour + out of pocket expenses

Compliance - $93/hour + out of pocket expenses

Vendor Management Office Support - $84/hour + out of pocket expenses

 

A-19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Vendor Management Office Transformation - $127/hour + out of pocket expenses

Employee Relations - $78/hour + out of pocket expenses

Medical Management - $122/hour + out of pocket expenses

Labor Relations - $113/hour + out of pocket expenses

Business Support and General Services - $111/hour + out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

Not applicable

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Colon McLean –

VP, HR Business Support

Phone: 704-382-3442

Mobile 704-651-6317

Facsimile: 704-382-1982

E-mail: csmclean@duke-energy.com

   Attn:   

Jim Haynes

VP, HR Spectra Energy US

Phone: 713-627-5166

Mobile: 713-501-5641

Facsimile: 713-989-3181

E-mail: jdhaynes@duke-energy.com

      Attn:   

Chris Lewis

VP Human Resources, DCP Midstream

Phone: 303-605-2191

Mobile: 303-803-2185

Facsimile: 303-605-2227

E-mail: calewish@duke-energy.com

 

A-20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-10

 

Service Name:    SPECTRA ENERGY NON-QUALIFIED ADMINISTRATION - EXECUTIVE
BENEFITS ID Number(s):    41

 

I. SCOPE OF SERVICES

Duke Energy shall provide to Spectra Energy the following services to assist
with Spectra Energy’s administration of its non-qualified executive benefit
plans for employees and directors:

 

  •  

Coordinate with external vendor(s) to make certain that executive information
including elections, deferrals and beneficiary designations for the Spectra
Energy non-qualified defined benefit plan(s) and the nonqualified defined
contribution plan(s) are maintained timely and correctly for plan participants;

 

  •  

Research and respond to vendor(s) and payroll questions regarding these plans;

 

  •  

Verify the quarterly statements prior to distribution to participants;

 

  •  

Work with Spectra Energy to facilitate Spectra Energy’s payments of amounts to
participants;

 

  •  

Process payments due to termination of employment according to the plan and the
participant’s elections;

 

  •  

Respond to and answer participant and other inquiries;

 

  •  

Coordinate with the Trustee and resolve any issues;

 

  •  

Provide budget variance explanations monthly and quarterly as requested by
Spectra Energy;

 

  •  

Enroll new entrants outside of the annual enrollment process (e.g. Approved new
hires and promotions) as requested by Spectra Energy;

 

  •  

Resolve or work with vendors to resolve any data related issues;

 

  •  

Work with Spectra Energy to communicate any plan changes that might be required
during 2007 for the 2007 plan year;

 

  •  

Provide reconciliation data to Spectra Energy during the vendor(s) transfer
process;

 

  •  

Provide to Payroll and any other internal or external sources whatever
information is needed to maintain these plans;

 

  •  

Provide information on investment elections and funding as required; and

 

  •  

Provide information on Section 16 participants to Legal.

Subject to, and to the extent provided in the Funding Services Agreement, dated
as of October 1, 1977, by and between Duke Energy Corporation (a North Carolina
corporation now known as Duke Energy Carolinas, LLC) and Buck Consultants LLC as
successor to Vinings Mellon LLC which assumed the rights and obligations of
Vinings Management Corporation, as amended from time-to-time (the “Buck
Agreement”), Duke Energy Corporation, a Delaware corporation, will provide such
Services as defined or used in the Buck Agreement to Spectra Energy.

 

A-21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Subject to, and to the extent provided in the Trust Agreement, as amended from
time-to-time (the “Trust Agreement”), originally dated as of March 12, 1996, by
and between Duke Energy Corporation (a North Carolina corporation now known as
Duke Energy Carolinas, LLC) and Wachovia Bank of North Carolina, N.A.
(“Trustee”), Duke Energy Corporation, a Delaware corporation, will provide such
services as defined or used in the Trust Agreement to Spectra Energy.

Subject to, and to the extent provided in the Duke Energy Corporation Grantor
Trust Agreement, dated as of October 1, 1997, by and between Duke Energy
Corporation (a North Carolina corporation now known as Duke Energy Carolinas,
LLC) and Wachovia Bank N.A., including the Wachovia Executive Services –
Executive Compensation and other Non-qualified Trust Services (the “Wachovia
Agreement”), Duke Energy Corporation, a Delaware corporation, will provide the
services it receives from Trustee, as defined or used in the Wachovia Agreement,
to Spectra Energy.

 

II. SERVICES TERM

January 1, 2007 – June 30, 2007

 

III. FEES

U.S. Plan Costs

$766,000 monthly

U.S. Vendor Costs (Buck and Wachovia)

$23,000 monthly

Note: This assumes that Buck will have one file transmission with Hewitt. If two
data file transmissions are necessary, then the annual fee will increase by
$20,000 and a one time fee of $5000 will be charged for setup and testing.

Note: Internal administration costs for U.S. Comp/ Executive Comp services are
included in the fixed pricing that is stated in the TSA “Stock Plan
Administration – Internal.”

Canadian Plan Costs

Not applicable.

 

IV. ADDITIONAL TERMS AND CONDITIONS

Not applicable.

 

A-22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Kim Pate

Director, Compensation Strategy and Executive Compensation

Phone: 704-382-0313

Mobile: 704-578-6326

Facsimile: 704-382-8977

E-mail: kcpate@duke-energy.com

   Attn:   

Charlotte Wayland

VP, Executive and US Benefits

Phone: 908-373-6596

Mobile: 704-560-3670

Facsimile: 704-382-8794

E-mail: cmwaylan@duke-energy.com

 

A-23



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-11

 

Service Name:    SPECTRA ENERGY STOCK PLAN ADMINISTRATION – EXTERNAL CONTRACTS –
SMITH BARNEY ID Number(s):    125

 

I. SCOPE OF SERVICES

Background:

Smith Barney is vendor for stock administration – external and provides
administrative services in connection with the following stock based
compensation plan(s): Duke Energy Corporation 1998 Long-Term Incentive Plan;
Long Term Incentive Share Option Plan, 1998 (as amended April 26, 2000), Duke
Energy Corporation Stock Incentive Plan, and Panhandle Eastern Corporation 1994
Long-Term Incentive Plan.

Services:

Duke Energy will provide Spectra Energy with the following services:

 

  •  

Records & Information – Maintain participant and award data to be updated each
trading day to reflect all activity through the day. Provide daily reports
indicating the number of shares of Spectra Energy Common Stock to be delivered
for the prior trading day’s exercises and the aggregate amount of funds to be
paid by purchasers for the exercise price for the shares of stock and the taxes
or other deductions collected or withheld in connection with such exercise
pursuant to the company’s instructions.

 

  •  

Option Exercises and Payment – Cause a third party record-keeper to establish
and maintain a program and procedures to allow participants to exercise their
options and to pay the costs in one of several means to include: exercise and
sell to cover, exercise and sell balance, exercise and hold, exercise with stock
(stock-for-stock).

 

  •  

Plan Accounts – Establish and maintain a limited brokerage account for each
participant who exercises options.

 

  •  

Telephone Services – Provide participant’s access to third parties automated
VRU, for transactions.

 

  •  

Reports – Will provide participants with standard set of activity statements
related to accounts. Will provide to Spectra Energy, on a routine basis, reports
mutually agreed upon to aid in the administration of the awards.

 

  •  

Internet Services – Provide participant’s access to certain plan and option
information, including participants’ transaction history and participant balance
information, the ability to model certain transactions with respect to the plan
and the ability to effect certain transactions, including cashless exercise
transactions.

 

A-24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  •  

Restricted Stock Awards, Performance Shares, Phantom Stock – Based on
information provided by Spectra Energy, ensure the appropriate administration of
awards, including tax payment elections and dividends treatment.

Subject to, and to the extent provided in the Stock Plan Services Agreement,
dated as of April 26, 2005, by and between Duke Energy Corporation (a North
Carolina corporation now known as Duke Energy Carolinas, LLC) and Citigroup
Global Markets, Inc. (the “Smith Barney Agreement”), Duke Energy Corporation, a
Delaware corporation, will provide such Services as defined or used in the Smith
Barney Agreement to Spectra Energy.

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007.

 

III. FEES

Plan Costs (US)

(Restricted Stock, PE EPS Units, Stock Options, Phantom Stock, Equity
Projections Phantom, Performance Awards, Equity Projections Performance)

$851,000 monthly

Plan Costs (Canada)

(Stock Options, Phantom Stock, Equity Projections Phantom, Performance Awards,
Equity Projections Performance)

$312,000 monthly

Vendor Costs (Smith Barney)

Spectra Energy US

$4,000 monthly

Spectra Energy Canada (Smith Barney)

$4,000 monthly

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

A-25



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Kim Pate

Director, Compensation Strategy and Executive Compensation

Phone: 704-382-0313

Mobile: 704-578-6326

Facsimile: 704-382-8977

E-mail: kcpate@duke-energy.com

   Attn:   

Rebecca McCleary

Director, Compensation

Phone: 713-627-5878

Mobile: 832-754-9685

Facsimile: 713-989-1503

E-mail: rfmccleary@duke-energy.com

 

A-26



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-12

 

Service Name:    SPECTRA ENERGY TRAINING AND DEVELOPMENT SERVICES ID Number(s):
   43

 

I. SCOPE OF SERVICES

Services:

Development and Delivery of ‘07 “Leading a High Performance Organization”, LHPO,
training for Spectra Energy. (Cowie)

 

  •  

Design and develop an eight-hour LHPO follow-up training (industry standard
used: twenty hours of design per one hour of delivery)

 

  •  

Deliver approximately 30 sessions of the LHPO follow-up training beginning
March/April 2007 (Delivery and Travel Time) This could be instructed by Cowie or
a third part contract instructor

Duke Energy Instructor-led Training classes (Professional Development and All
Employee classes)

 

  •  

Deliver current Duke Energy courses currently taught by Duke Energy via third
party instructors, i.e., Presentation Skills, Conflict Management, Listening
Skills, etc.

 

  •  

Would need approximately 20 days of instruction

Program Management of Training until July 1, 2007

 

  •  

Manage all Spectra Energy courses for the first 8 months of ‘07

 

  •  

We would need approximately .5 FTE (Nolen) for eight months

Forum Corporation through Duke Energy will provide Leadership and Professional
training instruction

 

  •  

Spectra Energy plans to deliver the same Forum courses and an equivalent number
of sessions as ‘06:

 

  •  

4 Managerial Leadership Development (MLD)

 

  •  

5 Supervisory Leadership Development (SLD)

 

  •  

3 Emerging Leader Program (ELP)

 

  •  

Estimated 60 Competency courses for US and Canada

Consultation of Corporate Human Resources Talent Management Team

 

  •  

Periodic consulting from the Duke Energy Organizational Development Group

Subject to, and to the extent provided in the Curriculum Development and
Training Agreement (the “Forum Agreement”), dated as of June 6, 2000, by and
between Duke Energy Corporation (a North Carolina corporation now known as Duke
Energy Carolinas, LLC) and The Forum Corporation of North America (“Forum”),
Duke Energy Corporation, a Delaware corporation, will provide such Work as
defined or used in the Forum Agreement to Spectra Energy.

 

A-27



--------------------------------------------------------------------------------

CONFIDENTIAL

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

Internal labor

Spectra Energy US

$10,000 monthly

Spectra Energy Canada

$16,000 monthly

Vendor (Forum)

Spectra Energy US

$24,000 monthly

Spectra Energy Canada

$16,000 monthly

 

IV. ADDITIONAL TERMS AND CONDITIONS

Not applicable.

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Mark Short

Managing Director, Organization Developement

Phone: 704-382-7056

Mobile: 704-577-3158

Facsimile 704-382-3553

E-mail: mlshort@duke-energy.com

   Attn:   

Michael Landrum

Manager Training & Development – Spectra Energy

Phone: 713-627-5456

Mobile: 713-851-5182

Facsimile: 713-989-1503

E-mail: mlandrum@duke-energy.com

 

A-28



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-13

 

Service Name:    SPECTRA ENERGY STOCK PLAN ADMINISTRATION – EXTERNAL CONTRACT -
FIDELITY ID Number(s):    208

 

I. SCOPE OF SERVICES

Background:

Fidelity is vendor for stock administration for legacy Cinergy employees –
external and provides administrative services in connection with the following
stock based compensation plan(s): Cinergy Corp. 1996 Long-Term Incentive
Compensation Plan.

Services:

Duke Energy will provide administration for Spectra Energy stock which is part
of the legacy Cinergy employees LTI awards administered by Fidelity:

 

  •  

Records & Information – Maintain participant and award data to be updated each
trading day to reflect all activity through the day. Provide daily reports
indicating the number of shares of Spectra Energy Common Stock to be delivered
for the prior trading day’s exercises and the aggregate amount of funds to be
paid by purchasers for the exercise price for the shares of stock and the taxes
or other deductions collected or withheld in connection with such exercise
pursuant to the company’s instructions.

 

  •  

Option Exercises and Payment – Cause a third party record-keeper to establish
and maintain a program and procedures to allow participants to exercise their
options and to pay the costs in one of several means to include: exercise and
sell to cover, exercise and sell balance, exercise and hold, exercise with stock
(stock-for-stock).

 

  •  

Plan Accounts – Establish and maintain a limited brokerage account for each
participant who exercises options.

 

  •  

Telephone Services – Provide participant’s access to third parties automated
VRU, for transactions.

 

  •  

Reports – Will provide participants with standard set of activity statements
related to accounts. Will provide to Spectra Energy, on a routine basis, reports
agreed to by Duke Energy/Spectra Energy to aid in the administration of the
awards.

 

  •  

Internet Services – Provide participant’s access to certain plan and option
information, including participants’ transaction history and participant balance
information, the ability to model certain transactions with respect to the plan
and the ability to effect certain transactions, including cashless exercise
transactions.

 

A-29



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  •  

Restricted Stock Awards, Performance Shares, Phantom Stock – Based on
information provided by Spectra Energy, ensure the appropriate administration of
awards, including tax payment elections and dividends treatment.

Subject to, and to the extent provided in the Terms and Conditions and
Recordkeeping and Administrative Services, Schedule A – Service Schedule (the
“Fidelity Agreement”), effective as of December 28, 2004, by and between Cinergy
Services, Inc. (a Delaware corporation now known as Duke Energy Shared Service,
Inc.) and Fidelity Stock Plan Services, LLC (“Fidelity”), Duke Energy
Corporation, a Delaware corporation, will provide such services as described in
the Fidelity Agreement to Spectra Energy.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

US Vendor Costs (Fidelity)

$70,000 annually

$5,834 monthly

Note: Internal administration costs for US Comp/Executive Comp services are
included in the fixed pricing that is stated in the TSA “Stock Plan
Administration – Internal”

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Kim Pate

Director, Compensation Strategy and Executive Compensation

Phone: 704-382-0313

Mobile: 704-578-6326

Facsimile: 704-382-8977

E-mail: kcpate@duke-energy.com

   Attn:   

Rebecca McCleary

Director, Compensation

Phone: 713-627-5878

Mobile: 832-754-9685

Facsimile: 713-989-1503

E-mail: rfmccleary@duke-energy.com

 

A-30



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-14

 

Service Name:    DCP MIDSTREAM STOCK PLAN ADMINISTRATION – INTERNAL ID
Number(s):    203

 

I. SCOPE OF SERVICES

Services:

 

  •  

Stock Plan Administration Operations

 

  •  

Perform daily activity to ensure successful administration of the plans

 

  •  

Exercises; run various reports including detailed exercise recap report, taxes
due/paid report, daily transaction settlement report and trade date + 3 wire
settlement report

 

  •  

Terminations; ensuring coding is correct in the system

 

  •  

Disposition letters to participants leaving the company indicating their LTI
award disposition based on termination reason

 

  •  

Off cycle vesting/releases resulting from terminations with appropriate tax
settlements

 

  •  

Pro-rated vestings & releases of terminated participants

 

  •  

System file updates

 

  •  

Participant Data File Updates

 

  •  

Ensures appropriate data is updated on the EMPLID spreadsheet for non-US
participants and non-employee directors; other employee data is updated through
nightly file upload to Smith Barney; preparing spreadsheets batch-processing
jobs related to retirement eligible employees; and ensuring all updates related
to status changes.

 

  •  

Long Term Incentive Awards

 

  •  

Daily administration and reporting of Restricted Stock Awards, Performance Stock
Units, Phantom Shares and Stock Options

 

  •  

Administration of the following legacy equity plans– Long Term Incentive Share
Option Plan, 1989; Panhandle Eastern Corporation 1994 Long-Term Incentive Plan;
Duke Energy Corporation Stock Incentive Plan, 1996 and Duke Energy Corporation
1998 Long-Term Incentive Plan.

 

  •  

Track all vesting dates and ensure calculations are accurate.

 

  •  

Work with Smith Barney and Investor Relations as appropriate to ensure vested
shares are released to employee’s accounts.

 

  •  

Ensure all awards are taxed appropriately, including internationals awards, and
tax information is reported to accounting

 

  •  

Calculate and process through payroll all quarterly dividends for phantom
shares.

 

  •  

Perform all auditing and reconciliation activities associated with accounts.

 

  •  

Ensure all SOX procedures are followed and appropriate documentation is
maintained.

 

A-31



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  •  

Prepared monthly and quarterly stock option and stock award reports. Ensure
review by Duke Energy or Spectra Energy Director of Compensation, as
appropriate.

 

  •  

Participant Communication

 

  •  

Respond to and answer participant questions, address any issues

 

II. SERVICES TERM

January 1, 2007 –June 30, 2007. Duke Energy Stock Administrator

Note: Spectra Energy will provide to DCP Midstream after June 30, 2007

 

III. FEES

$10,000 monthly which equates to 25% of Total Administration costs.

(The corresponding 75% is accounted for in corresponding Spectra Energy TSA).

 

IV. ADDITIONAL TERMS AND CONDITIONS

Not applicable.

 

V. CONTACTS

 

Service Provider:

 

Attn:  Kim Pate

           Director, Compensation Strategy and Executive Compensation

           Phone: 704-382-0313

           Mobile: 704-578-6326

           Facsimile: 704-382-8977

           E-mail: kcpate@duke-energy.com

  

Service Recipient:

 

Attn:  Wendy Barber

           Director, Compensation & Benefits – DCP Midstream

           Phone: 303-605-1764

           Mobile: 720-891-3106

           Facsimile: 303-605-2227

           E-mail: wsbarber@duke-energy.com

  

Attn:  Rebecca McCleary

           Director, Compensation – Spectra Energy

           Phone: 713-627-5878

           Mobile: 832-754-9685

           Facsimile: 713-989-1503

           E-mail: rfmccleary@duke-energy.com

 

A-32



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-15

 

Service Name:    DCP MIDSTREAM NON-QUALIFIED ADMINISTRATION - EXECUTIVE BENEFITS
ID Number(s):    204

 

I. SCOPE OF SERVICES

Duke Energy shall provide to DCP Midstream the following services to assist with
administration of DCP Midstream employees who have benefits in the Duke Energy
non-qualified executive benefit plans:

 

  •  

Coordinate with external vendor(s) to make certain that DCP Midstream executive
information including elections, deferrals and beneficiary designations for the
Duke Energy non-qualified defined benefit plan(s) and the nonqualified defined
contribution plan(s) are maintained timely and correctly for plan participants.

 

  •  

Research and respond to vendor(s) and payroll questions regarding these plans.

 

  •  

Verify the quarterly statements prior to distribution to participants.

 

  •  

Work with Spectra Energy to provide appropriate funding and payments for
participants.

 

  •  

Process payments due to termination of employment according to the plan and the
participant’s elections.

 

  •  

Respond to and answer participant and other inquiries.

 

  •  

Coordinate with the Trustee and resolve any issues.

 

  •  

Respond to budget variances monthly and quarterly.

 

  •  

Resolve any data related issues.

 

  •  

Provide reconciliation data to Spectra Energy during the vendor(s) transfer
process.

 

  •  

Provide to Payroll and any other internal or external sources whatever
information is needed to maintain these plans.

 

  •  

Provide information on investment elections and funding as required.

Subject to, and to the extent provided in the Funding Services Agreement, dated
as of October 1, 1977, by and between Duke Energy Corporation (a North Carolina
corporation now known as Duke Energy Carolinas, LLC) and Buck Consultants LLC as
successor to Vinings Mellon LLC which assumed the rights and obligations of
Vinings Management Corporation, as amended from time-to-time (the “Buck
Agreement”), Duke Energy Corporation, a Delaware corporation, will provide such
Services as defined or used in the Buck Agreement to DCP Midstream.

Subject to, and to the extent provided in the Duke Energy Corporation Grantor
Trust Agreement, dated as of October 1, 1997, by and between Duke Energy
Corporation (a North Carolina corporation now known as Duke Energy Carolinas,
LLC) and Wachovia Bank N.A., including the Wachovia Executive Services –
Executive Compensation and other Non-qualified Trust Services (the “Wachovia
Agreement”), Duke Energy Corporation, a Delaware corporation, will provide the
services it receives from Trustee, as defined or used in the Wachovia Agreement,
to DCP Midstream.

 

A-33



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Note: Payments for DCP Midstream employees may be paid from the Wachovia Trust
(above) or Wells Fargo Trust as per former legacy Pan Energy plan

 

II. SERVICES TERM

Internal administration

January 1, 2007 – June 30, 2007 – Duke Energy Executive Benefits Administrator –
NOTE: Spectra Energy will provide administration to DCP Midstream after June 30,
2007.

 

III. FEES

U.S. Plan Costs

$1000 monthly

Canadian costs are not applicable.

 

IV. ADDITIONAL TERMS AND CONDITIONS

Not applicable

 

V. CONTACTS

 

Service Provider:

 

Attn:  Attn: Kim Pate

           Director, Compensation Strategy and Executive Compensation

           Phone: 704-382-0313

           Mobile: 704-578-6326

           Facsimile: 704-382-8977

           E-mail: kcpate@duke-energy.com

  

Service Recipient:

 

Attn:  Wendy Barber

           Director, Compensation & Benefits – DCP Midstream

           Phone: 303-605-1764

           Mobile: 720-891-3106

           Facsimile: 303-605-2227

           E-mail: wsbarber@duke-energy.com

  

Attn:  Charlotte Wayland

           VP, US and Executive Benefits Spectra Energy

           Phone: 908-373-6596

           Mobile: 704-560-3670

           Facsimile: : 704 382 8794

           E-mail: CAWayland@duke-energy.com

 

A-34



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-16

 

Service Name:    DCP MIDSTREAM STOCK PLAN ADMINISTRATION – EXTERNAL CONTRACT ID
Number(s):    205

 

I. SCOPE OF SERVICES

Services:

(Smith Barney is vendor for stock administration – external)

Provides administrative services in connection with the Company’s stock based
compensation plan(s) titled Duke Energy Corporation 1998 Long-Term Incentive
Plan; Long Term Incentive Share Option Plan, 1998 (as amended April 26, 2000),
Duke Energy Corporation Stock Incentive Plan, and Panhandle Eastern Corporation
1994 Long-Term Incentive Plan.

 

  •  

Records & Information - Maintain participant and award data to be updated each
trading day to reflect all activity through the day. Provide daily reports
indicating the number of shares of Spectra Energy Common Stock to be delivered
for the prior trading day’s exercises and the aggregate amount of funds to be
paid in the company for the exercise price for the shares of stock and the taxes
or other deductions collected or withheld in connection with such exercise
pursuant to the company’s instructions.

 

  •  

Option Exercises and Payment – Cause a third party record keeper to establish
and maintain a program and procedures to allow participants to exercise their
options and to pay the costs in one of several means to include: exercise and
sell to cover, exercise and sell balance, exercise and hold, exercise with stock
(stock-for-stock)

 

  •  

Plan Accounts – Establish and maintain a limited brokerage account for each
participant who exercises options.

 

  •  

Telephone Services – Provide participant’s access to third parties automated
VRU, for transactions.

 

  •  

Reports – Provide participants with standard set of activity statements related
to accounts. Provide to the company, on a routine basis, agreed upon reports to
aid in the administration of the awards.

 

  •  

Internet Services – Provide participant’s access to certain plan and option
information, including participants’ transaction history and participant balance
information, the ability to model certain transactions with respect to the plan
and the ability to effect certain transactions, including cashless exercise
transactions.

 

  •  

Restricted Stock Awards, Performance Shares, Phantom Stock – Based on
information provided by Spectra Energy, ensure the appropriate administration of
awards, including tax payment elections and dividends treatment.

 

A-35



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Subject to, and to the extent provided in the Stock Plan Services Agreement,
dated as of April 26, 2005, by and between Duke Energy Corporation (a North
Carolina corporation now known as Duke Energy Carolinas, LLC) and Citigroup
Global Markets, Inc. (the “Smith Barney Agreement”), Duke Energy Corporation, a
Delaware corporation, will provide such Services as defined or used in the Smith
Barney Agreement to DCP Midstream.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

Plan Costs (US)

$177,000 monthly

 

IV. ADDITIONAL TERMS AND CONDITIONS

Not applicable.

 

V. CONTACTS

 

Service Provider:

 

Attn:  Kim Pate

           Director, Compensation Strategy and Executive Compensation

           Phone: 704-382-0313

           Mobile: 704-578-6326

           Facsimile: 704-382-8977

           E-mail: kcpate@duke-energy.com

  

Service Recipient:

 

Attn:  Wendy Barber

           Director, Compensation & Benefits – DCP Midstream

           Phone: 303-605-1764

           Mobile: 720-891-3106

           Facsimile: 303-605-2227

           E-mail: wsbarber@duke-energy.com

  

Attn:  Rebecca McCleary

           Director, Compensation – Spectra Energy

           Phone: 713-627-5878

           Mobile: 832-754-9685

           Facsimile: 713-989-1503

           E-mail: rfmccleary@duke-energy.com

 

A-36



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-17

 

Service Name:    SPECTRA ENERGY STOCK PLAN ADMINISTRATION – INTERNAL ID
Number(s):    40

 

I. SCOPE OF SERVICES

Duke Energy will provide to Spectra Energy the following services:

 

  •  

Stock Plan Administration Support

 

  •  

Duke Energy will perform daily activity to ensure successful administration of
the plans, including:

 

  •  

In connection with exercises of options, run various reports including detailed
exercise recap report, taxes due/paid report, daily transaction settlement
report and trade date + 3 wire settlement report;

 

  •  

In connection with employee terminations:

 

  •  

ensuring coding is correct in the system;

 

  •  

providing disposition letters to indicate their LTI award disposition based on
termination reason;

 

  •  

providing off cycle vesting/releases with appropriate tax settlements; and

 

  •  

Providing pro-rated vestings & releases of terminated participants.

 

  •  

Duke Energy will perform system file updates as needed.

 

  •  

Participant Data File Updates

 

  •  

Duke Energy will ensure appropriate data is updated on the EMPLID spreadsheet
for non-US participants and non-employee directors; other employee data is
updated through nightly file upload to Smith Barney; preparing spreadsheets
batch-processing jobs related to retirement eligible employees; and ensuring all
updates related to status changes.

 

  •  

Long Term Incentive Awards

 

  •  

Duke Energy will provide daily administration and reporting of Restricted Stock
Awards, Performance Stock Units, Phantom Shares and Stock Options.

 

  •  

Duke energy will administer the following legacy equity plans– Long Term
Incentive Share Option Plan, 1989; Panhandle Eastern Corporation 1994 Long-Term
Incentive Plan; Duke Energy Corporation Stock Incentive Plan, 1996 and Duke
Energy Corporation 1998 Long-Term Incentive Plan. Administration of the new
“Spectra Energy” 2007 LTI plan

 

A-37



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  •  

Duke Energy will provide support to Spectra Energy to facilitate Spectra Energy
setting up its new equity plan and grant agreement set up

 

  •  

Duke Energy will ensure award documents are loaded into the system; work with
Smith Barney to ensure Online Grant Acceptance and Online Award Acceptance
process are in place for employee acceptances, including all needed PacID’s.

 

  •  

Duke Energy will track all vesting dates and ensure calculations are accurate.

 

  •  

Duke Energy will work with Smith Barney and Investor Relations as appropriate to
ensure vested shares are released to employee’s accounts.

 

  •  

Duke Energy will ensure all awards are taxed appropriately, including
internationals awards, and tax information is reported to accounting

 

  •  

Duke Energy will calculate and process through payroll all quarterly dividends
for phantom shares.

 

  •  

Duke Energy will perform all auditing and reconciliation activities associated
with accounts.

 

  •  

Duke Energy will ensure all SOX procedures are followed and appropriate
documentation is maintained.

 

  •  

Duke Energy will prepare monthly and quarterly stock option and stock award
reports and furnish such to the Spectra Energy Director of Compensation.

Note: Duke Energy Stock Administration will provide to Spectra Energy the same
stock administration services listed above associated with Spectra Energy stock
for legacy Cinergy employees at Fidelity.

 

  •  

Insider Trading/Section 16 Insiders

 

  •  

Duke Energy will ensure appropriate assignment of values for Duke Insiders and
notification to Smith Barney when restrictions are no longer in place

 

  •  

Participant Communication

 

  •  

Duke Energy will respond to and answer participant questions.

 

II. SERVICES TERM

January 1, 2007 –June 30, 2007.

 

III. FEES

Spectra Energy US only (50% of admin costs)

$21,000 monthly

Executive STI Payments (Fowler and Dill)

$68,000 monthly

 

A-38



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Spectra Energy Canada only (25% of admin costs)

$10,000 monthly

Remaining 25% of admin costs are charged to DCP Midstream and are accounted for
in the corresponding DCP Midstream TSA.

 

IV. ADDITIONAL TERMS AND CONDITIONS

Not applicable.

 

V. CONTACTS

 

Service Provider:

 

Attn:   Kim Pate

           Director, Compensation Strategy and Executive Compensation

           Phone: 704-382-0313

           Mobile: 704-587-6326

           Facsimile: 704-382-8977

           E-mail: kcpate@duke-energy.com

  

Service Recipient:

 

Attn:   Rebecca McCleary

           Director, Compensation

           Phone: 713-627-5878

           Mobile: 832-754-9685

           Facsimile: 713-989-1503

           E-mail: rfmccleary@duke-energy.com

 

A-39



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-18

 

Service Name:    SPECTRA ENERGY TRAINING AND DEVELOPMENT CBT DEVELOPER ID
Number(s):    3, 160

 

I. SCOPE OF SERVICES

 

  •  

Develop, maintain, and troubleshoot Computer Based Training sessions for
Environment, Health & Safety, Employee Development and Spectra Energy Compliance
which includes needs Analysis; Evaluation of E-learning solution; Consultation;
Project Management; Design, Development, Testing, Implementation and Maintenance

 

  •  

Related duties to be performed include Storyboard development, Testing/Scenario
Requirements, graphics & photos, Animations/Flash movies, training tracking
requirements (i.e. People soft), Intranet Delivery, Audio, Video (limited), Book
Mark student’s progress, Testing, Track Training Records, CD delivery (for
outside firewall)

 

  •  

Approximately 75% of a FTE equivalent is required;

 

  •  

Current Senior Web Consultant support out of Houston office- Ronnie Proctor

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007

 

III. FEES

$14,000 per month US dollars

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

A-40



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:   Wendy Nepute

           Director, Talent Management Strategies

           Phone: 513-287-2634

           Mobile: 513-520-1173

           Facsimile: 513-419-5567

           E-mail: Wendy.Nepute@duke-energy.com

  

Service Recipient:

 

Attn:   Michael Landrum

           Manager Training & Development – Spectra Energy

           Phone: 713-627-5456

           Mobile: 713-851-5182

           Facsimile: 713-989-1503

           E-mail: mlandrum@duke-energy.com

 

A-41



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-19

 

Service Name:    SPECTRA ENERGY U.S. BENEFIT PLAN ADMINISTRATION ID Number(s):
   39

 

I. SCOPE OF SERVICES

Duke Energy shall provide to Spectra Energy:

U.S.Benefits Accounting & Funding

 

  •  

Benefits Accounting receives the invoices, enters accounting information in the
system and AP pays the invoice or wires the money, performs financial
reconciliation;

 

  •  

Benefits funding (transferring funds, maintaining funding vehicles, liaison with
Payroll);

 

  •  

Making required filings (i.e. PBGC filing/premiums)

 

  •  

Assist Spectra Energyin achieving the ability to perform required filings in
2008 for 2007 (i.e. 5500s, Summary Annual Reports, VEBA tax returns);

 

  •  

Assist Spectra Energy with its SOX self audit process and auditor interaction;

 

  •  

Assist Spectra Energy with its Form 10-Q and related financial disclosure; and

 

  •  

Administer PanEnergy and Texas Eastern non-qualified plans (including any
necessary record keeping activities) and funding.

U.S.Health & Welfare Plan Administration

 

  •  

Assist Spectra Energy in resolving implementation and other issues as they
arise;

 

  •  

Perform general plan management of health and welfare plans;

 

  •  

Provide assistance with Plan interpretation;

 

  •  

Perform vendor management related to processes, escalated issues, performance
measures, contract management;

 

  •  

Ensure compliance with emerging and ongoing regulatory requirements;

 

  •  

Perform DCSA compliance testing;

 

  •  

Assist with claims on appeal; and

 

  •  

Support the Medicare Part D process (application and reimbursement filing).

U.S.Retirement, Pension & Savings

 

  •  

Assist Spectra Energy in resolving implementation and other issues as they
arise;

 

  •  

Perform general plan management of retirement, pension and savings plans;

 

  •  

Assist with money manager issues (liaison between Plans and Finance group);

 

  •  

Provide assistance with Plan interpretation;

 

  •  

Perform discrimination testing for RSP (plus any required RCBP compliance
testing);

 

  •  

Provide assistance with pension and savings asset movement;

 

A-42



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  •  

Complete or assist with IRS and/or other applicable governmental filings
(qualification letters); and

 

  •  

Assist with claims on appeal.

U.S.Employee Benefits Communication

 

  •  

Provide employee communications required for benefit purposes (including annual
enrollment closeout);

 

  •  

Provide reports, information and assist with training, as necessary, to help
Spectra Energy prepare for stand-alone benefits administration effective
January 1, 2008; and

 

  •  

Prepare 2007 summary plan descriptions.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

Plan Costs

$4,009,000 monthly

Third Party Costs

$115,000 monthly

Internal labor

$33,000 monthly

 

IV. ADDITIONAL TERMS AND CONDITIONS

To the extent Duke Energy is to make any payment on behalf of Spectra Energy or
any of its Subsidiaries as part of providing services under this Schedule,
Spectra Energy must fund by wire transfer to a bank account designated by Duke
Energy an amount of cash equal to such payment, which funding must be received
at such Duke Energy bank account prior to the time such payment is due to be
paid from such Duke Energy bank account. Duke Energy shall have no obligation to
pay any amounts on behalf of Spectra Energy or any of its Subsidiaries until
sufficient funds have been so transferred. Under this Schedule, such services
include Duke Energy funding benefits related to Spectra Energy and its
Subsidiaries.

Costs for premium stabilization reserve setup at Jefferson Pilot to help fund
Spectra Energy Basic Life will be borne by Spectra Energy. This is a pass
through cost and is not currently reflected in pricing.

 

A-43



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:   Donna Korte

           Director Health & Insurance

           Phone: 704-382-0906

           Mobile: 513-312-4793

           Facsimile: 704-382-8977

           E-mail: Donna.Korte@duke-energy.com

  

Service Recipient:

 

Attn:   Charlotte Wayland

           VP, Executive and US Benefits

           Phone: 908-373-6596

           Mobile: 704-560-3670

           Facsimile: 704 382 8794

           E-mail: cmwaylan@duke-energy.com

 

A-44



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-20

 

Service Name:    DCP MIDSTREAM HEWITT SERVICES ID Number(s):    149

 

I. SCOPE OF SERVICES

Subject to, and to the extent provided in the Human Resources Services Agreement
between Duke Energy Corporation (a North Carolina corporation and now Duke Power
Company LLC) and Hewitt Associates LLC, dated as of May 16, 2005, and as amended
from time-to-time (the “HRO Agreement”), Duke Energy will provide such services
as defined in the HRO Agreement to DCP Midstream.

 

II. SERVICES TERM

January 1, 2007 –December 31, 2007.

 

III. FEES

Ongoing Vendor Costs

$121,000 monthly estimate, provided, however, the actual cost will vary based on
the number of relevant participants and a per participant charge of $7.964, plus
certain related pass-through expenses for postage, delivery, fulfillment
processing, and communication processes.

Implementation Costs

$42,858.monthly

Benefits Administration

$18,000 monthly estimate, provided, however, the actual cost will vary based on
the number of relevant participants and a per participant charge of $52.844,
plus certain related pass-through expenses for postage, delivery, fulfillment
processing, and communication processes.

NOTE: Implementation costs for DCP Midstream includes Market Link, Workbrain,
Peoplesoft, Taleo and Sum Total.

NOTE: Should DCP Mistream opt to utilize Success Factors, they will be billed
$6,682 per month ($80,185. annually) for implementation fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

All segments of DCP Midstream are expected to continue utilization of services
as designated in the HRO Agreement through June 30, 2007 to prevent the
triggering of additional costs to Duke Energy under the HRO Agreement. In the
event that the early

 

A-45



--------------------------------------------------------------------------------

CONFIDENTIAL

 

exit of DCP Midstream through Spectra Energy from receipt of services under the
HRO Agreement, in accordance with Section 4.2(a) of the Agreement, prior to
June 30, 2007, Spectra Energy will be responsible 100% of the incremental costs
incurred by Duke Energy as a result of such early exit by DCP Midstream through
Spectra Energy, including any early termination fee, waiver charge, or repricing
of per participant costs.

Pass through costs and change order specific to DCP Midstream will be invoiced
directly to DCP Midstream through Spectra Energy.

Ongoing provision of Hewitt Services through the HRO Agreement is currently in
place with Duke Energy VMO.

Services shall be provided in accordance with the terms and subject to the
conditions of the HRO Agreement currently in place with Duke Energy VMO.

Notwithstanding the foregoing, Duke Energy shall not be obligated to provide,
and DCP Midstream through Spectra Energy shall not be required to accept, the
following services after responsibility for providing those services is
transferred to Hewitt: Management Self Service, Compensation, and Your Total
Rewards.

Should DCP Midstream choose to participate in Success Factors (Succession
Planning & Performance Management Tool); costing is identified in fees above.

To the extent Duke Energy is to make any payment on behalf of Spectra Energy or
any of its Subsidiaries (including DCP Midstream) as part of providing services
under this Schedule, Spectra Energy must fund (be responsible for DCP Midstream
funding) by wire transfer to a bank account designated by Duke Energy an amount
of cash equal to such payment, which funding must be received at such Duke
Energy bank account prior to the time such payment is due to be paid from such
Duke Energy bank account. Duke Energy shall have no obligation to pay any
amounts on behalf of Spectra Energy or any of its Subsidiaries (including DCP
Midstream) until sufficient funds have been so transferred. Under this Schedule,
such services include Duke Energy funding payroll related to DCP Midstream and
its Subsidiaries.

 

V. CONTACTS

 

Service Provider:

 

Attn: Martin W Brown

         Managing Director, HR Client Services

 

Service Recipient:

 

Attn:   Mark Heavens

           HR Business Process Development

           Manager - Spectra Energy

         Phone: 704-382-5961

         Mobile: 704-460-0040

         Facsimile: 704-382-4537

         E-mail: mbrown@duke-energy.com

 

           Phone: 519- 436-4600 - 2484

           Mobile: 519-365-3422

           Facsimile: 519-436-5480

           E-mail: MHeavens@duke-energy.com

 

A-46



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Attn:   Chris Lewis

           VP Human Resources, DCP Midstream

           Phone: 303-605-2191

           Mobile: 303-803-2185

           Facsimile: 303- 605-2227

           E-mail: calewish@duke-energy.com

 

A-47



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-21

 

Service Name:    SPECTRA ENERGY EHS MANAGEMENT SYSTEM AUDITS ID Number(s):    38

 

I. SCOPE OF SERVICES

Duke Energy Audit Services will provide EHS Management System audit services to
Spectra Energy during 2007, until Spectra Energy can establish the internal
capabilities. The intended services can range from performing the audits to
assisting in the training of Spectra Energy resources that will be performing
EHS Management System audits.

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007

 

III. FEES

Consultation Fees:

All Duke Energy personnel: $124 per hour plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

Duke Energy shall provide up to a maximum of 1,000 hours of time from Duke
Energy Audit Services.

 

V. CONTACTS

 

Service Provider:

 

Attn:   Joe Peak

           Director, Audit Services

           Phone: 704-382-0570

           Mobile:

           Facsimile: 704-382-3795

           E-mail: jdpeak@duke-energy.com

  

Service Recipient:

 

Attn:   Dorothy Ables

           VP Audit, Ethics and Compliance

           Phone: 713-627-4400

           Mobile: 713-204-1230

           Facsimile: 713-989-3257

           E-mail: dmables@duke-energy.com

 

A-48



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-22

 

Service Name:    SPECTRA ENERGY CONSOLIDATIONS ASSISTANCE ID Number(s):    124

 

I. SCOPE OF SERVICES

Consultation - Duke Energy’s Consolidations team will provide consulting
services to Spectra Energy relating to accounting consolidation matters, mainly
dealing with Hyperion issues. Assistance will be provided on an ad-hoc basis to
ensure that Spectra Energy consolidations are properly done and may require
set-up of trees for various scenarios or troubleshooting system problems.

 

II. SERVICES TERM

January 1, 2007 - March 31, 2007

 

III. FEES

Consultation Fees:

All Duke Energy personnel: $105/hour, plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:

 

Attn:   Edward Leonard

           Phone: 980-373-6924

           Mobile: 704-564-7816

           Facsimile: 704-382-0135

           E-mail: ewleonar@duke-energy.com

  

Service Recipient:

 

Attn:   M. Kevin White

           Phone: 713-627-5440

           Mobile: 713-410-8967

           Facsimile: 713-627-4699

           E-mail: mkwhite@duke-energy.com

 

A-49



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-23

 

Service Name:    SPECTRA ENERGY CORPORATE ACCOUNTING FUNCTIONS ID Number(s):   
123

 

I. SCOPE OF SERVICES

 

  A. Duke Energy Corporate Accounting will provide to Spectra Energy accounting,
reporting, and reconciliation services in the following areas: stock
compensation, pension, and other benefits. The stock compensation accounting
service includes coverage for DCP Midstream (i.e. legacy Duke Energy employees
who are a part of DCP Midstream). Services include the preparation of necessary
journal entries, internal reports, reconciliations, and financial statement
disclosures, including required supporting documentation.

 

  B. Duke Energy Corporate Accounting will provide to Spectra Energy allocations
support for payroll taxes, fringes, and other benefits. This service is not
provided for DCP Midstream.

 

  C. Duke Energy Corporate Accounting will provide accounting, reporting and
reconciliation services for Spectra Energy entities handled by Corporate
Accounting prior to the spin (e.g. Duke Capital, ExchangeCo, CallCo, DENSH, and
FINCO). Services include the preparation of necessary journal entries, internal
reports, reconciliations, and financial statement disclosures, including
required supporting documentation.

 

II. SERVICES TERM

 

  A. January 1, 2007 - May 15, 2007

 

  B. January 1, 2007 - May 15, 2007

 

  C. January 1, 2007 – May 15, 2007

 

III. FEES

 

  A. $14,050/month, plus out of pocket expenses

 

  B. $19,010/month, plus out of pocket expenses

 

  C. $23,710/month, plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

A-50



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:   David Doss

            Phone: 704-382-6503

            Mobile: 713-806-9452

            Facsimile: 704-382-3600

            E-mail: dldoss@duke-energy.com

  

Service Recipient:

 

Attn:   Gene Padgett

            Phone: 713-627-4978

            Mobile: 713-224-0079

            Facsimile: 713-627-4699

            E-mail: enpadgett@duke-energy.com

 

A-51



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-24

 

Service Name:    DUKE ENERGY AUDIT SERVICES RESOURCES SHARING ID Number(s):   
206

 

I. SCOPE OF SERVICES

Duke Energy will provide internal audit services to Spectra Energy as requested.
In addition, where Duke Energy Audit Services performs audits of functions that
provide transition services to Spectra Energy, Duke Energy Audit Services will
provide audit documentation to Spectra Energy Audit Services for their reliance.
The intended services include performing the audits of common processes,
providing documentation of audit results, and providing audit reports of
significant findings.

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007

 

III. FEES

All Duke Energy personnel: $113/hour plus out of pocket expenses

Maximum of 5,000 hours of time from Duke Energy Audit Services.

 

IV. ADDITIONAL TERMS AND CONDITIONS

To the extent resources needed to provide requested audit services are
unavailable due to utilization on other Duke Energy projects, Duke Energy shall
provide the requested audit services only if it does not interfere with other
work.

Where Duke Energy and Spectra Energy elect to jointly perform audit services,
Duke Energy Audit Services may provide personnel and resources in proportion to
its relative portion of the audit. In those situations, no fee will be needed.

 

A-52



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:    Jeff Browning

            VP, Audit Services

            Phone: 704-382-6353

            Mobile: 704-609-6129

            Facsimile: 704-382-3795

            E-mail: jgbrowning@duke-energy.com

  

Service Recipient:

 

Attn:    Dorothy Ables

            VP, Audit, Ethics and Compliance

            Phone: 713-627-4400

            Mobile: 713-204-1230

            Facsimile: 713-989-3257

            E-mail: dmables@duke-energy.com

 

A-53



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-25

 

Service Name:    SPECTRA ENERGY GENERAL CONSULTATION-FINANCE ID Number(s):   
141

 

I. SCOPE OF SERVICES

Duke Energy will provide to Spectra Energy’s Finance Department general
consultation services on 2007 matters.

 

II. SERVICES TERM

January 1, 2007 - May 15, 2007

 

III. FEES

All Duke Energy personnel: $110/hour plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:

 

Attn:    Sean Trauschke

            Phone: 980-373-7905

            Mobile: 704-604-1402

            Facsimile: 980-373-6632

            E-mail: rstrausc@duke-energy.com

  

Service Recipient:

 

Attn:    Greg Ebel

            Phone: 713-627-4608

            Mobile: 519-436-7734

            Facsimile: 713-627-4805

            E-mail: glebel@duke-energy.com

 

A-54



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-26

 

Service Name:    SPECTRA ENERGY AND DCP MIDSTREAM PAYROLL ACCOUNTING ID
Number(s):    155

 

I. SCOPE OF SERVICES

Until Spectra Energy is functional on PeopleSoft 8.9, Duke Energy will provide
to Spectra Energy both labor distribution and payroll tax accrual services.
Labor distribution services will include creating and entering journal entries,
preparing account reconciliations, and supporting documentation that distribute
labor to the proper Spectra Energy and DCP Midstream general ledger accounts.
Payroll tax accrual services will include preparation and entry of journal
entries, preparation of account reconciliations, and supporting documentation to
record employer tax expense and liability to the general ledger. In addition, it
is expected that there will be some ad-hoc reporting and analysis which is
currently handled by Duke Energy’s payroll accounting team on Spectra Energy’s
behalf. This service does not cover Canadian payroll accounting, but does
include DCP Midstream.

 

II. SERVICES TERM

January 1, 2007 - March 31, 2007

 

III. FEES

$2,190/month, plus out of pocket expenses (split equally between DCP Midstream
and Spectra Energy)

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:

 

Attn:    David Doss

            Phone: 704-382-6503

            Mobile: 713-806-9452

            Facsimile: 704-382-3600

            E-mail: dldoss@duke-energy.com

  

Service Recipient:

 

Attn:    Gene Padgett

            Phone: 713-627-4978

            Mobile: 281-224-0079

            Facsimile: 713-627-4699

            E-mail: enpadgett@duke-energy.com

 

A-55



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-27

 

Service Name:    CHANGE IN ACCOUNTING POLICY - FIN 48 IMPLEMENTATION ID
Number(s):    130

 

I. SCOPE OF SERVICES

Duke Energy has engaged Ernst & Young to implement a FIN 48 system for both Duke
Energy and Spectra Energy. There is one engagement letter and project which Duke
Energy’s Tax Department will manage on behalf of Duke Energy and Spectra Energy.

 

II. SERVICES TERM

January 1, 2007 - March 31, 2007

 

III. FEES

Post 12/31/06 fees for services provided by Ernst & Young will be billed 1/3 to
Spectra Energy. Any other out of pocket expenses incurred on behalf of Spectra
Energy related to the implementation will be billed as incurred.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:

 

Attn:    Keith Butler

            Phone: 704-382-8681

            Mobile: 704-904-3116

            Facsimile: 980-373-5694

            E-mail: kgbutler@duke-energy.com

  

Service Recipient:

 

Attn:    Steve Sobell

            Phone: 704-382-0999

            Mobile: 704-258-5827

            Facsimile: 704-382-8261

            E-mail: smsobell@duke-energy.com.

 

A-56



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-28

 

Service Name:    SPECTRA ENERGY ACCOUNTS PAYABLE ID Number(s):    47

 

I. SCOPE OF SERVICES

Duke Energy will provide Spectra Energy with the following services related to
accounts payable administration:

Houston A/P and Help Desk Support.

 

  A. Vendor master file maintenance;

 

  B. Call center support and system administration for CAPS and A/P
applications;

 

  C. T&E services;

 

  D. PCard services;

 

  E. Invoice processing;

 

  F. Payment administration, including:

 

  1. Cardholder maintenance (set-ups, changes, deletes, DOA review);

 

  2. Business Travel Accounts reconciliation;

 

  3. Manage payments to card providers;

 

  4. Manage employee payments for out-of-pocket expenses;

 

  5. Reconcile cash advances;

 

  6. Edit expense reports;

 

  7. Respond to credit card and Exp Reporting System inquiries;

 

  8. Respond to Remedy inquiries;

 

  9. Manage control reports (delinquency, unreconciled, receipts);

 

  10. Create management reports on payables activities; and

 

  11. Payment for actual charges incurred on Houston employee’s T&E cards or
PCards, including other actual charges which currently flow through the
inter-company accounts.

Denver A/P and Help Desk Support Services.

 

  A. Vendor master and catalog file maintenance;

 

  B. Call center support and system administration for PeopleSoft Purchasing and
Inventory applications;

 

  C. T&E services;

 

  D. PCard services; and

 

  E. Payment for actual charges incurred on Denver employee’s T&E cards or
PCards, including other actual charges which currently flow through the
inter-company accounts.

 

A-57



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Consulting Services to Houston and Denver

 

  A. Data reporting and analysis;

 

  B. Business process consulting to support separation and standup; and

 

  C. End user training support.

 

II. SERVICES TERM

January 1, 2007 through December 31, 2007 for Peoplesoft System Administration
services.

January 1, 2007 - June 30, 2007 for all other services pursuant to this
Schedule.

For informational purposes only, the services identified within this schedule
are targeted to end on Standup Day 1 which is targeted for April 1, 2007.

 

III. FEES

Houston A/P and Help Desk Support

Flat fee of $42,485 per month

Denver A/P and Help Desk Support Services

Flat fee of $12,666 per month

Consulting Services to Houston and Denver

All Duke Energy personnel: $94 per person per hour of consulting services
provided plus out of pocket expenses

PeopleSoft Security and System Administration Services

For the 9 additional months when other AP services have concluded (which amounts
are included in the above prices for periods prior to termination of services
other than PeopleSoft SSA):

 

  •  

Houston A/P and Help Desk Support

Flat fee of $8,178 per month

 

  •  

Denver A/P and Help Desk Support Services

Flat fee of $4,136 per month

 

IV. ADDITIONAL TERMS AND CONDITIONS

To the extent Duke Energy is to make any payment on behalf of Spectra Energy or
any of its Subsidiaries as part of providing services under this Schedule,
Spectra Energy must fund by wire transfer to a bank account designated by Duke
Energy an amount of cash equal to such payment, which funding must be received
at such Duke Energy bank account prior to the time such payment is due to be
paid from such Duke Energy bank account. Duke Energy shall have no obligation to
pay any amounts on behalf of Spectra Energy or any of its Subsidiaries until
sufficient funds have been so transferred. Under this Schedule, such services
include Duke Energy funding payments to third parties related to charges
incurred on T&E cards or PCards held by employees of Spectra Energy

 

A-58



--------------------------------------------------------------------------------

CONFIDENTIAL

 

or other members of the Spectra Energy Group, and other charges related to the
Gas Business which historically were paid by Duke Energy (or another member of
the Duke Energy Group) and charged back to a member of the Spectra Energy Group
through intercompany accounts.

Notwithstanding the provisions in the foregoing paragraph, to the extent Duke
Energy is to make any payments on behalf of Spectra Energy or any of its
Subsidiaries as part of providing services under this Schedule and such payments
relate to American Express charges, reimbursement of employee payments for
out-of-pocket expenses, or payments to third-parties pursuant to EFT
arrangements currently in place at Duke Energy Business Services LLC, Duke
Energy shall pay such amounts as they become due and shall aggregate such
charges and provide a monthly bill to Spectra Energy with respect thereto.
Spectra Energy shall reimburse Duke Energy the amount due under any such bill
within one Business Day of Spectra Energy’s receipt of such bill by wire
transfer to a bank account designated by Duke Energy. Consistent with historical
practices, Duke Energy will provide Spectra Energy with reasonable supporting
documentation within reasonable time after delivery of such monthly bills.

The following general assumptions apply in order to provide the services
specified and must hold true for the duration this transition service agreement
is in effect. In the event any of these assumptions prove to not hold true, all
services to be provided and any associated pricing for rendering these services
must be re-negotiated.

Assumptions:

 

  •  

All Gas Company employees will stay in the Duke Energy HR and Payroll system

 

  •  

All Gas Company employees will be able to access current IT systems supporting
Duke Energy Supply Chain transactions

 

  •  

All Houston Gas Company checks will be printed in Houston and distributed by
Houston as administered by Gas Company employees

 

  •  

George Mason will remain embedded with the Houston Gas Company employees during
the transition period to aid in providing AP services for Houston Gas Company.

For informational purposes only, the services identified within this schedule
are targeted to end on Standup Day 1 which is targeted for April 1, 2007.

 

A-59



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:    Sheri Straw

            Phone: 704-382-8707

            Mobile: 513-520-3203

            Facsimile: 704-382-2951

            E-mail: Sheri.Straw@Duke-Energy.com

  

Service Recipient:

 

Attn:    Veronica A. Cappadonna

            Phone: 713-627-4778

            Mobile: 713-417-3961

            Facsimile: 713-386-4157

            E-mail: vacappadonna@spectraenergy.com

  

Service Recipient:

 

Attn:    Steve Becker

            Phone: 303-605-1848

            Mobile: 303-517-2829

            Facsimile: 303-605-1793

            E-mail: smbecker@DCPMidstream.com

 

A-60



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-29

 

Service Name:    SPECTRA ENERGY CORPORATE EHS SCIENTIFIC SERVICES ANALYTICAL
SERVICES ID Number(s):    44

 

I. SCOPE OF SERVICES

Duke Energy Scientific Services Analytical Laboratory will provide to Spectra
Energy overall coordination, and analytical testing to four general areas within
DEGT:

 

  •  

Environmental Support (Customer: DEGT Environmental, Health and Safety);

 

  •  

Corrosion Product Support (Customer: DEGT Technical Operations, South, Central,
East);

 

  •  

Hydrostatic Support (Customer: Engineering, Construction and Permitting); and

 

  •  

Pipeline Gas Assay Support (Customer: DEGT Gas Management Integrity).

The following services will be provided to the four general areas listed above:

 

 

1)

Sample kit preparation in-house, or coordinated with a 3rd party certified
laboratory, based on customer request;

 

  2) Coordination of sample schedules for Environmental Support with DEGT
Environmental and Gas Quality Contacts;

 

  3) Analytical testing for all programs, except Gas Assay, will be performed by
a 3rd party certified laboratory in accordance with EPA procedures and under the
guidance of NELAP requirements. Vendor lab coordination will be supported by a
Contract employee hired by Spectra. Contract employee oversight is provided by
Douglas Dodds from Duke.

 

  4) Pipeline Gas assay analysis and data entry into the Gas Analysis System
will be provided by a Contract employee under the direction of Douglas Dodds
from Duke.

 

  5) Data report formats will include, but not limited to, Excel spreadsheets
and PDF files. Reporting will be facilitated by a Contract employee

 

  6) System gas technical and troubleshooting support for area gas sampling and
chromatograph operations will be provided; and

 

  7) Interaction with Environmental Standards and DEGT to turn-over management
of DEGT Services currently provided by Duke Energy Scientific Services
Analytical Laboratory.

 

II. SERVICES TERM

January 1, 2007 – June 30, 2007

The target date for complete transition is December 31, 2006, with DEGT
contracting with Environmental Standards to manage Laboratory Services
long-term. A contingency plan will be in place to support the above services of
DEGT through June 30, 2007.

 

A-61



--------------------------------------------------------------------------------

CONFIDENTIAL

 

III. FEES

Labor charges for Scientific Support

Mr. Dodds will be billed at a monthly rate of $7550

Contract employees will be direct billed to Spectra Energy.

Third party vendor lab invoices will be sent to Spectra Energy for payment.
(Current practice)

 

IV. ADDITIONAL TERMS AND CONDITIONS

In order for Duke Lab to provide these services it is agreed that Spectra Energy
will continue to provide access to the Environmental Database and Gas Analysis
System.

Duke Lab will transfer 2 chromatographs (1-C9+ & 1-C6+) to Spectra Energy as
part of the transition.

 

V. CONTACTS

 

Service Provider:

 

Attn:    David Greene

            Phone: 704-875-4438

            Mobile: 704-838-6255

            Facsimile: 704-875-5038

            E-mail: drgreene@duke-energy.com

  

Service Recipient:

 

Attn:    John Adams

            Phone: 713-627-4499

            Mobile: 713-724-6801

            Facsimile: 713-386-4529

            E-mail: jvadams@duke-energy.com

 

A-62



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-30

 

Service Name:    SPECTRA ENERGY SECURITY AND BADGE SERVICES ID Number(s):    46

 

I. SCOPE OF SERVICES

Duke Energy will provide Spectra Energy access control and ID badge services.
These services include electronic access systems administration, programming and
maintenance and ID badge administration for those employees who will transition
to Spectra Energy on 1/1/2007; lock & key standards; closed circuit television;
systems standards and specifications; compliance reporting and monitoring; and
systems design.

These services are to be provided for the following locations: McKinney
Bldg Texas; 5400 Westheimer Office Bldg Texas; Hobby Hanger Texas; Mont Belvieu
Station Texas; Beaumont Moss Bluff Ops, Texas; Egan Louisiana; Grand Chenier
Louisiana; Iowa Louisiana; West Monroe Louisiana; Tampa Ops Florida; Kosciusko
Mississippi; Bedford Pennsylvania; Harrisburg Pennsylvania; Delmont
Pennsylvania; Marrietta Pennsylvania, Perulack Pennsylvania; Union Town
Pennsylvania; Cromwell Connecticut; Lambertville New Jersey; Linden New Jersey;
Franklin New Jersey; Capital One Plaza Texas; Midland Texas; Denver Office
Colorado; and Tulsa Oklahoma.

In addition, these services are provided for those personnel who have authorized
approval for access to these sites and include other DEGT (U.S. and Canada),
Corporate, Duke Energy, and DCP Midstream personnel. Personnel is further
defined as those who will be Spectra Energy personnel as of 1/1/2007.

 

II. SERVICES TERM

January 1, 2007 – March 31, 2007

 

III. FEES

$177,400 per year, payable ratably $14,800 per month

 

IV. ADDITIONAL TERMS AND CONDITIONS

Until 5:00 pm (Eastern) on December 20, 2006, Spectra Energy has the option to
elect to exclude this Schedule and the related Services from inclusion under the
Agreement. Such option must be exercised by Spectra Energy providing Duke Energy
a written exercise notice prior to 5:00 pm (Eastern) on December 20, 2006, in
accordance with Section 15.5 of the Agreement.

 

A-63



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:    Steve Lumpkin

            Phone: 704-382-7877

            Mobile: 704-451-5656

            Facsimile: 704-382-3843

            E-mail: sclumpki@duke-energy.com

  

Service Recipient:

 

Attn:    Colleen Ingles Baum

            Phone: 713-627-4882

            Mobile: 888-895-9326

            Facsimile: 713-989-1580

            E-mail: csingles@duke-energy.com

 

A-64



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-31

 

Service Name:    SPECTRA ENERGY DC OFFICE LEASE ID Number(s):    135

 

I. SCOPE OF SERVICES

Duke Energy shall lease office space in its Washington DC Governmental Affairs
office to Spectra Energy.

Rent and operating expenses to be paid by Spectra Energy to Duke Energy for the
lease term.

Monthly operating expenses include: 2 offices (utilities included), copiers,
printers, fax machines, parking, florist, Rolling Greens, office supplies,
postage, break room supplies and administrative support.

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007

90 day advance notice required to vacate space.

 

III. FEES

Monthly lease cost = $5,797

 

IV. ADDITIONAL TERMS AND CONDITIONS

Spectra Energy is subject to all contract terms and conditions in Duke Energy’s
lease agreement with the Landlord.

 

V. CONTACTS

 

Service Provider:

 

Attn:    Benny Biddix

            Phone: 704-382-3221

            Mobile: 704-998-7708

            Facsimile: 704-382-4119

            E-mail: blbiddix@duke-energy.com

  

Service Recipient:

 

Attn:    Pete Sheffield (Contact information will change)

            Phone: 980-373-4503

            Mobile: 704-996-7938

            Facsimile: 704-382-8375

            E-mail: pvsheffield@duke-energy.com

 

A-65



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-32

 

Service Name:    SPECTRA ENERGY ENTERPRISE OPERATION SERVICES CONSULTING ID
Number(s):    158

 

I. SCOPE OF SERVICES

Enterprise Operation Services, a Duke Energy support services function, will
provide consulting services to Spectra Energy upon request and as resources are
available. Consultation is offered in the following functional areas:

 

  •  

Enterprise Protective Services Consulting

 

  •  

Web/Portal Consulting

 

  •  

Records Management Consulting

 

  •  

Travel Management Consulting

 

  •  

Real Estate Services Consulting

 

II. SERVICES TERM

January 1, 2007 – March 31, 2007

 

III. FEES

 

Enterprise Protective Services Consulting

   $ 119/hr

Web/Portal Consulting

   $ 98/hr

Records Management Consulting

   $ 98/hr

Travel Management Consulting

   $ 98/hr

Real Estate Services Consulting

   $ 98/hr

 

IV. ADDITIONAL TERMS AND CONDITIONS

Hourly rates represent labor charges only. Any travel expenses incurred will be
reimbursed by Spectra Energy. Consultant availability is not guaranteed.

 

A-66



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:    Cindy Young

            Phone: 704-382-0010

            Mobile: 704-989-8756

            Facsimile: 980-373-9770

            E-mail: cmyoung@duke-energy.com

  

Service Recipient:

 

Attn:    Paul Davis

            Phone: 713-627-5047

            Mobile: 713-703-6932

            Facsimile: 713-386-4043

            E-mail: dpdavis@duke-energy.com

 

A-67



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-33

 

Service Name:    SPECTRA ENERGY AND DCP MIDSTREAM IT CONSULTATION AND
MISCELLANEOUS SERVICES ID Number(s):    199, 200

 

I. SCOPE OF SERVICES

Duke Energy will provide DCP Midstream and/or Spectra Energy with support and
services for activities that are not set forth in other Schedules. This will
include consultation, special reports not provided under current levels of
service, etc. Agreement between the Service Provider and Service Recipient is
required for all work initiated and completed under this TSA. Written approval
by the appropriate VP, IT for DCP Midstream or Spectra Energy is required, with
a copy of the approval provided to the Service Provider and the Service
Recipients.

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007

 

III. FEES

Consulting fees will be charged based on the personnel providing the service.
Rates are listed in the chart below:

 

Level of Resource

   Rate
per
Hour     Term
Date

Manager, Project Manager

   $ 80 *   12/31/07

Analyst, Programmer

   $ 61 *   12/31/07

Technician

   $ 46 *   12/31/07

Helpdesk, Workstation Support, Clerical

   $ 38 *   12/31/07

 

* Rate stated is for Duke Energy personnel. If contract resources are used, the
actual resource cost will be used as the fee rate.

 

IV. ADDITIONAL TERMS AND CONDITIONS

Duke Energy will provide DCP Midstream/Spectra Energy with a statement of
services provided, along with associated fees, at time of monthly billing.

 

A-68



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:    Service Recipient:    Service Recipient:

Attn:

Stan Land

Phone: 713-627-4515

Mobile:

713-204-7397

Facsimile:

713-627-4655

E-mail:

scland@duke-energy.com

  

Attn:

Steve Craft

Phone: 713-627-4310

Mobile:

713-447-4310

Facsimile:

713-627-4066

E-mail:

swcraft@spectraenergy.com

  

Attn:

Allan Skov

Phone: 303-605-1610

Mobile:

303-808-5447

Facsimile:

303-605-2232

E-mail:

askov@dcpmidstream.com

 

A-69



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-34

 

Service Name:    DCP MIDSTREAM IT BUSINESS AND MISCELLANEOUS APPLICATIONS ID
Number(s):    70, 77, 80, 81, 82, 99, 107, 171, 172, 173, 174, 175, 176, 177,
181

 

I. SCOPE OF SERVICES

Duke Energy will provide to DCP Midstream support for a variety of business and
miscellaneous applications and systems. Individual services, along with their
duration and fees, are listed below.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Employee Portal (DCP Midstream 77): Continue to support and make available
the employee portal (Plumtree environment). This requires www.duke-employee.com
will be used for access. Logical segregation of Duke Energy information is
desirable. Continue to provide Paging Gateway service in Charlotte.    12   
12/31/07    $ 12,321 FileNet – Electronic Document Management (EDM) (DCP
Midstream 99): Continue to support FileNet EDM system and processes for DCP
Midstream. This includes the application interfaces from Real Estate, Corporate
Secretary, IT Infrastructure & Support, MSDS, Supply Chain Management, and
Records/Email management.    12    12/31/07    $ 38,252 Records Management (DCP
Midstream 171): Continue to make available and support Houston Records Center
System and Retention Information Database. Continue to make available and
support WebGENCAT and Source Document Log System (SDLS).    12    12/31/07    $
2,012 Insurance (DCP Midstream 172): Continue to support STARS and Risk
Management Claim Forms.    12    12/31/07    $ 2,012 Weather (DCP Midstream
173): Provide real-time data to DCP Midstream.    12    12/31/07    $ 2,609

 

A-70



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End Date    Cost /
Month Fleet System (DCP Midstream 174): Continue to make available and support
the fleet application used to maintain fleet equipment and inventory.    12   
12/31/07    $ 2,012 Matter Management System (DCP Midstream 175): Continue to
support the Matter Management System used by legal for managing their work.   
12    12/31/07    $ 2,012 Teammate (DCP Midstream 176): Continue to support the
Teammate application for DCP Midstream.    12    12/31/07    $ 2,012 SOX Express
(DCP Midstream 177): Continue to support Sox Express for DCP Midstream.    12   
12/31/07    $ 2,012 WEB Content Management Tools (70): Continue to support
TeamSite content management tool. Includes support for TeamSite web content
management system that provides content management to DEFS.com,
DCPMidstream.com, Employee Portal, DCPMidstreamPartners.com, and
my.dukeenergy.com sites.    12    12/31/07    $ 2,012 Maximo (DCP Midstream 80):
Continue to maintain Maximo application services and Mobile Maximo general
consulting level service. Continue to maintain Mobile Maximo server
infrastructure support.    12    12/31/07    $ 9,243 My.duke-energy.com (DCP
Midstream 81): Continue to provide support for the my.duke-energy.com portal in
the EBS environment. Segregation of data and de-branding of Duke Energy in this
environment will be required for LD1. Requires support of current and new
Infrastructure, related support for hosting servers, LAN, DMZ, WAN Connectivity,
and IP Resolution of new domain. Provide DCP Midstream branding to DCP Midstream
users on the My Duke Energy portal post LD1.    12    12/31/07    $ 11,958
Telecom Information System (TIS) (DCP Midstream 107): Continue to provide
availability and support for the Telecom Information System and the DCP
Midstream telephone directory. Includes DCP Midstream access to TIS to provide
employee MAC (moves, adds, changes) data to upload into DCP Midstream telephone
directory.    12    12/31/07    $ 2,012 Change Control – (DCP Midstream 181)
Continue providing change control functions. This includes ICI and CCAP.    12
   12/31/07    $ 2,012

 

A-71



--------------------------------------------------------------------------------

CONFIDENTIAL

 

II. SERVICES TERM

The duration and end date of each service is provided in the above chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com

   Attn:   

Allan Skov

Phone: 303-605-1610

Mobile: 303-808-5447

Facsimile: 303-605-2232

E-mail: ASkov@DCPMidstream.Com

 

A-72



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-35

 

Service Name:    DCP MIDSTREAM HUMAN RESOURCES (HR) SYSTEMS ID Number(s):   
166, 167, 168

 

I. SCOPE OF SERVICES

Duke Energy shall provide DCP Midstream, or support DCP Midstream’s use of
third-party services that so provide, the systems and IT-related services needed
for the Human Resource function. Services include those provided by Hewitt,
Smith Barney, Equity Edge (for historical data only), Duke Energy, and other 3rd
party vendors. DCP Midstream intends to move to a DCP Midstream service solution
effective January 1, 2008 and will also need Duke Energy’s support during this
transition in terms of data migration, data conversion, documentation and other
assistance. Services to be included, along with service duration, service end
date and fees are listed in the Chart below.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month

HR Portal (DCP Midstream166): Duke Energy to provide access to the Hewitt HR
services and to support a technical solution that links the new DCP Midstream
Employee Portal to the Hewitt HR Services (via the Duke Energy Portal). Requires
providing access to Hewitt services and supporting a technical solution that
allows DCP Midstream employees access Hewitt HR services after the DCP Midstream
portal is created.

Access will be provided via links from the DCP Midstream portal to pages on the
Duke Energy Portal. DCP Midstream employees will link to myHR and Briefcase
applications from those pages.

Support Org Chart and Phone Book applications for DCP Midstream. DCP Midstream
will use a separate Org Chart and Phone Book applications from Duke Energy.
These applications will contain only Spectra Energy and DCP Midstream data.
There will be no access to the Duke Energy Phone Book and Org Chart
applications.

   12    12/31/07    $ 11,958 HR Data Mart (DCP Midstream167): Continue to
support the HR datamart and all reporting using business objects from the
datamart.    12    12/31/07    $ 4,810

 

A-73



--------------------------------------------------------------------------------

CONFIDENTIAL

 

HR Non-Hewitt applications (DCP Midstream 168): Duke Energy to continue to
provide support for Taleo (the Career Ops replacement DCP Midstream will move to
on 1/1/07), Bookmark (Duke Energy Supported) and Third Party Services. Duke
Energy to continue support for HR applications that do not fall under Hewitt or
other third party provider, i.e., Lotus Notes, DON, and Bookmark. Continue to
support non-Hewitt HR third party services, e.g., Smith Barney and Equity Edge
(for historical data only).    12    12/31/07    $ 4,628 Please see DCP
Midstream Non-IT TSA’s for additional information about the support requirements
for Hewitt applications.    —      —        —  

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com

   Attn:   

Allan Skov

Phone: 303-605-1610

Mobile: 303-808-5447

Facsimile: 303-605-2232

E-mail: ASkov@DCPMidstream.Com

 

A-74



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-36

 

Service Name:    DCP MIDSTREAM AND SPECTRA ENERGY IT FINANCIAL SYSTEMS ID
Numbers:    6, 15, 16, 17, 18, 59, 82

 

I. SCOPE OF SERVICES

Provide the IT systems and processes needed to support DCP Midstream and Spectra
Energy’s financial needs, including GL, AP, AR, Billing, Project Costing,
Assets, Tax, Reporting, Hyperion, Consolidations, Treasury and the financial
data mart. Support through the March 2007 quarter close consolidation and
reporting will be included in this TSA. DCP Midstream and Spectra Energy have
targeted 4/1/07 as the implementation date for its stand-alone financial systems
and may terminate the transition service on these systems at that time. Any
services provided after the March 2007 quarter close are priced and treated
separately below. The specific services, termination dates, and fees follow. Out
of pocket costs will be billed at actual.

 

Service

   Duration
(Mo.)    End
Date **    Spectra
Energy
Cost /
Month     DCP
Midstream
Cost /
Month   PeopleSoft modules (Spectra Energy – GL, AP, AR (15); DCP Midstream –
GL, AP, AR, Billing, Project Costing, and Assets (82): Provide access and
support operations of IT systems and processes for PeopleSoft 8.0 modules and
all system interfaces associated with said modules for DCP Midstream/Spectra
Energy users. Includes Merkur/VSI for modules associated with DCP Midstream.   
12    12/31/07    $ 27,845 *   $ 69,937 * Financial Data Mart (16, 82): Provide
access and support operations of IT systems and processes for Financial Data
Mart and all system interfaces associated with the Data Mart. Provide support
and ensure availability of Business Objects reports run against the Data Mart.
   12    12/31/07    $ 71,127     $ 40,714  

 

A-75



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date **    Spectra
Energy
Cost /
Month    DCP
Midstream
Cost /
Month Hyperion (59, 82): Provide access and ensure operation of IT systems and
processes for Hyperion Enterprise (HE) and ESSBASE, including all system
interfaces to HE and ESSBASE in order to complete consolidations and other
required reporting.    12    12/31/07    $ 45,817    $ 18,922 Accounts Payable
and Related Support (6, 82): Support Accounts Payable, including support of
PeopleSoft AP(as noted in the PS support section above), CAPS Online (Spectra
Energy only), CAPS Online Request Database (Spectra Energy only), Delegation of
Authority , Pcard, Convey, AP Datamart, Check Printing, Travel & Expense
Reporting, and AP Vendor setup and approval. TSA period is linked to financial
system (for both DCP Midstream and Spectra Energy) and AP functional outsourcing
implementations (for Spectra Energy only).    12    12/31/07    $ 64,760    $
27,538 Tax – Corp. Tax (SQL) (17): Continue to provide current level Corp. Tax
of support for Spectra Energy, including (1) infrastructure support for services
and workstations; (2) application support, and; (3) SQL database support.    12
   12/31/07    $ 524    In-house Tax – Data Warehouse (SQL) (17): Continue to
provide support for the in-house developed/supported tax data warehouse,
including (1) infrastructure support for servers and workstations;
(2) application support, and; (3) SQL database support.    12    12/31/07    $
524    Tax – PowerTax (Oracle) (Complement to PlantDB) (17): Continue to provide
support for the PowerTax application, including (1) infrastructure support for
servers and workstations, (2) application support, and; (3) Oracle database
support.    12    12/31/07    $ 524    Tax – Burrwolf (SQL) (Property Tax
Tracking) (17): Continue to provide current level of support for Spectra Energy.
Support includes (1) infrastructure support for services and workstations;
(2) application support, and; (3) SQL database support.    12    12/31/07    $
524    Tax – Lotus Notes DBs for Tax (17): Continue support for all Lotus Notes
databases used by Tax.    12    12/31/07    $ 524    Treasury – TMAN (18):
Provide access and ensure operation of IT systems and processes for Treasury
Management (TMAN) and all system interfaces associated with TMAN for Spectra
Energy users. Provide support and ensure operation for all reporting
functionality within TMAN.    12    12/31/07    $ 4,146   

 

** Does not include year end 12/31/07 close consolidation and reporting support

 

A-76



--------------------------------------------------------------------------------

CONFIDENTIAL

 

* In addition to the prior fee table, if DCP Midstream or Spectra Energy or both
retains Duke Energy for these services beyond March 2007 quarter close, the
following changes will occur to the fees:

 

  1. If Duke Energy services are required beyond March 2007 quarter close, the
Duke Energy Financial IT support teams will require consultants to backfill Duke
Energy personnel. Each consultant is priced at $25,000/month. For the April and
May close, they will require 2 consultants ($50,000/close).

 

  2. If Duke Energy services are required for the June 2007 close and Duke
Energy is not able to eliminate the mainframe processor, the cost to extend the
hardware and software leases, and the cost to purchase additional storage is
$1,000,000 for the period 7/01/07 through 12/31/07.

 

  3. If Duke Energy services are required for the June 2007 close and/or beyond,
Duke Energy Finance IT must retain the PeopleSoft implementation team until that
work can resume. The cost of this retention is $1,500,000 / monthly close.

 

  4. If the Duke Energy PeopleSoft 8.9 implementation can not be achieved prior
to the SOX change prohibition deadline, the PeopleSoft consulting staff must be
retained until work can resume in January, 2008 at a cost of $1,500,000 per
month.

 

  5. Hyperion Enterprise can not be supported past 6/30/07.

 

II. SERVICES TERM

The duration and end date of each service is provided in the above chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

A-77



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn: Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com

  

Service Recipient:

 

Attn: Steve Craft

Phone: 713-627-4310

Mobile: 713-447-4310

Facsimile: 713-627-4066

E-mail: swcraft@spectraenergy.com

   Service Recipient:

 

Attn: Allan Skov

Phone: 303-605-1610

Mobile: 303-808-5447

Facsimile: 303-605-2232

E-mail: askov@dcpmidstream.com

 

A-78



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-37

 

Service Name:    DCP MIDSTREAM IT INFRASTRUCTURE ID Numbers(s):    69, 73, 101,
112, 113, 115, 116, 122, 161, 162, 163, 164, 165

 

I. SCOPE OF SERVICES

Duke Energy shall provide IT Infrastructure support to DCP Midstream, enabling
DCP Midstream’s use of Duke Energy’s supported IT Systems through their TSA
period. IT Infrastructure support will include Active Directory, Business/IT
Recovery, Asset Center, WIP, Change Management, and Workstation Management. The
individual services, their duration and fees are listed in the chart below.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Business/IT Recovery (DCP Midstream 161) – Use of ADC at McGuire complex
to meet business disaster recovery needs. The costs include Disaster Recovery
($19,079) and CS & ADC facility costs ($6096)    12    12/31/07    $ 25,175

Workstation Management (DCP Midstream 112): This TSA is broken into 4 TSA’s for
pricing. NOTE: for all 4 Workstation TSA’s the following applies: DCP Midstream
to determine execution of BR07x release. Requires 7:00 AM through 5:00 PM,
Monday thru Friday. On Call after hours/weekends. Requires all services
currently provided by Duke Energy IT Ops Enterprise Workstation Management
group. Administration of the Deploy Work Management System (DWMS) by the
Workstation Deploy and Management group. Vendor performance support for all
products and services offered by EWM. Maintain Work Management built in to
Remedy (Help Desk) application.

TSA number (1) Maintain BR06A image support and maintenance.

   12    12/31/07    $ 13,155 Workstation Management (DCP Midstream 162): TSA
number (2) Maintain WSUS patch deployments. Please see DCP Midstream I23 for
additional details.    12    12/31/07    $ 13,155

 

A-79



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Workstation Management (DCP Midstream 163): Service number (3) Maintain
DAE support. Continue to provide access to DAE service and related support.
Please see DCP Midstream I23 for additional details.    12    12/31/07    $
13,155 Workstation Management (DCP Midstream 164): TSA number (4) Maintain all
applications, utilities and tools used for workstation management services.
Please see DCP Midstream I23 for additional details.    12    12/31/07    $
13,155

Server Operations – Dedicated server support for Windows and Unix (DCP Midstream
113): Continue services for Windows and UNIX server support, including all
levels of support (Basic, Premium Service, Web, Database, and Citrix) currently
provided. Load balancing (Foundry), print server support, DMZ WEB staging
servers, and disaster recovery for all DCP Midstream locations. Includes 4 hour
server restoration and 24x7 monitoring for premium level service, as well as 8x5
monitoring and 12 hour server restoration for basic level service. This also
includes proactive problem resolution, system backups, virus protection,
capacity planning, hardware, software maintenance, SOX controls and IT General
controls.

Continuation of services for server builds, including networking, racking,
middleware, server design, server hardware procurement, server patching
coordination, and monitoring and alarming for all DCP Midstream locations.

Continuation of services for all database server support. This includes a growth
of approximately 40 servers, those servers will require install and de-install
services. The new servers are assumed to be Wintel servers requiring Basic
support. Continue to provide FTP functionality. Requires FTP to Charlotte
Internet facing FTP server. Requires access to DCP Midstream users and clients
to ftp directories on an as needed / requested basis.

Continue to provide policies, procedures, standards, data repositories, gadgets,
widgets, workflow tools and content, as provided today via the portal, shared
drives, and other means.

Continue applications development, maintenance, and enhancement support for
in-flight and scheduled projects. Support includes infrastructure,

   12    12/31/07    $
 
 

 

$
 
 

 

$
 
 

99,750
until
6/30/07.

Then

79,800
until
9/30/07.

Then

19,950
until
12/31/07.

 

A-80



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month

application environment, database, development, implementation, and Tier 1&2
services.

Continue to provide access and support to the current group of Duke Energy
applications and services. Includes interface points between DCP Midstream and
Duke Energy for the request and administration of services received from Duke
Energy. Examples – Business Continuity Planning, ICI, Action Remedy, Duke
Application Portfolio (DAP) or Duke Energy’s new ITG replacement solution,
Teleconference System (Teleconference cards), GEMS or Hewitt’s new Success
Factors replacement solution, Lotus Notes Forms Repository, COIP, and IT ROM.

Provide LIM Pricing for each of the 5 DCP Midstream GMS Databases with related
support.

The following applications have a “Mid-tier” support component that must
continue to be supported. The mid-tier components include change management (ICI
and CCAP), database services, security services, etc. In addition Tier 2
application support is provided for Lotus Notes applications and application
development, Maximo, interface web services support, etc.

Applications requiring special Mid Tier support include, but are not limited to:

QQM – Business Objects: Includes support that will have interdependencies with
Revenue Accounting project. Requires Duke Energy to provide server support for
QQM Business Objects related to Quorum Applications.

Quorum Suite of Applications.

GMS: Includes some logic to be developed for Transaction Confirmations executed
before LD1 but not transacted until after LD1.

Petris OneCall: Requires continued support of the SQL Database shared in DEBS
environment.

Decommission: Continue support of obsolete applications and services until they
are decommissioned. Applications include GMS Dashboard.

Revenue Accounting: Revenue Accounting project is currently an in-flight project
that has interdependencies on TIPS, QDOD, TIE, QCM, and BottomLine that are
expected to need support in the EBS environment.

        

 

A-81



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month

DEFS.com/DCPPartners.com : Continue to host external websites and related domain
name resolution. Requires support of current and new Infrastructure, related
support for hosting servers, LAN, DMZ, WAN Connectivity, and IP Resolution of
new domain. Provide redirection from DEFS.com to DCP Midstream.com post LD1.

Limited Action Applications: Continue support of applications in Duke Energy
environment. Includes application environment, database service, data, and Tier
1&2 services.

All other mid tier activities.

Costs include Oracle software maintenance ($6503) and Server Support ($93,247)

         Peregrine Desktop Discovery (PDI) (DCP Midstream 165) – Maintain all
desktop discovery tools that are used to inventory/scan workstations to identify
software and hardware information.    12    12/31/07    $ 430

Server Operations – SAN (DCP Midstream 115): Continuation of services for SAN
support as currently provided, including the shared EMS NASes (Charlotte and
Denver) for all DCP Midstream locations. Requires 24x7 monitoring, proactive
problem resolution, capacity planning, hardware and software maintenance.
Continuation of services for all Storage related services.

Continuation of tape library maintenance services including back-up and restore
operations, tape retention, disaster recovery, etc. for all DCP Midstream
locations.

   12    12/31/07    $ 59,862 Server Operations – Shared WEB server support (DCP
Midstream 116): Continue services for shared web server support, including all
levels of support (Basic and Premium) currently provided for all DCP Midstream
locations. Includes 4 hour server restoration and 24x7 monitoring for premium
level service, as well as 8x5 monitoring and 12 hour server restoration for
basic level service. This also includes proactive problem resolution, system
backups, hardware and software maintenance.    12    12/31/07    $ 1,250

 

A-82



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Help Desk (DCP Midstream 101): Continue to provide Help Desk support, the
use of the Remedy applications, and access to the knowledge tool. All services
currently provided by Duke Energy with regard to Help Desk are to remain ‘as is’
for DCP Midstream. Includes continuation of the current services. (24x7 for High
and Urgent problem calls.). Includes continued support and maintenance of all
Remedy functions. Requires current customer service levels.    12    12/31/07   
$ 27,686 GMS AltraWeb/AltraExchange (DCP Midstream 69): Continue to support
infrastructure for hosting GMS servers in the DMZ, LAN and Internet
connectivity. AltraWeb is an external facing application independent of other
external facing applications, but sharing the DCP Midstream.com domain. Continue
hosting existing AltraWeb hosting servers in the DMZ, DNS routing related to DCP
Midstream.com namespace, web redirect from DCP Midstream and DEFS.com namespace,
and backend connectivity to GMS servers. Maintain current LAN & WAN
connectivity.    12    12/31/07    $ 15,496 Citrix Application Environment (DCP
Midstream 73): Continue to provide infrastructure and application support for
the Citrix environment. Requires current level of support for application server
environment and LAN/WAN connectivity.    12    12/31/07    $ 15,703 Data Center
Access (DCP Midstream 122) Provide access to the Duke Energy data center and ADC
for all applications, servers, user ID’s, and workstations. DCP Midstream and
3rd Parties, contracted by DCP Midstream will require data center and ADC access
to facilitate the transition.    12    12/31/07    $ 0.00

 

II. SERVICES TERM

The duration and end date of each services is provided in the above Chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

A-83



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com

   Attn:   

Allan Skov

Phone: 303-605-1610

Mobile: 303-808-5447

Facsimile: 303-605-2232

E-mail: ASkov@DCPMidstream.Com

 

A-84



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-38

 

Service Name:    DCP MIDSTREAM IT SECURITY ID Numbers(s):    94, 95, 183, 184,
185, 186, 187, 188, 190

 

I. SCOPE OF SERVICES

Duke Energy is to provide DCP Midstream with the services needed to maintain a
secured connection between DCP Midstream and Duke Energy’s network, including
processes and controls for accessing the Duke Energy network, and Duke Energy
supported applications and systems residing in Duke Energy’s environment. The
services to be provided, the duration for each, and the associated fees are in
the Chart below.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month WEB Content Filtering (190): Duke Energy to provide Web content filtering
support.    12    12/31/07    $ 7792 Security Administration (DCP Midstream 94):
Support IT infrastructure security, including continuation of current services
for anti-virus protection, application assessments, ASP assessments, IT security
exception reviews, infrastructure and other security related project
consultation, security policies and standards reviews, internal penetration
testing, security awareness updates, email filtering consultation, security
interface application support, and the FERC Compliance process.    12   
12/31/07    $ 7792 Active Directory (DCP Midstream 95): Provide access to the
DCP Midstream Active Directory domain. Requires Active Directory service support
(including trust relationships between ADs). Requires support be available 24/7.
   12    12/31/07    $ 7792 CIRT (DCP Midstream 183): Continue CIRT
communications and updates between the DCP Midstream CIRT team and Duke Energy
via phone calls. Make all portal updated information available for DCP Midstream
staff to post on the DCP Midstream portal.    12    12/31/07    $ 7792

 

A-85



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Vulnerability (Patch) Mgt. Reviews (DCP Midstream 184): Continue
vulnerability patch management updates. Both DCP Midstream and Duke Energy will
continue to endeavor to meet all needed patch dates while both company’s
networks are connected together.    12    12/31/07    $ 7792 Firewall Change
Request (DCP Midstream 185): Continue to provide firewall support for DCP
Midstream. Significant changes will be discussed and\or coordinated with Duke
Energy to ensure the continued network integrity.    12    12/31/07    $ 7792
WIP, Synchronization, and Data Integrity Reports (DCP Midstream 186): Continue
to produce all system integrity reporting processes including (but not limited
to): 1) AD Data Integrity, 2) Inactivity Reports, 3) Sweeper Reports, and 4)
Review of Expired Emergency Temp IDs Reports, 5) 3rd Party Spreadsheet Renewal
Process, 6) 3rd Party IT Access Request, 7) ongoing security reporting, etc.
Includes service schedule needs to be coordinated with HR’s schedule for WIP
processing and when communications are severed between DCP Midstream and Duke
Energy.    12    12/31/07    $ 15,615 IDS Monitoring (DCP Midstream 187): Duke
Energy will monitor the IDS for DCP Midstream’s network, detecting known
signatures of malicious code on company computers and networks. DCP Midstream
will be informed of issues that occur in the same manner as today to maintain
network integrity. While on Duke Energy’s network, DCP Midstream will share any
significant issues reported from IDS/IPS monitoring through the CIRT process.   
12    12/31/07    $ 7792 Security Forms Processing (DCP Midstream 188): Duke
Energy will process security related forms requested from DCP Midstream
including (but not limited to): 1) 3rd Party Connection Requests, 2) Active
Directory Change Requests, 3) Employee Remote Access Request, 4) Firewall /
Filter Change Requests, 5) Personal User ID Requests / Firewall Management
Server UNIX logonid’s, and 6) Standards Exception Requests.    12    12/31/07   
$ 7792

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

A-86



--------------------------------------------------------------------------------

CONFIDENTIAL

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

 

  1. IT 5000 Policies, Standards and Procedures

 

  •  

Duke Energy and DCP Midstream will adhere to the IT 5000 Policies, Standards,
and Procedures of both parties as a minimum. Current Duke Energy process for
documenting, reviewing, and approving exceptions will be followed. Additional
exceptions, (including the case where one party’s standards are less stringent
than the other’s), will be mitigated using the dispute resolution process
described in this agreement with additional routing so that both parties stay
abreast of issues.

 

  •  

Duke Energy understands that DCP Midstream will not be installing two-factor
authentication in 2007 due to timing and cost. This exception will be
documented, if not already.

 

  2. IT 6000 Policies, Standards, and Procedures

 

  •  

IT 6000 policies are out of scope for DCP Midstream’s SCADA Network due to cost
and regulatory differences. Current documented exceptions will continue their
periodic review, and if not eliminated, reasonable continuance will be granted
for the exception mitigation. While DCP Midstream and Duke Energy networks are
bridged, DCP Midstream will continue to maintain the current security
configuration around the SCADA networks as a minimum. Any exceptions to this
will be mitigated using the current exception process with added routing so that
both parties stay abreast of issues.

 

  3. Internal Penetration testing

 

  •  

Neither company will request internal penetration testing by the other; however,
either party may conduct penetration testing on their own infrastructure to
ensure ongoing network integrity as long as such testing is communicated to the
other company prior to the beginning of testing. Any significant issues found by
either party will be communicated to the other party.

 

  4. Forensic Investigations

 

  •  

Neither DCP Midstream nor Duke Energy will conduct forensic investigations of
the other’s IT assets. This is being done to protect the privacy of the party
being investigated. Either Duke Energy or DCP Midstream may need access to the
others assets, depending on the extent of an investigation. Permission for such
access will be requested in writing (or e-mail), and will not be unreasonably
withheld. Approval from either the HR or Legal department of the other company
will be deemed sufficient permission.

 

A-87



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  5. Project Security Consulting

 

  •  

DCP Midstream will do its own security project consulting as needed. While the
networks are bridged, decisions that may affect the integrity of network
security will be communicated to both parties.

 

  6. IT Security Policy and Standards

 

  •  

DCP Midstream will maintain its own security policy, standards, and governance,
as will Duke Energy. While the networks are bridged, decisions that may affect
the integrity of IT security of either party will be communicated to both
parties.

 

  •  

Duke Energy will provide adequate notice to DCP Midstream of any security
policy, procedure or other security-related changes that could impact the
operation of DCP Midstream’s systems.

 

V. CONTACTS

 

Service Provider:    Service Recipient: Attn:   

Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com

   Attn:   

Allan Skov

Phone: 303-605-1610

Mobile: 303-808-5447

Facsimile: 303-605-2232

E-mail: [ASkov@DCPMidstream.Com]

 

A-88



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-39

 

Service Name:    DCP MIDSTREAM TELECOMMUNICATIONS/NETWORK ID Number(s):    102,
108, 109, 110, 111

 

I. SCOPE OF SERVICES

Duke Energy will provide DCP Midstream with telecommunications and network
services. Services to be included are listed in the Chart below.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Cellular Phone Billing and Management (DCP Midstream 102): Provide DCP
Midstream with cellular phone reporting to employees and employee’s manager.
Requires providing DCP Midstream with cellular phone reporting since cellular
vendors provide electronic consolidated billing with pooled minutes plan.
Requires DCP Midstream employees to load vendor billing from pool plan into
billing application. Duke Energy to provide programming support for formatting
application if needed. Requires Duke Energy to provide use of software
application for DCP Midstream cell phone usage management reports. Average
charges are $9000 a month.    12    12/31/07     
 
 
  Pass
through
actual
charges. WAN Operations for DCP Midstream circuits routed through Charlotte
(110): Maintain current DCP Midstream circuits routed through Duke Energy
Charlotte. Requires Duke Energy to maintain vendor circuits from demarc to Duke
Energy routers, CSU’s; respond to trouble tickets as dispatched on circuits and
equipment. This includes the costs for the circuits leveraging Duke Energy’s
corporate volume discounts. Maintain routing tables as required. Continue
routing of voice traffic within Duke Energy’s Charlotte network. Includes
support for the ISDN circuits and services for the Tandberg video conferencing
system.    12    12/31/07    $ 30,247 Virtual Private Network (VPN) and Remote
Access Service (DCP Midstream 109): Manage current VPN service in Charlotte.
Includes the management and maintenance of the Nortel VPN gateways in Houston,
Chatham and Calgary. Includes VPN desktop clients    12    12/31/07    $ 5,827

 

A-89



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month and VPN access by DCP Midstream employees and approved third parties.
Continue to provide remote dial-in services including global dial-up access for
all DCP Midstream locations. Requires ability to access the corporate intranet
from anywhere in the world, 24x7 service availability, problem investigation via
SPOC, hardware and software maintenance for related infrastructure, capacity
planning.          Internet Service Access (DCP Midstream 108): Continue to
provide DCP Midstream with access to the Internet. Includes management and
maintenance of Internet access and availability to DCP Midstream thru existing
Internet gateways in Charlotte or the ADC. Includes Internet access to DCP
Midstream using approved Internet protocols and services.    12    12/31/07    $
28,704 Network Monitoring (DCP Midstream 111): Continue Network Monitoring.
Services include outage recognition and customer notification at a monitored
location, problem isolation, carrier engagement, and follow-up. Define customer
devices to network management systems and monitor network/device connection
availability. Notify customers (pager, phone call, or email) of service
disruption as reported by the management system. Provide location-specific
reports for availability information of WAN circuits as requested. Isolate
problem to router or circuit. Escalate circuit problem by reporting to carrier
and following up for resolution. Includes all current TOC (Telecommunication
Operations Center) services.    12    12/31/07    $ 7,844

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None

 

A-90



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:      Stan Land

              Phone: 713-627-4515

              Mobile: 713-204-7397

              Facsimile: 713-627-4655

              E-mail: scland@duke-energy.com

 

Service Recipient:

 

Attn:      Allan Skov

              Phone: 303-605-1610

              Mobile: 303-808-5447

              Facsimile: 303-605-2232

              E-mail: [ASkov@DCPMidstream.Com]

 

A-91



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-40

 

Service Name:    SPECTRA ENERGY IT BUSINESS AND MISCELLANEOUS APPLICATIONS ID
Number(s):    17, 20, 21, 23, 24, 32, 33, 52, 58, 127

 

I. SCOPE OF SERVICES

Duke Energy shall provide support to Spectra Energy for a variety of
miscellaneous applications and systems. Individual services, along with their
duration and fees, are listed below.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Employee Portal (20): Continue to support and make available the employee
portal (Plumtree environment). Limited Portal support will continue after the
Spectra Energy portal is established for Spectra Energy access to HR
applications as described in Schedule A-42, HR Portal, Human Resources (HR)
Systems.    12    12/31/07    $ 34,049 Filenet – Electronic Document Management
(EDM) (21): Continue to support Filenet EDM system and processes for Spectra
Energy. This includes 12 application interfaces from CAPS Online, Real Estate,
Corporate Secretary, IT Infrastructure & Support, MSDS, Supply Chain Management,
Records/Email management and Spectra Energy West.    6    6/30/07    $ 37,523
Records Management (127): Continue to make available and support Houston Records
Center System and Retention Information Database.    1    1/31/07    $ 2,913
Weather (23): Provide realtime data to Gas Control. FTP file currently retrieved
for meteorological data.    6    6/30/07    $ 2,698 Fleet System (24): Continue
to make available and support the fleet application used to maintain fleet
equipment and inventory.    9    9/30/07    $ 3,386 Laboratory Information
Management System (LIMS) (32): Continue to make available and support LIMS for
sample analysis.    6    6/30/07    $ 3,208 Electronics Forms Repository (52):
Provide for use of the corporate electronic forms repository infrastructure.   
6    6/30/07    $ 7,495

 

A-92



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month   Incident Reporting & Information Reporting and Access Control (33):
Continue to support Incident Reporting & Information Management System and
Access Control applications.    3    3/31/07    $ 3,031   SOX Express (58):
Continue to support Sox Express for Spectra Energy.    6    6/30/07      NA  (1)
FileNet and Fileshares for Tax (17): Continue support for FileNet and Fileshares
needed for Tax.    12    12/31/07    $ 524  

 

(1) SOX Express provided at no fee. Effort supports Duke Energy’s 2006 reporting
requirements while Spectra Energy was under Duke Energy.

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:

 

Attn:      Stan Land

              Phone: 713-627-4515

              Mobile: 713-204-7397

              Facsimile: 713-627-4655

              E-mail: scland@duke-energy.com

 

Service Recipient:

 

Attn:      Steve Craft

              Phone: (713-627-4310)

              Mobile: 713-447-4310

              Facsimile: 713-627-4066

              E-mail: swcraft@spectraenergy.com

 

A-93



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-41

 

Service Name:    SPECTRA ENERGY EMAIL SERVICES ID Number(s):    3, 19, 31, 65

 

I. SCOPE OF SERVICES

Duke Energy shall provide to Spectra Energy eMail services. Services to be
included, their duration, and fees are in the chart below.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month URL Redirects and eMail forwarding (3): Forward Spectra Energy email not
identified as SPAM that is received under Duke-energy.com to Spectra Energy mail
servers and redirect DEGT URL to new Spectra Energy URLs.    6    6/30/07    $
5,751 Litigation Archiving (19): Continue to provide email litigation archiving
system (utilizing current Corporate legal repository infrastructure). All
current services provided by EBS for CA iLumin and Centerra (archiving, data
capture, discovery) will be needed.    6    6/30/07    $ 18,237 SameTime (IBM) –
Instant Messaging and On-line Meetings (31): Continue to provide Duke Energy’s
Instant Messaging and On-line Meeting solution to Spectra Energy.    3   
3/31/07    $ 5,433 eMail Forwarding (65): Forward Spectra Energy email not
identified as SPAM that is received under duke-energy.com to Spectra Energy mail
servers. Spectra Energy to provide Duke Energy a list of original
(i.e.@duke-energy.com) and new (i.e.@spectraenergy.com) email addresses to
forward. Limit of one email address per Spectra Energy resource and 500 unique
mailing-group/application email addresses.    6    6/30/07    $ 5,751

 

II. SERVICES TERM

The duration and end date of each service is provided in the above chart.

 

III. FEES

See Chart above for fees.

 

A-94



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:

 

Attn:      Stan Land

              Phone: 713-627-4515

              Mobile: 713-204-7397

              Facsimile: 713-627-4655

              E-mail: scland@duke-energy.com

 

Service Recipient:

 

Attn:      Steve Craft

              Phone: 713-627-4310

              Mobile: 713-447-4310

              Facsimile: 713-627-4066

              E-mail: swcraft@spectraenergy.com

 

A-95



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-42

 

Service Name:    SPECTRA ENERGY HUMAN RESOURCES (HR) SYSTEMS ID Number(s):   
25, 27, 62, 191

 

I. SCOPE OF SERVICES

Duke Energy shall provide Spectra Energy, or support Spectra Energy’s use of
third-party services that provide Spectra Energy, the systems and IT-related
services needed for the Human Resource function. Services include those provided
by Hewitt, Smith Barney, Equity Edge (for historical data only),and Duke Energy.
Spectra Energy intends to move to a non-Spectra Energy service solution
effective January 1, 2008 and will also need Duke Energy support during this
transition.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month HR Portal (191): Duke Energy to provide access to the Hewitt HR Services
and to support a technical solution that links the new Spectra Energy Employee
Portal to the Hewitt HR Services (single signon), HR Briefcase, HR Manager’s
Briefcase, functions via Duke Energy Portal. This will be provided via links
from the Spectra Energy portal to pages on the Duke Energy Portal. Spectra
Energy personnel will link to myHR and Briefcase applications from those pages.
Note: Also see Employee Portal (20) under IT Business and Miscellaneous
Applications.    12    12/31/07      $26,173 HR Data Mart (25): Support the HR
and DS datamart and all reporting using business objects from the Mart.    12   
12/31/07    $ 46,720 Lotus Notes, DON, Career Ops, Bookmark (Duke Energy
supported), and third party services (27): Continue support for HR applications
that do not fall under Hewitt or other third party provider, i.e., Lotus Notes,
DON, Bookmark. Continue to support non-Hewitt HR third party services, e.g.,
Smith Barney and Equity Edge (for historical data only).    12    12/31/07    $
6,322 Organization Chart and Phone Book (62): Support use of the organization
chart and phone books for Spectra Energy. Spectra Energy will use a separate Org
Chart and Phone Book applications from Duke Energy. These applications will
contain only Spectra Energy and DCP Midstream data. There will be no access to
the Duke Energy Phone Book and Org Chart applications.    12    12/31/07    $
6,074

 

A-96



--------------------------------------------------------------------------------

CONFIDENTIAL

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:

 

Attn:      Stan Land

              Phone: 713-627-4515

              Mobile: 713-204-7397

              Facsimile: 713-627-4655

              E-mail: scland@duke-energy.com

 

Service Recipient:

 

Attn:      Steve Craft

              Phone: 713-627-4310

              Mobile: 713-447-4310

              Facsimile: 713-627-4066

              E-mail: swcraft@spectraenergy.com

 

A-97



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-43

 

Service Name:    DCP MIDSTREAM EMAIL / LOTUS NOTES APPLICATION SERVICES ID
Number(s):    79, 96, 97, 98, 100, 169, 170, 182

 

I. SCOPE OF SERVICES

Duke Energy will provide eMail services to DCP Midstream. Continue to provide
eMail services to DCP Midstream. Services under this TSA include Email, URL
redirects, email forwarding, litigation archiving and Lotus Notes Applications.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Email (DCP Midstream 97): Continue to provide email server administration,
user administration, Spam filtering, blackberry server and firmware management.
Duke Energy to continue supporting RightFax functionality in the Duke Energy
environment. Requires services be available 24/7.    12    12/31/07      $4,693
Email Forwarding (DCP Midstream 169) Forward all DCP Midstream email not
identified as SPAM that is received under Duke-energy.com to DCP Midstream mail
servers. DCP Midstream to provide Duke Energy a list of original (i.e.
@duke-energy.com) and new (i.e. @DCPMidstream.com) email addresses to forward.
   12    12/31/07    $ 4,693 URL Redirects (DCP Midstream 182) Redirect DEFS
URL’s to the new DCP Midstream URLs.    12    12/31/07    $ 4,693 Litigation
Archiving (DCP Midstream 96): Continue to provide email litigation archiving
system (utilizing current Corporate legal repository infrastructure). Requires
service support for Legal Hold email and applicable held email transferred.
Requires all current services being provided by EBS for CA iLumin and Centerra
(archiving, data capture, and discovery). Requires Data capture be provided
24/7.    12    12/31/07    $ 4,693 SameTime (IBM) – Instant Messaging and
On-line Meetings (DCP Midstream 98): Continue to use Duke Energy’s Instant
Messaging and On-line Meeting solution. Requires 24/7 availability. Requires the
internal IM and on-line meetings for DCP Midstream will use the current SameTime
solution.    12    12/31/07    $ 4,693

 

A-98



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Lotus Notes (DCP Midstream 79): Continue to provide support for the Lotus Notes
environment; including all required domains for existing Lotus Notes
applications. Maintain support for applications interfaced between Lotus Notes
applications and other systems. Continue supporting current domains and provide
support for any new domains required during the transition. Requires Tier 1 & 2
support will continue to be provided by Duke Energy. Requires continued support
for applications with complex interfaces such as Investor Relations, Group
Population, Deal Tickets Price Reporting, CMS, AMS, and Petris OneCall. Requires
continued support for all Lotus Notes applications with a valid DEFS user ID,
including address book, calendars, DON, Gas Acc, all applications that read the
Financial data mart etc. Costs include Lotus Notes Application support ($4,693)
and software maintenance ($7,899). Note that the $7,899 monthly charge is an
estimate (based on 2006 charges) and will be adjusted and trued up based on the
actual annual charge from the vendor (IBM).    12    12/31/07    $ 12,592
Directory Synchronization between new DCP Midstream and Duke Energy (DCP
Midstream 100): Directory synchronization between DCP Midstream and Duke Energy.
Includes all DCP Midstream Exchange Organizations and Lotus Notes Domains.
(1) DCP Midstream and Duke Energy personnel managing the TSA’s will need to be
able to communicate. (2) There are applications in Corp that the DCP Midstream
will utilize, requiring directory synchronization for mail routing and access.
Requires support be available 24/7. Continue to support email services that
support secondary email enabled applications. Areas include separation of
accounts, address books, SMTP, and calendars. Maintain inbound email routing to
applications for duke-energy.com and DCP Midstream.com and outbound SMTP support
under the DCP Midstream.com domain. This includes registering the DCP
Midstream.com domain and processing inbound and outbound mail.    12    12/31/07
   $ 4,693 Electronics Forms Repository (DCP Midstream170): Continue to use the
corporate electronic forms repository infrastructure. This requires access,
routing and approval functions.    12    12/31/07    $ 4,693

 

A-99



--------------------------------------------------------------------------------

CONFIDENTIAL

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

Excludes Outlook and related corporate email communications.

 

V. CONTACTS

 

Service Provider:

 

Attn:      Stan Land

              Phone: 713-627-4515

              Mobile: 713-204-7397

              Facsimile: 713-627-4655

              E-mail: scland@duke-energy.com

  

Service Recipient:

 

Attn:      Allan Skov

              Phone: 303-605-1610

              Mobile: 303-808-5447

              Facsimile: 303-605-2232

              E-mail: [ASkov@DCPMidstream.Com]

 

A-100



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-44

 

Service Name:    SPECTRA ENERGY IT INFRASTRUCTURE ID Number(s):    1, 2, 4, 28,
29, 30

 

I. SCOPE OF SERVICES

Duke Energy shall provide IT Infrastructure support to Spectra Energy, enabling
Spectra Energy’s use of Duke Energy supported IT Systems through the period
covered by this Schedule. IT Infrastructure support will include Business/IT
Recovery, Asset Center, WIP, Change Management, and Workstation Management. The
individual services, their duration and cost follow:

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Business/IT Recovery (1): Spectra Energy will require the use of the Duke
Energy McQuire office complex as a hot site to meet Spectra Energy’s current
business recovery requirements until May 31, 2007.    5    5/31/07    $64,655

DEGT Domain Active (2) Duke Energy will provide Spectra Energy with access to
the ‘

Spectra Energy Active Directory domain.

   6    6/30/07    —   Dir Sync between new Spectra Energy and Duke Energy (28):
Directory synchronization between the new Spectra Energy (US and Canada) and
Duke Energy through 2007. Includes all Spectra Energy Exchange Organizations and
Lotus Notes Domains. (1) Spectra Energy and Duke Energy personnel managing the
TSAs will need to be able to communicate and coordinate migration of services
from Duke Energy to Spectra Energy. (2) There are applications in Duke Energy
that the Spectra Energy will utilize, requiring directory synchronization for
mail routing and access. Corporate (Duke Energy) Directory Services (using
Microsoft MIIS) should continue to synch addressing information between Spectra
Energy Lotus Notes domains (US and Canada) and corporate Duke Exchange. Enable
Spectra Energy resources continued access to specific applications that require
workflow and approval routing. Duke Energy will maintain, if needed, any
existing synchronization processes required to support the continued access and
functionality of the existing applications.    12    12/31/07    $6,389

 

A-101



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Workstation Management (29) – Maintain (1) BR06A image support and
maintenance, (2) USUS patch deployments, (3) DAE support, and (4) all
applications, utilities and tools used for workstation management services. All
services currently provided by EBS IT operations Enterprise Workstation
Management group are in scope, including (1) Administration of the Deploy Work
Management System (DWMS), (2) Vendor Performance Support for all products and
services offered by EWM and, (3) maintaining work management built into Remedy
(Help Desk) application.    9    9/30/07    $22,626 Asset Center Support (30) –
Maintain all asset center applications functional support through 6/30/07.
Includes application support and services.    6    6/30/07    $27,867 Change
Management (4) – Support of change management ICI Notes application for Houston.
All services currently provided by EBS to Spectra Energy Houston operations with
regards to change control. All services are to remain “As Is” for Union Gas and
Pipeline and Field Services which does not use this application.    6    6/30/07
   $3,208

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

A-102



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:      Stan Land

              Phone: 713-627-4515

              Mobile: 713-204-7397

              Facsimile: 713-627-4655

              E-mail: scland@duke-energy.com

 

Service Recipient:

 

Attn:      Steve Craft

              Phone: 713-627-4310

              Mobile: 713-447-4310

              Facsimile: 713-627-4066

              E-mail: swcraft@spectraenergy.com

 

A-103



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-45

 

Service Name:    SPECTRA ENERGY IT SECURITY ID Number(s):    2, 10, 42, 63

 

I. SCOPE OF SERVICES

Duke Energy is to provide Spectra Energy with the services needed to maintain a
secured IT operating environment for Spectra Energy during the transition
period. These services will protect Spectra Energy’s IT assets from unintended
access, maintain the accuracy and integrity of data traveling across and stored
on Spectra Energy’s IT assets, and reduce or mitigate the overall cyber security
risks to Spectra Energy. The individual services, their duration and cost
follow:

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Active Directory Support (2): Provide access to the Duke Energy Active
Directory domain.    6    6/30/07      $9,594 CIRT (42): Continue CIRT
communications and updates between the Spectra Energy CIRT team and Duke Energy
via phone calls. Make all portal updated information available for Spectra
Energy staff to post on the Spectra Energy portal.    12    12/31/07    $ 11,684
Vulnerability (Patch) Mgt. Reviews (42): Continue vulnerability patch management
updates. Mutual collaboration between Duke Energy and Spectra Energy’s patch
management efforts will continue at no fee until Spectra Energy is no longer
connected to the Duke Energy network. Both Spectra Energy and Duke Energy will
continue to meet all needed patch dates while both company’s networks are
connected.    6    6/30/07    $ 11,653 Firewall Change Request (42): Spectra
Energy US will manage the firewalls beginning on 1/1/2007. Significant changes
will be discussed and\or coordinated with Duke Energy to ensure the continued
network integrity. (Note: Firewalls are a security gateway providing protection
to the internal network from other networks, including the Internet.
Nokia-Checkpont is the current vendor.)    9    9/30/07      N/A WIP,
Synchronization, and Data Integrity Reports (63): Continue to produce all system
integrity reporting processes including (but not limited to): 1) AD Data
Integrity, 2) Inactivity Reports, 3) Sweeper Reports, and 4) Review of Expired
Emergency Temp IDs Reports, 5) 3rd Party Spreadsheet Renewal Process, 6) 3rd
Party IT Access Request    12    12/31/07    $ 35,526

 

A-104



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month IDS Monitoring (42): Duke Energy will monitor the IDS for Spectra Energy’s
network, detecting known signatures of malicious code on company computers and
networks. Spectra Energy will be informed of issues that occur in the same
manner as today to maintain network integrity. While on Duke Energy’s network,
Spectra Energy will share any significant issues reported from IDS/IPS
monitoring through the CIRT process.    9    9/30/07      $11,497 Security Forms
Processing (42): Spectra Energy will process security related forms passed on
from Duke including (but not limited to): 1) 3rd Party Connection Requests,
2)Active Directory Change Requests, 3) Employee Remote Access Request, 4)
Firewall / Filter Change Requests, 5) Personal User ID Requests / Firewall
Management Server UNIX logonid’s, and 6) Standards Exception Requests.    0   
12/31/06      N/A Manage Canadian Firewalls (10): Duke Energy will continue to
manage the Canadian firewalls. Further Duke Energy will continue maintenance and
support of Spectra Energy’s Canada backup firewall management server –
degtcltfwm01. Once, Canada takes over management of the firewalls, changes will
be coordinated through Spectra Energy IT Security Operations. (Note: Firewalls
are a security gateway providing protection of the internal network from other
networks, including the Internet. Nokia-Checkpont is the current vendor.)    6
   6/30/07    $ 3,625 WEB Content Filtering (42): Spectra Energy will have its
own management of content filtering by 12/31/06    0    12/31/06      N/A

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

III. FEES

See Chart above for fees

 

A-105



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IV. ADDITIONAL TERMS AND CONDITIONS

IT 5000 Policies, Standards and Procedures

 

  •  

Duke Energy and Spectra Energy will adhere to the IT 5000 Policies, Standards,
and Procedures of both parties as a minimum. Current Duke Energy process for
documenting, reviewing and approving exceptions will be followed. Duke Energy
understands that Spectra Energy will not be installing two-factor authentication
in 2007. This exception will be documented.

IT 6000 Policies, Standards, and Procedures

 

  •  

IT 6000 policies are out of scope for Spectra Energy’s SCADA Network due to cost
and regulatory differences. Current documented exceptions will continue their
periodic review, and if not eliminated, reasonable continuance will be granted
for the exception mitigation. While Spectra Energy and Duke Energy networks are
bridged, Spectra Energy will continue to maintain the current security
configuration around the SCADA networks as a minimum. Any exceptions to this
will be mitigated using the current exception process with added routing so that
both parties stay abreast of issues.

Internal Penetration testing

 

  •  

Neither company will request internal penetration testing by the other; however,
either party may conduct penetration testing on their own infrastructure to
ensure ongoing network integrity as long as such testing is communicated to the
other company prior to the beginning of testing. Any significant issues found by
either party will be communicated to the other party.

Forensic Investigations

 

  •  

Neither company will conduct forensic investigations of the other’s IT assets.
This is being done to protect the privacy of the party being investigated.
Either company may need access to the other’s assets, depending on the extent of
an investigation. Permission for such access will be requested in writing (or
e-mail), and will not be unreasonably withheld. Approval from either the HR or
Legal department of the other company will be deemed sufficient permission.

Project Security Consulting

 

  •  

Spectra Energy will do its own security project consulting as needed. While the
networks are bridged, decisions that may affect the integrity of network
security will be communicated to both parties.

IT Security Policy and Standards

 

  •  

Spectra Energy will maintain its own security policy, standards, and governance,
as will Duke Energy. While the networks are bridged, decisions that may affect
the integrity of IT security of either party will be communicated to both
parties.

 

A-106



--------------------------------------------------------------------------------

CONFIDENTIAL

 

V. CONTACTS

 

Service Provider:

 

Attn:      Stan Land

              Phone: 713-627-4515

              Mobile: 713-204-7397

              Facsimile: 713-627-4655

              E-mail: scland@duke-energy.com

 

Service Recipient:

 

Attn:      Steve Craft

              Phone: (713-627-4310)

              Mobile: 713-447-4310

              Facsimile: 713-627-4066

              E-mail: swcraft@spectraenergy.com

 

A-107



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SCHEDULE A-46

 

Service Name:    SPECTRA ENERGY IT TELECOMMUNICATIONS/ NETWORK ID Number(s):   
7, 8, 9, 11, 12, 13, 14, 197, 198

 

I. SCOPE OF SERVICES

Duke Energy will provide Spectra Energy with telecommunications and network
services. The individual services, their duration and cost follow:

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Cellular Phone Billing and Management (7): Provide Spectra Energy with
cellular phone reporting to employees and employee’s manager. Application: Corp
– Misc – Comm – 1 – Cellular Usage.    6    6/30/07    $ 3,208 WAN Operations
for Spectra Energy circuits routed through Charlotte (8): Maintain current
Houston and Canada WAN circuits routed through Duke Energy Charlotte. Maintain
vendor circuits from demarc to Duke Energy Routers, CSUs, respond to trouble
tickets as dispatched on circuits and equipment. Maintain routing tables as
required. All WAN circuit costs to be direct-billed to Spectra Energy.    12   
12/31/07    $ 0.00 SCADA Telemetry backup routing (9): Maintain Verizon backup
telemetry circuit in Charlotte. Circuit is routed back to Houston on Duke Energy
WAN.    3    3/31/07    $ 0.00 Virtual Private Network (VPN) Service (11):
Manage current VPN service in Charlotte. Manage and maintain the Nortel VPN
gateways in Houston, Chatham, and Calgary. Support Nortel VPN desktop clients.
Access to VPN by Spectra Energy personnel and Spectra Energy approved third
parties.    6    6/30/07    $ 2,015 Voice Dialing Plan (12): Continue routing of
voice traffic within Duke Energy Charlotte network. Maintain circuits, tie
lines, PBX interface and traffic routing, and respond to trouble tickets as
dispatched on circuits and equipment.    6    6/30/07    $ 0.00 Telecom
Information System (TIS) (13): Continue to provide availability and support for
the Telecom Information System and the Spectra Energy telephone directory.
Provide Spectra Energy access to TIS to provide employee MAC moves, adds,
changes) data to upload into Spectra Energy telephone directory.    3    3/31/07
   $ 3,031

 

A-108



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Internet Service Access (14): Continue to provide Spectra Energy with
access to the Internet.    6    6/30/07    $ 0.00 Voice-Conferencing (197):
Provide and manage the voice conferencing service in Charlotte for Spectra
Energy US based operations.    1    1/31/07    $ 5,320 Voice-Conferencing (198):
Provide and manage the voice conferencing service in Charlotte for Spectra
Energy US based operations.    1    1/31/07    $ 5,320

 

II. SERVICES TERM

The duration and end date of each service is provided in the above Chart.

 

III. FEES

See Chart above for fees.

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:   Service Recipient:

Attn:

 

Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com

  Attn:   

Steve Craft

Phone: 713-627-4310

Mobile: 713-447-4310

Facsimile: 713-627-4066

E-mail: swcraft@spectraenergy.com

 

A-109



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B

SERVICES TO BE PROVIDED TO DUKE ENERGY BY SPECTRA ENERGY

Capitalized terms used in this Schedule and not otherwise defined in the
Schedule shall have the respective meanings ascribed thereto in the body of the
Transition Services Agreement to which this Schedule is attached (the
“Agreement”).

All dollars expressed are U.S. Dollars, unless otherwise explicitly noted.

Spectra Energy will bill Duke Energy periodically as set forth in the Agreement.

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-1

 

Service Name:    DUKE ENERGY - HR GENERAL CONSULTING ID Number(s):    159

 

I. SCOPE OF SERVICES

Spectra Energy shall provide to Duke Energy consulting services, outside of that
referenced in specific HR Service Agreements, with Subject Matter Experts from
Duke, Human Resources, on an on-going basis through 2007. Consulting may be in
the form of telephone and email exchange or meetings as required.

Expertise may be sought from the following functions:

 

  •  

Staffing & Recruiting;

 

  •  

Training & Development;

 

  •  

General & Executive Compensation;

 

  •  

US Benefits;

 

  •  

Compliance;

 

  •  

Vendor Management Office;

 

  •  

Employee Relations;

 

  •  

Medical Management;

 

  •  

Labor Relations; and

 

  •  

Business Support and General Services.

 

II. SERVICES TERM

January 1, 2007 to December 31, 2007

 

III. FEES

Spectra Energy personnel relating to:

Staffing & Recruiting - $79/hour + out of pocket expenses

Training & Development - $86/hour + out of pocket expenses

General & Executive Compensation - $112/hour + out of pocket expenses

US Benefits - $80/hour + out of pocket expenses

Compliance - $93/hour + out of pocket expenses

 

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

Vendor Management Office Support - $84/hour + out of pocket expenses

Vendor Management Office Transformation - $127/hour + out of pocket expenses

Employee Relations - $78/hour + out of pocket expenses

Medical Management - $122/hour + out of pocket expenses

Labor Relations - $113/hour + out of pocket expenses

Business Support and General Services - $111/hour + out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:   Service Recipient:

Attn:

 

Jim Haynes

VP, HR Spectra Energy US

Phone: 713-627-5166

Mobile: 713-501-5641

Facsimile: 713-989-3181

E-mail: jdhaynes@duke- energy.com

  Attn:   

Colon McLean –

VP, HR Business Support

Phone: 704-382-3442

Mobile 704-651-6317

Facsimile: 704-382-1982

E-mail: csmclean@duke-energy.com:

 

B-3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-2

 

Service Name:    SPECTRA ENERGY AUDIT SERVICES RESOURCE SHARING ID Number(s):   
207

 

I. SCOPE OF SERVICES

Spectra Energy will provide audit services to Duke Energy as requested. In
addition, where Spectra Energy Audit Services performs audits of functions that
provide transition services to Duke Energy, Spectra Energy Audit Services will
provide audit documentation to Duke Energy Audit Services for their reliance.
The intended services include performing the audits of common processes,
providing documentation of audit results, and providing audit reports of
significant findings.

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007

 

III. FEES

All Spectra Energy personnel: $113/hour plus out of pocket expenses

Maximum of 5,000 hours of time from Spectra Energy Audit Services.

 

IV. ADDITIONAL TERMS AND CONDITIONS

To the extent resources needed to provide requested audit services are
unavailable due to utilization on other Spectra Energy projects, Spectra Energy
shall provide the requested audit services only if it does not interfere with
other work.

Where Duke Energy and Spectra Energy elect to jointly perform audit services,
Spectra Energy may provide personnel and resources in proportion to its relative
portion of the audit. In those situations, no fee will be needed.

 

B-4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

 

V. CONTACTS

 

Service Provider:   Service Recipient:

Attn:

 

Dorothy Ables

VP, Audit, Ethics and Compliance

Phone: 713-627-4400

Mobile: : 713-204-1230

Facsimile: : 713-989-3257

E-mail: : dmables@duke-energy.com

 

Attn:

  

Jeff Browning

VP, Audit Services

Phone: 704-382-6353

Mobile: : 704-609-6129

Facsimile: : 704-382-3795

E-mail: : jgbrowning@duke-energy.com

 

B-5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-3

 

Service Name:    DUKE ENERGY SERVICES FOR PROPERTY TAX ID Number(s):    128

 

I. SCOPE OF SERVICES

Spectra Energy will prepare the 2006 property tax payments for Duke Energy
Shared Services, Inc. (with respect to the business of Duke Energy Carolinas,
LLC), Duke Energy Washington, Duke Energy Hanging Rock, Duke Energy Vermillion,
Duke Energy Lee, and Duke Energy Fayette through March 31, 2007.

 

II. SERVICES TERM

January 1, 2007 - March 31, 2007

 

III. FEES

$3,890/month, plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:   Service Recipient:

Attn:

 

Steve Sobell

Phone: 704-382-0999

Mobile: 704-258-5827

Facsimile: 704-382-8261

E-mail: smsobell@duke- energy.com

  Attn:   

Keith Butler

Phone: 704-382-8681

Mobile: 704-905-3115

Facsimile: 980-373-5694

E-mail: kgbutler@duke-energy.com

 

B-6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-4

 

Service Name:    DUKE ENERGY SERVICES FOR PROPERTY TAX ID Number(s):    193

 

I. SCOPE OF SERVICES

Consultation on preparation of 2007 property tax returns: Duke Energy Shared
Services, Inc. (with respect to the business of Duke Energy Carolinas, LLC in
NC, SC, and GA); Duke Communications (NC); and DENA Midwest plants transferred
to CG&E.

 

II. SERVICES TERM

January 1, 2007 - December 31, 2007

 

III. FEES

All Spectra Energy personnel: $125 /hour plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Sobell

Phone: 704-382-0999

Mobile: 704-258-5827

Facsimile: 704-382-8261

E-mail: smsobell@duke-energy.com

  

Attn:

  

Keith Butler

Phone: 704-382-8681

Mobile: 704-905-3116

Facsimile: 980-373-5694

E-mail: kgbutler@duke-energy.com

 

B-7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-5

 

Service Name:    DUKE ENERGY SERVICES FOR DENA FACILITIES ID Number(s):    194

 

I. SCOPE OF SERVICES

Consultation on DENA facilities regarding litigation or pending appeals: Morro
Bay, New Albany, and Enterprise. Services include, for example, employee time in
connection with subpoenas or negotiating final assessments with taxing
jurisdictions.

 

II. SERVICES TERM

January 1, 2007 - December 31, 2007

 

III. FEES

All Spectra Energy personnel: $145/hour plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Sobell

Phone: 704-382-0999

Mobile: 704-258-5827

Facsimile: 704-382-8261

E-mail: smsobell@duke-nergy.com

  

Attn:

  

Keith Butler

Phone: 704-382-8681

Mobile: 704-905-3116

Facsimile: 980-373-5694

E-mail: kgbutler@duke-energy.com

 

B-8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-6

 

Service Name:    DUKE ENERGY SERVICES FOR SALES & USE TAX AUDIT SUPPORT ID
Number(s):    140

 

I. SCOPE OF SERVICES

Spectra Energy will provide Duke Energy access to professionals familiar with
sales & use tax in the event of a sales & use tax audit.

 

II. SERVICES TERM

January 1, 2007 - December 31, 2007

 

III. FEES

All Spectra Energy personnel: $115/hour plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Sobell

Phone: 704-382-0999

Mobile: 704-258-5827

Facsimile: 704-382-8261

E-mail: smsobell@duke-energy.com

  

Attn:

  

Keith Butler

Phone: 704-382-8681

Mobile: 704-905-3116

Facsimile: 980-373-5694

E-mail: kgbutler@duke-energy.com

 

B-9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-7

 

Service Name:    DUKE ENERGY SERVICES FOR STATE INCOME TAX AUDIT SUPPORT ID
Number(s):    129

 

I. SCOPE OF SERVICES

Spectra Energy will provide Duke Energy access to professionals familiar with
state income tax in the event of a state tax audit.

 

II. SERVICES TERM

January 1, 2007 - December 31, 2007

 

III. FEES

All Spectra Energy personnel: $110/hour plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Sobell

Phone: 704-382-0999

Mobile: 704-258-5827

Facsimile: 704-382-8261

E-mail: smsobell@duke-energy.com

  

Attn:

  

Keith Butler

Phone: 704-382-8681

Mobile: 704-905-3116

Facsimile: 980-373-5694

E-mail: kgbutler@duke-energy.com

 

B-10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-8

 

Service Name:    DUKE ENERGY SERVICES FOR STATE TAX ID Number(s):    139

 

I. SCOPE OF SERVICES

Spectra Energy will provide to Duke Energy state income tax compliance and
consultation services and assistance with the preparation of PowerCo, unitary,
consolidated state income tax returns.

 

II. SERVICES TERM

January 1, 2007 - December 31, 2007

 

III. FEES

$400 per state tax return plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Sobell

Phone: 704-382-0999

Mobile: 704-258-5827

Facsimile: 704-382-8261

E-mail: smsobell@duke-energy.com

  

Attn:

  

Keith Butler

Phone: 704-382-8681

Mobile: 704-905-3116

Facsimile: 980-373-5694

E-mail: kgbutler@duke-energy.com

 

B-11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-9

 

Service Name:    DUKE ENERGY SERVICES FOR STATE TAX ID Number(s):    195

 

I. SCOPE OF SERVICES

Spectra Energy will provide to Duke Energy assistance with state estimated tax
payments; calculation of and preparation of estimated tax payments for Duke
Energy entities for 2007.

 

II. SERVICES TERM

January 1, 2007 - December 31, 2007

 

III. FEES

$50 / jurisdictional filing plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Sobell

Phone: 704-382-0999

Mobile: 704-258-5827

Facsimile: 704-382-8261

E-mail: smsobell@duke-energy.com

  

Attn:

  

Keith Butler

Phone: 704-382-8681

Mobile: 704-905-3116

Facsimile: 980-373-5694

E-mail: kgbutler@duke-energy.com

 

B-12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-10

 

Service Name:    DUKE ENERGY SERVICES FOR STATE TAX ID Number(s):    196

 

I. SCOPE OF SERVICES

Spectra Energy will provide to Duke Energy consultation services regarding the
use of systems to calculate state effective tax rates for accrual purposes.

 

II. SERVICES TERM

January 1, 2007 - December 31, 2007

 

III. FEES

All Spectra Energy personnel: $100/hour plus out of pocket expenses

 

IV. ADDITIONAL TERMS AND CONDITIONS

None.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Sobell

Phone: 704-382-0999

Mobile: 704-258-5827

Facsimile: 704-382-8261

E-mail: smsobell@duke-energy.com

  

Attn:

  

Keith Butler

Phone: 704-382-8681

Mobile: 704-905-3116

Facsimile: 980-373-5694

E-mail: kgbutler@duke-energy.com

 

B-13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-11

 

Service Name:    DUKE ENERGY – PEOPLESOFT IT SUPPORT ID Number(s):    181

 

I. SCOPE OF SERVICES

Spectra Energy will provide Duke Energy with PeopleSoft IT Support. Level of
service and fees are provided in the chart below and are based on 0.5 FTE.
Support provided above the 0.5 FTE level will be charged at the rate of $78 per
hour. Written agreement and approval between the Service Provider and Service
Recipient is required before base service support for 0.5 FTE is exceeded.

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month

PeopleSoft IT Support (R-181): Spectra Energy will provide services related to
the systems and IT-related services to Duke Energy needed for applications being
used in the U.S. Based portion of Duke Energy. These services shall include the
following:

 

1.      Support and administration of the Informatica 7.1/FI-Hub which is
inclusive of the ETL tool used to create the new Financial data mart on Oracle

2.      Support and administration of the VSI-Fax/Merkur Infrastructure which is
the Billing and Invoice interface to the PeopleSoft Financials System

3.      Support for the Smart Dialer Infrastructure which is an application used
primarily by the Investor Relations group

4.      Support for the PeopleSoft Infrastructure for Financials, HRMS, and
Expense systems.

5.      Ongoing ‘On-call’ support for all Financials and Supply Chain related
applications noted below:

 

Financials:

a)      PeopleSoft 8.0

b)      Smart Dialer

c)      Sox Express/Open Pages

d)      CorpTax ETS

e)      Hyperion Enterprise/HFM

f)      Informatica/FI-Hub

 

Supply Chain:

a)      PeopleSoft 8.0 (Epro, Inventory, Purchasing, Expenses)

b)      Merkur/VSI Fax

c)      Vertex

d)      CAPS Online

   12    12/31/07    $ 5,400

NOTE: Fee based on use of Spectra Energy personnel. If contract resources are
used, the actual resource cost will apply.

 

B-14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007

 

III. FEES

Fees for the level of service are included in the Chart above.

 

IV. ADDITIONAL TERMS AND CONDITIONS

 

  •  

Spectra Energy will provide Duke Energy with a statement of services provided
beyond the base fee for 0.5 FTE at time of monthly billing.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Craft

Phone: 713-627-4310

Mobile: 713-447-4310

Facsimile: 713-627-4066

E-mail: swcraft@spectraenergy.com

  

Attn:

  

Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com

 

B-15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-12

 

Service Name:    DUKE ENERGY REAL ESTATE SERVICES ID Number(s):    5

 

I. SCOPE OF SERVICES

Duke Energy leased space in 5400 Westheimer office. Rent for 69,851 RSF (Level 7
& portion of building common) to be paid by Duke Energy to Spectra Energy for
specified term. Rent payment will include normal building services as described
in this Schedule or the underlying lease.

A sublease agreement shall be entered into incorporating the terms outlined in
this Schedule.

The rent shall include the following:

McKinney Street

 

  •  

Facilities O&M cost (Base building operation / maintenance and Data Center
equipment maintenance )

 

  •  

Data center (10,000 RSF) annual electrical cost.

 

  •  

Temporary file / equipment storage

 

  •  

Covered and card access controlled parking

 

  •  

On site security officer (normal business hours)

 

  •  

Card access controlled space

 

  •  

Telcom / desktop support (reverse TSA per S.Pittman)

 

II. SERVICES TERM

January 1, 2007 through December 31, 2007, subject to either party’s right to
terminate the lease early with at least 90 days prior written notice to the
other party, provided that a notice for termination cannot occur prior to
April 1, 2007.

 

III. FEES

Monthly rent cost = $ 161,472

 

IV. ADDITIONAL TERMS AND CONDITIONS

Duke Energy to be subject to terms and conditions noted in the underlying lease
agreement between Spectra Energy and its landlord.

 

B-16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Paul Davis

Phone: 713-627-5047

Mobile: 713-703-6932

Facsimile: 713-386-4043

E-mail: dpdavis@duke-energy.com

  

Attn:

  

Cindy Young

Phone: 704-382-0010

Mobile: 704-989-8756

Facsimile: 980-373-9770

E-mail:

cmyoung@duke-energy.com

 

B-17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-13

 

Service Name:    DUKE ENERGY – TELECOM, WORKSTATION, SERVER SERVICES ID
Number(s):    55, 56, 57, 60, 192, 201

 

I. SCOPE OF SERVICES

Spectra Energy will provide to Duke Energy the following services for the
duration and cost indicated:

 

Service

   Duration
(Mo.)    End
Date    Cost /
Month Voice and data network connectivity for Duke Energy employees residing at
Westheimer. Services include phone support, voice mail support and network
connectivity. (R-55)    12    12/31/07    $ 6,500 Deskside support including
workstation deployment and maintenance, and problem resolution based on Remedy
tickets submitted. (R-56)    12    12/31/07    $ 11,380 Continued server and
Lotus Notes environment support of PEC NAB (names & address book). (R-57)    12
   12/31/07    $ 420 Server and database support for Notrix software (server
TEHOUT01). ). (R-60)    12    12/31/07    $ 420 Server Support (R-201): Provide
server support for Duke Application and data base servicers, including hardware
and environmental support.    6    6/30/07    $ 10,000

NOTE: Rates based on use of Spectra Energy personnel. If contract resources are
used, the actual resource cost will apply.

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007

 

III. FEES

Fees for the level of service are included in the Chart above.

 

IV. ADDITIONAL TERMS AND CONDITIONS

Spectra Energy will provide Duke Energy with a statement of services provided,
along with associated fees, at time of monthly billing.

 

B-18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Steve Craft

Phone: 713-627-4310

Mobile: 713-447-4310

Facsimile: 713-627-4066

E-mail: swcraft@spectraenergy.com

   Attn:   

Stan Land

Phone: 713-627-4515

Mobile: 713-204-7397

Facsimile: 713-627-4655

E-mail: scland@duke-energy.com

 

B-19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

SCHEDULE B-14

 

Service Name:    DUKE ENERGY LOGISTICS / FREIGHT TRANSPORTATION PROGRAM ID
Number(s):    48

 

I. SCOPE OF SERVICES

Spectra Energy will administer a transportation and logistics program in a
timely and professional manner on behalf of Duke Energy to include services as
follows:

 

  •  

Arrange dedicated truck service on behalf of Duke Energy through the use of
third party service companies.

 

  •  

Coordinate plant outage transportation by planning equipment on-site schedule
with outage coordinators, making all arrangements and follow-up through delivery
of goods.

 

  •  

Negotiate and manage transportation related contracts including contracts with
third party logistics (3PL) service companies.

 

  •  

Maintain and continuously update the online routing guide and shipping matrix.

 

  •  

Manage document retention program through the use of the Traffic Management
database.

 

  •  

Manage the accounting process for freight bill audit and payment services
through third party service provider including the processing of two weekly
invoices for Duke Energy.

 

  •  

Work with Duke Energy planning and design teams as consultant with regards to
cargo transportation on major turn-key projects.

 

  •  

Assist Duke Energy suppliers with routing of “Freight Collect” cargo and
resolution of invoice discrepancies due to non-compliance with purchase order
instructions.

 

II. SERVICES TERM

January 1, 2007 – December 31, 2007

 

III. FEES

Monthly fee covering the defined scope of services = $21,250.

Monthly fee is based on the 2007 budgeted costs and current permanent and
temporary staffing levels. Any additional contractor staffing to support Duke
Energy will be incremental to the monthly fee and will be billed directly to
Duke Energy. Any services provided beyond the defined of scope of services will
be mutually agreed upon and approved by Duke Energy in advance. The monthly fee
excludes certain “pass-through” costs which are detailed in the Additional Terms
and Conditions section.

 

B-20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

B

 

IV. ADDITIONAL TERMS AND CONDITIONS

Duke Energy will be responsible for all freight charges including 3PL service
charges arranged by Spectra Energy Logistics and as charged by suppliers.
Payment will be due directly to the service provider upon receipt by electronic
funds transfer.

At the conclusion of TSA, all documents related to Duke Energy shipments will be
sent freight collect to Duke Energy to be retained by Duke Energy for a minimum
of seven years from date of shipment.

In order for Spectra Energy Logistics to provide these services, it is agreed
that, subject to establishment of security and confidentiality restrictions
determined by Duke Energy, Duke Energy will provide access to all purchasing
systems (read only) and corporate accounts payable system (CAPS) to the extent
reasonably required for Spectra Energy to provide such services.

 

V. CONTACTS

 

Service Provider:    Service Recipient:

Attn:

  

Roni Cappadonna

Phone: 713-627-4778

Mobile: 713-417-3961

Facsimile: 713-386-4157

E-mail: vacappadonna@spectraenergy.com

  

Attn:

  

James Chuber

Phone: 704-382-5282

Mobile:704-957-4774

Facsimile: 704-382-3285

E-mail: jwchuber@duke-energy.com

 

B-21